Exhibit 10.1

 

 

 

Execution Copy

TERM LOAN AGREEMENT

 

Dated as of November 20, 2017

by and among

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP,

AS Parent BORROWER,

THE SUBSIDIARY BORROWERS PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

AS A LENDER,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT,

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

AND

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

WITH

CAPITAL ONE, NATIONAL ASSOCIATION and THE HUNTINGTON NATIONAL BANK,

AS CO-SYNDICATION AGENTS,

KEYBANC CAPITAL MARKETS, CAPITAL ONE, NATIONAL ASSOCIATION and THE HUNTINGTON
NATIONAL BANK,

AS JOINT BOOKRUNNERS

AND

KEYBANC CAPITAL MARKETS, CAPITAL ONE, NATIONAL ASSOCIATION and THE HUNTINGTON
NATIONAL BANK,

AS JOINT LEAD ARRANGERS

 

 

$100 MILLION SENIOR UNSECURED TERM LOAN

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1

DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

 

§1.1

Definition

1

 

§1.2

Rules of Interpretation

26

 

 

 

 

§2

THE FACILITY

27

 

 

 

 

§2.1

Initial Loans

27

 

§2.2

Notes

27

 

§2.3

Intentionally Omitted

27

 

§2.4

Intentionally Omitted

27

 

§2.5

Intentionally Omitted

28

 

§2.6

Interest on Loans

28

 

§2.7

Requests for Loans

28

 

§2.8

Funds for Loans

28

 

§2.9

Use of Proceeds

29

 

§2.10

Intentionally Omitted

29

 

§2.11

Increase in Commitments

29

 

§2.12

Intentionally Omitted

31

 

§2.13

Intentionally Omitted

31

 

 

 

 

§3

REPAYMENT OF THE LOANS

31

 

 

 

 

§3.1

Stated Maturity

31

 

§3.2

Mandatory Prepayment

31

 

§3.3

Optional Prepayments

31

 

§3.4

Partial Prepayments

31

 

§3.5

Effect of Prepayments

31

 

§3.6

Sharing of Payments, Etc.

31

 

 

 

 

§4

CERTAIN GENERAL PROVISIONS

32

 

 

 

 

§4.1

Conversion Options

32

 

§4.2

Fees

33

 

§4.3

[Reserved]

33

 

§4.4

Funds for Payments

33

 

§4.5

Computations

35

 

§4.6

Suspension of LIBOR Rate Loans

35

 

§4.7

Illegality

36

 

§4.8

Additional Interest

36

 

§4.9

Additional Costs, Etc.

37

 

§4.10

Capital Adequacy

37

 

§4.11

Breakage Cost

38

 

§4.12

Default Interest; Late Charge

38

 

§4.13

Certificate

38

 

§4.14

Limitation on Interest

38

 

§4.15

Certain Provisions Relating to Increased Costs and Non-Funding Lenders

38

 

§4.16

Intentionally Omitted

39

 

 

 

 

§5

UNENCUMBERED ASSETS

39

 

 

 

i

--------------------------------------------------------------------------------

 

 

§5.1

Initial Unencumbered Assets

39

 

§5.2

Addition of Unencumbered Assets

39

 

§5.3

Failure of Unencumbered Asset Conditions

39

 

§5.4

Borrower Election to Remove Unencumbered Assets

40

 

§5.5

Release of Subsidiary Borrowers

40

 

§5.6

Additional Subsidiary Borrowers

40

 

§5.7

Costs and Expenses of Additions and Removals

41

 

 

 

 

§6

REPRESENTATIONS AND WARRANTIES.

41

 

 

 

 

§6.1

Corporate Authority, Etc.

41

 

§6.2

Governmental Approvals

42

 

§6.3

Title to Unencumbered Assets

42

 

§6.4

Financial Statements

42

 

§6.5

No Material Changes

42

 

§6.6

[Reserved].

43

 

§6.7

Litigation

43

 

§6.8

No Material Adverse Contracts, Etc.

43

 

§6.9

Compliance with Other Instruments, Laws, Etc.

43

 

§6.10

Tax Status

43

 

§6.11

No Event of Default

43

 

§6.12

Investment Company Act

43

 

§6.13

Absence of UCC Financing Statements, Etc.

43

 

§6.14

EEA Financial Institutions

44

 

§6.15

Unencumbered Asset Conditions

44

 

§6.16

Employee Benefit Plans

44

 

§6.17

Disclosure

44

 

§6.18

Place of Business

44

 

§6.19

Regulations T, U and X

44

 

§6.21

Subsidiaries; Organizational Structure

44

 

§6.22

Leases

44

 

§6.23

Property

45

 

§6.24

Brokers

45

 

§6.25

Other Debt

45

 

§6.26

Solvency

45

 

§6.27

No Bankruptcy Filing

45

 

§6.28

No Fraudulent Intent

45

 

§6.29

Transaction in Best Interests of Loan Parties; Consideration

45

 

§6.30

OFAC

46

 

§6.31

REIT Status

46

 

 

 

 

§7

AFFIRMATIVE COVENANTS

46

 

 

 

 

 

§7.1

Punctual Payment

46

 

§7.2

Maintenance of Office

46

 

§7.3

Records and Accounts

46

 

§7.4

Financial Statements, Certificates and Information

46

 

§7.5

Notices

48

 

§7.6

Existence; Maintenance of Properties

49

 

§7.7

Insurance

49

 

§7.8

Taxes; Liens

51

 

§7.9

Inspection of Unencumbered Assets and Books

51

 

 



ii

--------------------------------------------------------------------------------

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits

51

 

§7.11

Further Assurances

52

 

§7.12

[Reserved]

52

 

§7.13

[Reserved]

52

 

§7.14

Business Operations

52

 

§7.15

[Reserved]

52

 

§7.16

Ownership of Real Estate

52

 

§7.17

[Reserved]

52

 

§7.18

Plan Assets

52

 

§7.19

Parent Guarantor Covenants

52

 

§7.20

Transactions With Affiliates

52

 

§7.21

Keepwell

52

 

 

 

 

§8

NEGATIVE COVENANTS.

53

 

 

 

 

 

§8.1

Restrictions on Indebtedness

53

 

§8.2

Restrictions on Liens, Etc.

55

 

§8.3

[Reserved]

57

 

§8.4

Merger, Consolidation

57

 

§8.5

[Reserved]

57

 

§8.6

Compliance with Environmental Laws

57

 

§8.7

[Reserved]

58

 

§8.8

Asset Sales

58

 

§8.9

[Reserved]

58

 

§8.10

Restriction on Prepayment of Indebtedness

58

 

§8.11

[Reserved]

58

 

§8.12

Derivatives Contracts

59

 

§8.13

[Reserved]

59

 

§8.14

[Reserved]

59

 

 

 

 

§9

FINANCIAL COVENANTS.

59

 

 

 

 

 

§9.1

Maximum Consolidated Leverage Ratio

59

 

§9.2

Minimum Consolidated Fixed Charge Coverage Ratio

59

 

§9.3

Minimum Consolidated Tangible Net Worth

59

 

§9.4

Maximum Distributions

59

 

§9.5

Maximum Secured Leverage Ratio

59

 

§9.6

Maximum Secured Recourse Indebtedness

59

 

§9.7

Maximum Unhedged Variable Rate Indebtedness

60

 

§9.8

Unencumbered Assets

60

 

§9.9

Maximum Unsecured Leverage Ratio

60

 

§9.10

Minimum Unencumbered Assets Debt Service Coverage Ratio

60

 

 

 

 

§10

CLOSING CONDITIONS.

60

 

 

 

 

 

§10.1

Loan Documents

60

 

§10.2

Certified Copies of Organizational Documents

60

 

§10.3

Resolutions

60

 

§10.4

Incumbency Certificate; Authorized Signers

60

 

§10.5

Opinion of Counsel

61

 

§10.6

Payment of Fees

61

 

§10.7

Opinion of Agent’s Special Counsel

61

 

§10.8

Performance; No Default

61

 



iii

--------------------------------------------------------------------------------

 

§10.9

Representations and Warranties

61

 

§10.10

Proceedings and Documents

61

 

§10.11

[Reserved]

61

 

§10.12

Compliance Certificate

61

 

§10.13

[Reserved].

61

 

§10.14

Consents

61

 

§10.15

[Intentionally Omitted]

61

 

§10.16

Other

62

 

 

 

 

§11

CONDITIONS TO ALL BORROWINGS.

62

 

 

 

 

 

§11.1

Prior Conditions Satisfied

62

 

§11.2

Representations True; No Default

62

 

§11.3

Borrowing Documents

62

 

§11.4

[Reserved]

62

 

 

 

 

§12

EVENTS OF DEFAULT; ACCELERATION; ETC.

62

 

 

 

 

 

§12.1

Events of Default and Acceleration

62

 

§12.2

Certain Cure Periods

64

 

§12.3

Termination of Commitments

64

 

§12.4

Remedies

64

 

§12.5

Distribution of Loan Proceeds

65

 

 

 

 

§13

SETOFF.

65

 

 

 

 

§14

AGENT.

66

 

 

 

 

 

§14.1

Authorization

66

 

§14.2

Employees and Agents

66

 

§14.3

No Liability

66

 

§14.4

No Representations

66

 

§14.5

Payments

67

 

§14.6

Holders of Notes

67

 

§14.7

Indemnity

67

 

§14.8

Agent as Lender

68

 

§14.9

Resignation

68

 

§14.10

Duties in the Case of Enforcement

68

 

§14.11

Bankruptcy

68

 

§14.12

[Reserved]

68

 

§14.13

Reliance by Agent

69

 

§14.14

Approvals

69

 

§14.15

Borrowers Not Beneficiaries

69

 

§14.16

Defaulting Lenders

69

 

§14.17

Reliance on Hedge Provider

70

 

 

 

 

§15

EXPENSES.

72

 

 

 

 

§16

INDEMNIFICATION.

73

 

 

 

 

§17

SURVIVAL OF COVENANTS, ETC.

73

 

 

 

 

§18

ASSIGNMENT AND PARTICIPATION.

74

 

 

 

§18.1

Conditions to Assignment by Lenders

74

 

§18.2

Register

74

 

§18.3

New Notes

74

 

§18.4

Participations

75

 

§18.5

Pledge by Lender

75

 

§18.6

No Assignment by Loan Parties

75

 

§18.7

Disclosure

75

 

§18.8

Titled Agents

76

 

§18.9

Amendments to Loan Documents

76

 

 

 

 

§19

NOTICES.

76

 

 

 

 

§20

RELATIONSHIP.

77

 

 

 

 

§21

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

77

 

 

 

 

§22

HEADINGS.

77

 

 

 

 

§23

COUNTERPARTS.

77

 

 

 

 

§24

ENTIRE AGREEMENT, ETC.

77

 

 

 

 

§25

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

78

 

 

 

 

§26

DEALINGS WITH THE LOAN PARTIES.

78

 

 

 

 

§27

CONSENTS, AMENDMENTS, WAIVERS, ETC.

78

 

 

 

 

§28

SEVERABILITY.

79

 

 

 

 

§29

TIME OF THE ESSENCE.

79

 

 

 

 

§30

NO UNWRITTEN AGREEMENTS.

79

 

 

 

 

§31

REPLACEMENT NOTES.

80

 

 

 

 

§32

NO THIRD PARTIES BENEFITED.

80

 

 

 

 

§33

PATRIOT ACT.

80

 

 

 

 

§34

RESERVED.

80

 

 

 

 

§35

JOINT AND SEVERAL LIABILITY.

80

 

 

 

 

§36

ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF THE BORROWERS.

80

 

 

 

 

 

§36.1

Attorney-in-Fact

80

 

§36.2

Accommodation

80

 

§36.3

Waiver of Automatic or Supplemental Stay

81

 

§36.4

Waiver of Defenses

81

 

§36.5

Waiver

83

 

§36.6

Subordination

83

 

 

 

iv

--------------------------------------------------------------------------------

 

§37

ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

83

 

 

 

 

§38

RECOURSE PROVISIONS.

84

 

 

 

 

§39

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A

FORM OF NOTE

Exhibit B

FORM OF JOINDER AGREEMENT

Exhibit C

FORM OF REQUEST FOR LOAN

Exhibit D

FORM OF AVAILABILITY CERTIFICATE

Exhibit E

FORM OF COMPLIANCE CERTIFICATE

Exhibit F

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit G

FORM OF SUBSIDIARY BORROWER RELEASE

Schedule 1.1-A

LENDERS AND COMMITMENTS

Schedule 1.1-B

DISQUALIFIED LENDERS

Schedule 5.1

INITIAL UNENCUMBERED ASSETS

Schedule 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5

NO MATERIAL CHANGES

Schedule 6.7

PENDING LITIGATION

Schedule 6.20

ENVIRONMENTAL MATTERS

Schedule 6.21(a)

PARENT BORROWER SUBSIDIARIES

Schedule 6.23

PROPERTY CONDITION; OPTIONS

Schedule 8.1

SPECIFIED INDEBTEDNESS

Schedule 8.14

MANAGEMENT FEES

Schedule 19

NOTICE ADDRESSES

 

 

vi

--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT is made as of the 20th day of November, 2017, by and
among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“Parent Borrower”), the Subsidiary Borrowers party hereto from time
to time, KEYBANK NATIONAL ASSOCIATION (together with any successor in interest,
“KeyBank”), as an initial Lender, the other lending institutions which are
parties to this Agreement as “Lenders”, the other lending institutions that may
become parties hereto pursuant to §18 and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for Lenders (“Agent”), with CAPITAL ONE, NATIONAL
ASSOCIATION and THE HUNTINGTON NATIONAL BANK, as Co-Syndication Agents
(collectively, “Syndication Agents”), KEYBANK CAPITAL MARKETS, CAPITAL ONE,
NATIONAL ASSOCIATION and THE HUNTINGTON NATIONAL BANK as Joint Bookrunners
(collectively, “Bookrunners”) and KEYBANK CAPITAL MARKETS, CAPITAL ONE, NATIONAL
ASSOCIATION and THE HUNTINGTON NATIONAL BANK, as Joint Lead Arrangers
(collectively, “Arrangers”).

R E C I T A L S

WHEREAS, the Borrowers have requested that Lenders provide a term loan facility
to the Borrowers; and

WHEREAS, Agent and Lenders are willing to provide such term loan facility on and
subject to the terms and conditions set forth herein; and

WHEREAS, each Guarantor is willing to guaranty all of the Obligations of the
Borrowers pursuant to this Agreement and the other Loan Documents on the terms
and conditions set forth in the Guaranty to which it is a party;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1DEFINITIONS AND RULES OF INTERPRETATION.

§1.1Definitions.  The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

“1031 Cash”:  Cash or Cash Equivalents of a Loan Party constituting “like-kind
exchange” proceeds under Section 1031 of the Code, held in escrow in accordance
with the requirements of Section 1031 of the Code by a Qualified Intermediary
(a) with respect to which such Loan Party is the sole beneficiary and (b) that
are not subject to any Liens of any kind (including any such Lien or restriction
imposed by (i) any agreement governing Indebtedness and (ii) the organizational
documents of the Loan Parties or any of their respective Subsidiaries) and, in
each case, that (1) are not subject to any agreement (including (x) any
agreement governing Indebtedness and (y) if applicable, the organizational
documents of the Loan Parties or any of their respective Subsidiaries) which
prohibits or limits the ability of the Parent Guarantor or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon such
assets (excluding any agreement or organizational document which limits
generally the amount of Indebtedness which may be incurred by the Parent
Guarantor or its Subsidiaries), and (2) are not subject to any agreement
(including any agreement governing Indebtedness) which entitles any Person to
the benefit of any Lien on such assets, or would entitle any Person to the
benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause); but excluding,
in each case, customary agreements under which the Qualified Intermediary acts
in connection with such like-kind exchange and establishing that the Qualified
Intermediary acts at the direction of the applicable Loan Party.

“Acceding Lender”:  See §2.11(a).

 

--------------------------------------------------------------------------------

“Accession Agreement”:  See §2.11(c).

“Additional Commitment Request Notice”:  See §2.11(a).

“Additional Subsidiary Borrower”:  Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Borrower pursuant to §5.6.

“Adjusted EBITDA”:  On any date of determination, Consolidated EBITDA less, with
respect to Real Estate owned by any Person in the Consolidated Group, the
Capital Expenditure Reserve, and, with respect to Real Estate owned by
Non-Wholly Owned Subsidiaries, the Consolidated Group Pro Rata Share of the
Capital Expenditure Reserve.

“Affected Lender”:  See §4.15.

“Affiliate”:  An Affiliate, as applied to any Person, shall mean any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means (a) the
possession, directly or indirectly, of the power to vote fifty percent (50%) or
more of the stock, shares, voting trust certificates, beneficial interest,
partnership interests, member interests or other interests having voting power
for the election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise, or (b) the ownership
of (i) a general partnership interest, (ii) a managing member’s or manager’s
interest in a limited liability company or (iii) a limited partnership interest
or preferred stock (or other ownership interest) representing fifty percent
(50%) or more of the outstanding limited partnership interests, preferred stock
or other ownership interests of such Person.

“Agent”:  KeyBank National Association, acting as administrative agent for
Lenders, and its successors and assigns.

“Agent’s Head Office”:  Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as Agent may designate
from time to time by notice to the Borrowers and Lenders.

“Agent’s Special Counsel”:  Shearman & Sterling LLP or such other counsel as
selected by Agent.

“Agreement”:  This Term Loan Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

“Agreement Regarding Fees”:  Any separate letter agreement executed and
delivered by Parent Borrower or an Affiliate of Parent Borrower and to which
Agent or an Arranger is a party, as the same may be amended, restated or
replaced from time to time.  

“Allocable Principal Balance”:  See §37(b).

“Anti-Corruption Laws”:  All laws, rules, and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”:  (a) The Applicable Margin for LIBOR Rate Loans and Base
Rate Loans shall, subject to the last sentence of this paragraph, be as set
forth below based on the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate pursuant to §7.4(c):



2

--------------------------------------------------------------------------------

Pricing Level

Consolidated Leverage Ratio

LIBOR Rate Loans

Base Rate Loans

Pricing Level 1

Less than 40%

1.60%

0.60%

 

Pricing Level 2

Greater than or equal to 40% but less than 45%

 

1.65%

0.65%

 

Pricing Level 3

Greater than or equal to 45% but less than 50%

 

1.75%

0.75%

Pricing Level 4

Greater than or equal to 50% but less than 55%

1.85%

0.85%

Pricing Level 5

Greater than or equal to 55% but less than or equal to 60%

2.20%

1.20%

Pricing Level 6

Greater than 60%

2.50%

1.50%

 

The Applicable Margin shall not be adjusted based upon such Consolidated
Leverage Ratio, if at all, until (i) the first day of the next fiscal quarter
following receipt of any updated Compliance Certificate or (ii) if any member of
the Consolidated Group issues Equity Interests, the second Business Day
following Agent’s receipt of a pro forma Compliance Certificate that takes into
account such issuance of Equity Interests and any repayment of Indebtedness from
the proceeds thereof.  In the event that Parent Borrower shall fail to deliver
to Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of Agent and Lenders under this
Agreement, the Applicable Margin for the Loan shall be at Pricing Level 6
commencing on the first (1st) Business Day following the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until such failure is cured, in which event the Applicable Margin shall
adjust, if necessary, on the first (1st) day of the first (1st) month following
receipt of such Compliance Certificate.  The Applicable Margin in effect from
the Closing Date through the date of the next change in the Applicable Margin
pursuant to the provisions hereof shall be determined based upon Pricing
Level 2.  The provisions of this definition shall be subject to §2.6(c).  

(b) In the event that Parent Guarantor achieves an Investment Grade Rating,
Parent Borrower may, upon written notice to Agent, make an irrevocable (subject
to the provisions of the paragraph following the grid below) written election
(setting forth the date such election shall be effective) to exclusively use the
ratings‑based pricing grid set forth below (a “Ratings Grid Election”), in which
case the Applicable Margin for LIBOR Rate Loans and Base Rate Loans will be
determined, as per the pricing grid below, on the basis of the Debt Rating of
Parent Guarantor as set forth below:

Debt Rating

LIBOR Rate Loans

Base Rate Loans

>A-/A3

1.50%

0.50%

BBB+/Baa1

1.55%

0.55%

BBB/Baa2

1.65%

0.65%

3

--------------------------------------------------------------------------------

BBB-/Baa3

1.90%

0.90%

<BBB-/Baa3

2.45%

1.45%

 

If Parent Borrower has made the Ratings Grid Election as provided above but
thereafter Parent Guarantor fails to maintain an Investment Grade Rating by at
least one of S&P or Moody’s, then the applicable interest rate margin shall be
determined pursuant to clause (a) above during the period commencing on the date
Parent Guarantor no longer has an Investment Grade Rating by at least one of S&P
or Moody’s and ending on the date Parent Borrower makes another Ratings Grid
Election.

“Approved Fund”:  Any Fund that is administered or managed by (a) a Lender, or
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers”:  As defined in the recital of parties hereto.

“Assignment and Acceptance Agreement”:  See §18.1.

“Authorized Officer”:  Any of the following Persons:  Scott F. Schaeffer,
Farrell M. Ender, James J. Sebra and Jessica K. Norman, and such other Persons
as Parent Borrower shall designate in a written notice to Agent.

“Bail-In Action”:  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Balance Sheet Date”:  December 31, 2016.

“Bankruptcy Code”:  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

“Base Rate”:  The greater of (a) the Applicable Margin plus the greater of (i)
the fluctuating annual rate of interest announced from time to time by Agent at
Agent’s Head Office as its “prime rate”, or (ii) one half of one percent (0.50%)
above the Federal Funds Effective Rate, or (b) the sum of LIBOR with an Interest
Period of one (1) month (based on the then applicable LIBOR determined for such
Interest Period) plus the then Applicable Margin; provided, however, that if the
Base Rate shall be less than zero percent per annum, such rate shall be deemed
to be zero percent per annum for purposes of this Agreement.  The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.  Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

“Base Rate Loans”:  Loans bearing interest calculated by reference to the Base
Rate, subject to the provisions of Error! Reference source not found..

“Benefit Plan”:  Any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Bookrunners”:  As defined in the recital of parties hereto.

4

--------------------------------------------------------------------------------

“Borrower Information”:  See §2.6(e).

“Borrowers”:  Collectively, Parent Borrower and the Subsidiary Borrowers, and
individually any of them.

“Breakage Costs”:  The commercially reasonable cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred) in connection with (i) any payment of any portion of the Loans
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (ii) the conversion of a LIBOR Rate Loan to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of a Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which such Borrower has elected a
LIBOR Rate Loan.

“Building”:  With respect to each Unencumbered Asset or parcel of Real Estate,
all of the buildings, structures and improvements now or hereafter located
thereon.

“Business Day”:  Any day on which banking institutions located in the same city
and State as Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

“Capital Expenditure Reserve”:  On an annual basis, an amount equal to $250.00
per unit for each Multifamily Property with respect to all Real Estate (as
annualized for the applicable ownership period).  If the term Capital
Expenditure Reserve is used without reference to any specific Real Estate, then
the amount shall be determined on an aggregate basis with respect to all Real
Estate of the Borrowers and their Subsidiaries and a proportionate share equal
to the Consolidated Group Pro Rata Share of all Real Estate of all Non-Wholly
Owned Subsidiaries.

“Capitalization Rate”:  Six percent (6.00%).

“Capitalized Lease”:  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

“Cash Equivalents”:  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), maturing not more than one year after the date of
acquisition; (ii) time deposits in and certificates of deposit of any Eligible
Bank; (iii) repurchase obligations with a term of not more than  ninety (90)
days for underlying securities of the types described in clause (i) above
entered into with any Eligible Bank; (iv) direct obligations issued by any state
of the United States or any political subdivision or public instrumentality
thereof; provided that such Investments mature, or are subject to tender at the
option of the holder thereof, within three hundred sixty-five (365) days after
the date of acquisition and, at the time of acquisition, have a rating of at
least A from S&P or A-2 from Moody’s (or an equivalent rating by any other
nationally recognized rating agency); (v) commercial paper of any Person other
than an Affiliate of Parent Borrower; provided that such Investments have one of
the two highest ratings obtainable from either S&P or Moody’s and mature within
ninety (90) days after the date of acquisition; (vi) overnight and demand
deposits in and bankers’ acceptances of any Eligible Bank and demand deposits in
any bank or trust company to the extent insured by the Federal Deposit Insurance
Corporation against the Bank Insurance Fund; and (vii) money market funds
substantially all of the assets of which comprise Investments of the types
described in clauses (i) through (vi) above.

“CERCLA”:  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

5

--------------------------------------------------------------------------------

“CFTC Regulations”:  Any and all regulations, rules, directives, or orders now
or hereafter promulgated or issued by the Commodity and Futures Trading
Commission (including any successor thereto) relating to Derivatives Contracts.

“Change in Law”:  The occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control”:  The occurrence of any one of the following events:

(a)

except with the written approval of Agent and Required Lenders (not to be
unreasonably withheld, delayed, or conditioned), during any twelve (12) month
period on or after the Closing Date, individuals who at the beginning of such
period constituted the Board of Directors or Trustees of Parent Guarantor (the
“Board”) (together with any new directors whose election by the Board or whose
nomination for election by the shareholders of IRT was approved by a vote of at
least a majority of the members of the Board then in office who either were
members of the Board at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason (other
than death or disability) to constitute a majority of the members of the Board
then in office;

(b)

any Person or group (as that term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations thereunder, but excluding any employee benefit plan of such Person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of Parent Guarantor
equal to at least thirty percent (30%);

(c)

Parent Guarantor consolidates with, is acquired by, or merges into or with any
Person (other than a consolidation or merger in which IRT is the continuing or
surviving entity);

(d)

Parent Guarantor fails to own, directly or indirectly, seventy-five percent
(75%) of the Equity Interests of Parent Borrower and be the sole general partner
of Parent Borrower; or

(e)

Parent Borrower fails to own, directly or indirectly, at least one hundred
percent (100%) of the economic, voting and beneficial interest of each
Subsidiary Borrower, except, in each case, as expressly agreed upon in writing
by Agent and Required Lenders in connection with the addition of any
Unencumbered Asset subsequent to the Closing Date pursuant to §5.2.

“Closing Date”:  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.

“Code”:  The Internal Revenue Code of 1986, as amended.

“Collateral Value”:  With respect to the collateral for any Secured Recourse
Indebtedness, the value of such collateral as calculated in a manner in all
respects consistent with the valuation calculations set forth in the definition
of “Gross Asset Value”.

6

--------------------------------------------------------------------------------

“Commitment”:  As to each Lender, its obligation to make Loans to the Borrowers
pursuant to 0, in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule 1.1 attached hereto as such Lender’s “Commitment Amount”
or as set forth in the applicable Assignment and Acceptance Agreement or
Accession Agreement, as the same may be increased or decreased from time to time
or terminated in accordance with the terms of this Agreement.

“Commitment Increase”:  An increase in the aggregate Commitments to an amount
not greater than One Hundred Twenty-Five Million Dollars ($125,000,000) pursuant
to, and as further provided in, §2.11 or §2.13.

“Commitment Increase Date”:  See §2.11(a).

“Commitment Percentage”:  As to each Lender, the ratio, expressed as a
percentage, of (a) (i) the amount of such Lender’s Commitment plus (ii) the
amount of such Lender’s Outstanding Loans to (b) (i) the Commitments of all
Lenders plus (iii) the sum of the Outstanding Loans of all Lenders; provided,
however, that if at the time of determination the Commitments have been
terminated or been reduced to zero, the “Commitment Percentage” of each Lender
shall be the ratio, expressed as a percentage of (A) the sum of the unpaid
principal amount of all Exposure of such Lender to (B) the sum of the aggregate
unpaid principal amount of all outstanding Exposure of all Lenders as of such
date.

“Commodity Exchange Act”:  The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended and in effect from time to time, or any successor law.

“Compliance Certificate”:  See §7.4(c).

“Consent Request Date”:  See §27.

“Consolidated”:  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Asset NOI”:  As of any date of determination, on a consolidated
basis for the Consolidated Group (a) with respect to any Real Estate owned by
any Person in the Consolidated Group for any period, “property rental and other
income” attributable to such Real Estate asset accruing for such period
(including, without limitation, payments received from insurance on account of
business or rental interruption and condemnation proceeds from any temporary use
or occupancy) minus the amount of all expenses incurred in connection with and
directly attributable to the ownership and operation of such Real Estate asset
for such period, with such results being “grossed up” for any Real Estate not
owned for the entire testing period, and (b) with respect to Real Estate owned
by Non-Wholly Owned Subsidiaries for any period, the Consolidated Group Pro Rata
Share of “property rental and other income” attributable to such Real Estate
asset accruing for such period (including, without limitation, payments received
from insurance on account of business or rental interruption and condemnation
proceeds from any temporary use or occupancy) minus the amount of all expenses
incurred in connection with and directly attributable to the ownership and
operation of such Real Estate asset for such period, in each case including,
without limitation, property management fees and amounts accrued for the payment
of real estate taxes and insurance premiums, but excluding Interest Expense or
other debt service charges and any non-cash charges such as depreciation or
amortization of financing costs plus acquisition costs for consummated
acquisitions.

“Consolidated EBITDA”:  As of any date of determination with respect to the
Consolidated Group for any period, without duplication, Consolidated Net Income
determined in accordance with GAAP (before minority interests) for such period,
calculated without regard to gains or losses on early retirement of debt or debt
restructuring, debt modification charges, and prepayment premiums, plus (x) the
following to the extent deducted in computing such net income or loss for such
period:  (i) Interest Expense for such period, (ii) extraordinary or
nonrecurring losses attributable to the sale or other disposition of assets or
debt restructurings in such period, (iii) depreciation and amortization for such
period, (iv) acquisition costs related to the acquisition

7

--------------------------------------------------------------------------------

of Real Estate that were capitalized prior to FAS 141-R which do not represent a
recurring cash item in such period or in any future period and (v) other
non-cash or non-recurring expenses for such period; and minus (y) extraordinary
or nonrecurring gains attributable to the sale or other disposition of assets in
such period; it being understood that the Consolidated Group’s pro rata share of
the items comprising Consolidated EBITDA of any partially-owned entity will be
included in Consolidated EBITDA, calculated in a manner consistent with the
above described treatment for the Consolidated Group.

“Consolidated Fixed Charge Coverage Ratio”:  As of any date of determination for
each fiscal quarter of Parent Guarantor and its Subsidiaries most recently
ended, the ratio of Adjusted EBITDA to Fixed Charges.

“Consolidated Group”:  The Guarantors, the Borrowers and all Subsidiaries which
are required to be consolidated with them for financial reporting purposes under
GAAP.

“Consolidated Group Pro Rata Share”:  With respect to any Non-Wholly Owned
Subsidiary, the percentage interest held by the Consolidated Group, in the
aggregate, in such Non-Wholly Owned Subsidiary as determined by calculating the
greater of (i) the percentage of the issued and outstanding Equity Interests in
such Non-Wholly Owned Subsidiary held by the Consolidated Group in the aggregate
(in relation to the total aggregate amount of issued and outstanding Equity
Interests in such Non-Wholly Owned Subsidiary), notwithstanding any provision of
GAAP to the contrary and (ii) the percentage of the total book value of such
Non-Wholly Owned Subsidiary that would be received by the Consolidated Group in
the aggregate, upon liquidation of such Non-Wholly Owned Subsidiary, after
repayment in full of all Indebtedness of such Non-Wholly Owned Subsidiary.

“Consolidated Leverage Ratio”:  As of any date of determination, Total
Indebtedness divided by Gross Asset Value, expressed as a percentage.

“Consolidated Net Income”:  For any period, the sum, without duplication, of (i)
net earnings (or loss) after taxes of the Consolidated Group (adjusted by
eliminating any such earnings or loss attributable to Non-Wholly Owned
Subsidiaries) plus (ii) the applicable Consolidated Group Pro Rata Share of net
earnings (or loss) of all Non-Wholly Owned Subsidiaries for such period, in each
case determined in accordance with GAAP (calculated without regard to gains or
losses on early retirement of debt or debt restructuring, debt modification
charges, and prepayment premiums).

“Consolidated Tangible Net Worth”:  At any time, the Consolidated Group’s Gross
Asset Value minus Total Indebtedness.

“Contribution”:  See §37(b).

“Construction in Process”:  Any Real Estate asset owned by a Borrower which is
raw land, vacant out-parcels, or other property on which construction of
material improvements has commenced and is continuing to be performed (such
commencement evidenced by foundation excavation) without undue delay from permit
denial, construction delays or otherwise, but has not yet been completed (as
evidenced by a certificate of occupancy permitting use of such property by the
general public).  A Real Estate asset will no longer be considered Construction
in Process upon the sooner of (a) achievement of eighty percent (80%) occupancy
pursuant to executed Leases in full force and effect or (b) twelve (12) months
after substantial completion of construction of the improvements.

“Conversion/Continuation Request”:  A notice given by the Borrowers to Agent of
their election to convert or continue a Loan in accordance with §4.1.

“Debt Investment”:  Any real estate related loan to a third party, including but
not limited to (a) loans secured by a mortgage or deed of trust or similar
security instrument, (b) mezzanine loans, and (c) B-Notes.

8

--------------------------------------------------------------------------------

“Debt Rating”:  As of any date, with respect to either Moody’s or S&P, the most
recent credit rating assigned to the senior, unsecured, non‑credit enhanced,
long-term debt of Parent Guarantor issued by such rating agency prior to such
date; provided, however, that (a) if the Debt Ratings issued by Moody’s and S&P
differ and such difference is less than two levels, the higher of such Debt
Ratings shall apply and (b) if the Debt Ratings issued by Moody’s and S&P differ
and such difference is two or more levels, the Debt Rating one level below the
higher of such Debt Ratings shall apply.  At any time, if either of Moody’s or
S&P shall no longer perform the functions of a securities rating agency, then
(x) Parent Borrower and Agent shall promptly negotiate in good faith to agree
upon a substitute rating agency or agencies (and to correlate the system of
ratings of each substitute rating agency with that of the rating agency being
replaced), and (y) pending such amendment, (i) the Debt Rating of the other of
rating agency described herein, if one has been provided, shall continue to
apply and (ii) if such Debt Rating is one of the ratings identified in the
definition of “Investment Grade Rating”, then Parent Guarantor will be deemed to
have achieved an Investment Grade Rating during such time.

“Default”:  See §12.1.

“Default Rate”:  See §4.12.

“Defaulting Borrower”:  See §37(c).

“Defaulting Lender”:  Any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
(3) Business Days of the date required to be funded by it hereunder, unless such
Lender is contesting its obligation to fund such amount in good faith, provided
that if such Lender is the only Lender contesting its obligation to fund, such
Lender shall be deemed to be a Defaulting Lender hereunder if such contest is
not resolved within ninety (90) days, (b) has notified the Borrower, or Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it has extended credit, (c) has
failed, within three Business Days after request by Agent, to confirm in a
manner reasonably satisfactory to Agent that it will comply with its funding
obligations, unless such Lender is contesting its obligation to fund in good
faith, provided that if such Lender is the only Lender contesting its obligation
to fund, such Lender shall be deemed to be a Defaulting Lender hereunder if such
contest is not resolved within ninety (90) days, (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy or other debtor relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) has become the subject of a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Derivatives Contract”:  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

“Directions”:  See §14.14.

9

--------------------------------------------------------------------------------

“Disqualifying Environmental Event”:  With respect to any Unencumbered Asset or
any Potential Unencumbered Asset, any release of Hazardous Substances, any
violation of Environmental Laws or any other similar environmental event with
respect to such Real Estate that could reasonably be expected to cost in excess
of $1,000,000.00 to remediate or, which, with respect to all of the Unencumbered
Assets (including such Unencumbered Asset or Potential Unencumbered Asset),
could reasonably be expected to cost in excess of $5,000,000.00 in the aggregate
to remediate; provided, however, the Borrowers shall have one hundred twenty
(120) days to remediate any such release of Hazardous Substances, violation of
Environmental Laws or any other similar environmental event before such release
of Hazardous Substances, violation of Environmental Laws or any other similar
environmental event shall be deemed a Disqualifying Environmental Event;
provided further that, subject to Agent’s consent, the Borrowers shall have an
additional sixty (60) days to conduct such remediation if the Borrowers are
using good faith efforts to complete such remediation.

“Disqualifying Structural Event”:  With respect to any Unencumbered Asset or any
Potential Unencumbered Asset, any structural issue or architectural deficiency
which, with respect to such Real Estate, could reasonably be expected to cost in
excess of $2,500,000.00 to remediate or, which, with respect to all of the
Unencumbered Assets (including such Unencumbered Asset or Potential Unencumbered
Asset), could reasonably be expected to cost in excess of $5,000,000.00 in the
aggregate to remediate.

“Disqualified Lender”:  Any Person or Persons listed on Schedule 1.1-B hereto.

“Distribution”:  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of a Loan Party, now or hereafter outstanding,
except a dividend or other distribution payable solely in Equity Interest to the
holders of that class; (b) redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of a Loan Party now or hereafter outstanding;
and (c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of a Loan
Party now or hereafter outstanding.

“Dollars” or “$”:  Dollars in lawful currency of the United States of America.

“Domestic Lending Office”:  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

“EEA Financial Institution”:  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”:  (a) A Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (x) any Borrower or any of the Borrowers’ or the Guarantors’
Affiliates or Subsidiaries and (y) so long as no payment or bankruptcy related
Event of Default shall have occurred and is continuing, any Disqualified Lender.

10

--------------------------------------------------------------------------------

“Eligible Bank”:  A bank or trust company that (x) (i) is organized and existing
under the laws of the United States of America, or any state, territory or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital and surplus in
excess of $500.0 million, and (iii) the senior Indebtedness of such bank or
trust company is rated at least “A-2” by Moody’s or at least “A” by S&P, or (y)
is a Lender.

“Environmental Laws”:  All applicable present or future federal, state, county
and local laws, by-laws, rules, regulations, codes and ordinances, or any
judicial or administrative interpretations thereof, and the requirements of any
governmental agency or authority having  jurisdiction with  respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to exposure to Hazardous
Substances) and shall include, but not be limited to, all orders, decrees,
judgments and rulings imposed through any public or private enforcement
proceedings, relating to the existence, use, discharge, release, containment,
transportation, generation, storage, management  or disposal of Hazardous
Substances relating to the applicable Real Estate, or otherwise regulating or
providing for the protection of the environment applicable to such Real Estate
and relating to Hazardous Substances or to the existence, use, discharge,
release or disposal thereof.  Environmental Laws include, but are not limited
to, the following laws:  Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. §9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. §5101 et seq.), the Public Health Service Act (42 U.S.C. §300(f)
et seq.), the Pollution Prevention Act (42 U.S.C. §13101 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Federal Clean Water
Act (33 U.S.C. §1251 et seq.), the Federal Clean Air Act (42 U.S.C. §7401 et
seq.), and the applicable laws and regulations of each State in which any Real
Estate is located.

“Equity Interests”:  With respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

“ERISA Affiliate”:  Any Person that is subject to ERISA and is treated as a
single employer with Parent Borrower or its Subsidiaries under §414 of the Code.

“ERISA Reportable Event”:  A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

“EU Bail-In Legislation Schedule”:  The EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default”:  See §12.1.

“Excluded Swap Obligation”:  With respect to any Loan Party, any Hedge
Obligation of another Loan Party as to which such Loan Party is jointly and
severally or otherwise liable (as a Borrower or as a Guarantor) pursuant to the
terms of this Agreement or any other Loan Document if, and to the extent that,
the incurrence of Obligations by such Loan Party in respect of such Hedge
Obligation is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof, including under any applicable
CFTC Regulation) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell,” support or other

11

--------------------------------------------------------------------------------

agreement for the benefit of such Loan Party and any and all guarantees of, or
other credit support for, any Hedge Obligation provided by other Loan Parties as
further provided in §7.21 at the time such Loan Party becomes jointly and
severally or otherwise liable with respect to such Hedge Obligation or grants a
security interest to secure same.  If a Hedge Obligation arises under a
Derivatives Contract governing more than one Hedge Obligation, such exclusion
shall apply only to the portion of such Hedge Obligation that is attributable to
a Derivatives Contract for which such Hedge Obligation or security interest
becomes illegal.

“Existing Credit Agreement”:  That certain Credit Agreement dated as of May 1,
2017, as amended through the Closing Date, among Parent Borrower, KeyBank
National Association, as administrative agent, the other lenders and the
Borrowers party thereto, with Citigroup Global Markets Inc. and The Huntington
National Bank, as co-syndication agents, Bank of America, N.A., Capital One,
National Association, Citizens Bank, N.A., Comerica Bank and Regions Bank, as
co-documentation agents and Citigroup Global Markets Inc., KeyBanc Capital
Markets and The Huntington National Bank, as arrangers.

“Exposure”:  The aggregate Loans held by the Lenders.

“Facility”:  At any time, the Loans which the Lenders have agreed to make or
issue (or participate in such issuance) in accordance with the terms of this
Agreement in the aggregate amount of the Commitments at such time.

“Facility Amount”:  The initial One Hundred Million Dollar ($100,000,000.00)
term loan facility, plus any increase thereto pursuant to §2.11 or decreased
pursuant to §3.2.

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b) of the Code
and any legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the foregoing.

“Federal Funds Effective Rate”:  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate”; provided that if the Federal Funds Effective Rate shall be less
than zero percent per annum, such rate shall be deemed to be zero percent per
annum for purposes of this Agreement.

“Fixed Charges”:  For any period for the Consolidated Group, the sum of (a)
Interest Expense and (b) the aggregate of all regularly scheduled principal
payments on Indebtedness (but excluding (i) balloon payments of principal due
upon the stated maturity of any Indebtedness and (ii) payments of principal
outstanding under the Facility) of such the Consolidated Group made or required
to be made during such period, measured on a Consolidated basis, and (c) the
aggregate of all dividends payable on the preferred Equity Interests of a member
of the Consolidated Group (excluding, for the avoidance of doubt, any dividends
payable by one member of the Consolidated Group to another member of the
Consolidated Group); in each instance Fixed Charges shall include such Person’s
Consolidated Group Pro Rata Share of Fixed Charges attributable to any
Non-Wholly Owned Subsidiary.

“Fund”:  Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funding Borrower”:  See §37(b).

12

--------------------------------------------------------------------------------

“Funds from Operations”:  As of any date of determination means, with respect to
Consolidated Group and for a given period, (a) net income (or loss) of
Consolidated Group determined on a Consolidated basis for such period, minus (or
plus) (b) gains (or losses) from debt restructuring, mark-to-market adjustments
on interest rate swaps, and sales of property during such period, plus (c)
depreciation with respect to Consolidated Group’s real estate assets and
amortization (other than amortization of deferred financing costs) of
Consolidated Group for such period, in each case after adjustments to reflect
the Consolidated Group Pro Rata Share in Non-Wholly Owned Subsidiaries, plus (d)
all non-cash charges related to deferred financing costs and deferred
acquisition costs, plus (e) charges related to equity compensation and
acquisition costs, plus (f) other one-time charges.

“GAAP”:  Generally accepted accounting principles consistently applied.

“Governmental Authority”:  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Gross Asset Value”:  As of the date of determination for the Consolidated
Group, the sum of (without duplication with respect to any Real Estate):

(a)

Total Consolidated Operating Property Value; plus

(b)

the cost basis of Construction in Process; plus

(c)

the cost basis of Unimproved Land; plus

(d)

Debt Investments (based on current book value); plus

(e)

the aggregate amount of all Unrestricted Cash and Cash Equivalents.

Gross Asset Value shall be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Gross Asset Value will be adjusted to
include an amount equal to each member of the Consolidated Group’s Consolidated
Group Pro Rata Share of the Gross Asset Value attributable to any of the items
listed above in this definition owned by a Non-Wholly Owned Subsidiary;
provided, however, for purposes of this definition, such Consolidated Group Pro
Rata Share with respect to partially-owned entities shall be measured at the
greater of (x) such Person’s economic interest in such Non-Wholly Owned
Subsidiary or (y) the percentage of Indebtedness guaranteed by such Person
relating to such Non-Wholly Owned Subsidiary; provided further that (a) to the
extent that the Gross Asset Value attributable to (i) Unimproved Land, (ii)
Construction in Process, (iii) Joint Ventures and (iv) Other Real Estate
Investments exceeds in the aggregate 20% of Gross Asset Value, such excess shall
be disregarded for purposes of calculating Gross Asset Value and (b) the Gross
Asset Value attributable to Real Estate subject to a Ground Lease may be subject
to an adjustment reasonably satisfactory to Agent.

“Ground Lease”:  With respect to any Real Estate, a ground lease containing the
following terms and conditions:  (a) a remaining term (including any unexercised
extension options that the lessee can unilaterally exercise without the need to
obtain the consent of the lessor or to pay the lessor any amount as a condition
to the effectiveness of such extension) of fifteen (15) years or more from the
Closing Date; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so; (d)
reasonable transferability

13

--------------------------------------------------------------------------------

of the lessee’s interest under such lease, including ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.

“Guarantors”:  Collectively, (a) Parent Guarantor and (b) any other Person who
subsequently provides a Guaranty.

“Guaranty”:  The guaranty of each Guarantor in favor of Agent and Lenders of
certain of the Obligations of the Borrowers hereunder.

“Hazardous Substances”:  The following substances in concentrations that violate
or are regulated by Environmental Laws:  (i) asbestos, flammable materials,
explosives, radioactive or nuclear substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that pose an
imminent or substantial danger to the environment or to the health or safety of
any person; and (iii) any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such in any present or
future federal, state or local laws, rules, regulations, codes or ordinances or
any judicial or administrative interpretation thereof in concentrations which
violate Environmental Laws.

“Hedge Obligations”:  As may be applicable at any time, all obligations of the
Borrowers to any Lender Hedge Provider to make any payments (including
termination payments) under any Derivatives Contract with respect to an interest
rate swap, collar, or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure (other than any interest
rate “cap”), and any confirming letter executed pursuant to such hedging
agreement, all as amended, restated or otherwise modified.

“Impacted Interest Period”:  See definition of LIBOR.

“Implied Unsecured Debt Service”:  As of any date of determination, the
hypothetical annual payments of principal and interest on a loan equal to (a)
the aggregate outstanding amount of all Unsecured Indebtedness (including the
aggregate undrawn face amount of issued letters of credit) amortizing based on a
thirty (30) year, mortgage-style principal amortization schedule at an interest
rate per annum equal to the greatest of (i) the then applicable ten (10) year
Treasury Bill yield plus two hundred (200) basis points, (ii) five and one half
percent (5.50%), and (iii) the actual interest rate under the Facility as of the
last day of the most recent calendar quarter.

“Increase Notice”:  See §2.11(a).

“Indebtedness”:  With respect to any Person at the time of computation thereof,
all of the following (without duplication):  (a) all indebtedness of such Person
for borrowed money including, without limitation, any repurchase obligation or
liability of such Person with respect to securities, accounts or notes
receivable sold by such Person that becomes a liability on the balance sheet of
such Person, (b) all obligations of such Person for the deferred purchase price
of property or services (other than current trade liability incurred in the
ordinary course of business and payable in accordance with customary practices),
to the extent such obligations constitutes indebtedness for the purposes of
GAAP, (c) any other indebtedness of such Person which is evidenced by a note,
bond, debenture, or similar instrument, (d) all Capitalized Lease Obligations,
(e) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a written claim is made with respect thereto, and then shall be
included only to the extent of the amount of such claim), including liability of
a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute Indebtedness hereunder, (f) any
obligation to supply funds to or in any manner to invest directly or indirectly
in a Person, to maintain working capital or equity capital of a Person or
otherwise to maintain net worth, solvency or other financial condition of a
Person, to purchase indebtedness, or to assure the owner of indebtedness against
loss, including, without limitation, through an agreement to purchase property,
securities, goods, supplies or

14

--------------------------------------------------------------------------------

services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise (excluding in any calculation of
Total Indebtedness of Parent Borrower, any Guarantor and their subsidiaries,
guaranty obligations of Parent Borrower, any Guarantor or their subsidiaries in
respect of primary obligations of any of Parent Borrower, any Guarantor or their
subsidiaries which are already included in Total Indebtedness), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) any net mark-to-market exposure under a derivatives
contract to the extent speculative in nature and (i) all liabilities secured by
any lien (other than liens for taxes not yet due and payable) on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof.  Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP (unless otherwise indicated herein),
and including (without duplication) the Consolidated Group Pro Rata Share of
Indebtedness for the Borrowers’ Non-Wholly Owned Subsidiaries.

“Indemnified Person”:  See §16.

“Intercompany Note”:  A promissory note in form and substance reasonably
satisfactory to Agent.

“Interest Expense”:  For any period for the Consolidated Group, all paid,
accrued or capitalized interest expense on the Indebtedness of the Consolidated
Group (whether direct, indirect or contingent, and including, without
limitation, interest on all convertible debt but excluding amortization of
financing costs).  This definition will include the Consolidated Group Pro Rata
Share of Interest Expense attributable to Non-Wholly Owned Subsidiaries.

“Interest Payment Date”:  (a) during such time as a Loan is a Base Rate Loan,
the last day of each March, June, September and December and on the date such
Base Rate Loan shall be converted to a LIBOR Rate Loan or paid in full, (b)
during such time as a Loan is a LIBOR Rate Loan, the last day of the applicable
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such LIBOR Rate Loan
shall be converted to a Base Rate Loan or paid in full; provided, however, that
in each case, if such date is not a Business Day, then the Interest Payment Date
shall be the next succeeding Business Day.

“Interest Period”:  With respect to each LIBOR Rate Loan (a) initially, the
period commencing on the Closing Date of such LIBOR Rate Loan and ending one,
two, three or six months after the 17th calendar day1 of the month in which the
Closing Date occurs and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrowers in the Loan Request or Conversion/Continuation
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i)

if any Interest Period with respect to a LIBOR Rate Loan would otherwise end on
a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by
Agent in accordance with the then current bank practice in London, England;

(ii)

if the Borrowers shall fail to give notice as provided in §4.1(a), the Borrowers
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan for an interest period of one month on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of §4.1(c);

 

1

Periods to align with interest rate hedge.

15

--------------------------------------------------------------------------------

(iii)

any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the applicable calendar month; and

(iv)

no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

“Interpolated Rate”:  At any time, for any Interest Period, the rate per annum
(rounded  to the same number of decimal places as LIBOR)  determined by Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis
between:  (a) LIBOR for the longest period for which LIBOR is available that is
shorter than the Impacted Interest Period; and (b) the LIBOR for the shortest
period for which that LIBOR is available that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment Grade Rating”:  A Debt Rating of BBB‑ or better from S&P or a Debt
Rating of Baa3 or better from Moody’s.

“Investments”:  With respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
all interests in Real Estate, and all other investments; provided, however, that
the term “Investment” shall not include (i) equipment, inventory and other
tangible personal property acquired in the ordinary course of business, or (ii)
current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms.  In determining the aggregate amount of Investments outstanding at any
particular time:  (a) there shall be deducted in respect of each Investment any
amount received as a return of capital; (b) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise; and (c) there shall not be deducted
(or added) in respect of any Investment any decrease (or increase) in the value
thereof.

“IR OpCo”:  IR TS Op Co, LLC a Delaware limited liability company, as successor
by conversion to Trade Street Operating Partnership, L.P., a Delaware limited
partnership.

“IRT”:  Independence Realty Trust, Inc., a Maryland corporation, and its
successors and assigns.

“Joinder Agreement”:  The Joinder Agreement with respect to this Agreement and
the Notes to be executed and delivered pursuant to §5.6 by any Additional
Subsidiary Borrower, such Joinder Agreement to be substantially in the form of
Exhibit B hereto.

“KeyBank”:  As defined in the preamble hereto.

“Leases”:  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

“Legal Requirements”:  Shall mean all applicable federal, state, county and
local laws, rules, regulations, codes and ordinances, and the requirements in
each case of any governmental agency or authority having or claiming
jurisdiction with respect thereto, including, but not limited to, those
applicable to zoning, subdivision, building, health, fire, safety, sanitation,
the protection of the handicapped, and environmental matters and shall also
include all orders and directives of any court, governmental agency or authority
having or claiming jurisdiction with respect thereto.

“Lenders”:  KeyBank, the other lending institutions which are party hereto and
any other Person which becomes an assignee of any rights of a Lender pursuant to
§18 (but not including any participant as described in §18).

16

--------------------------------------------------------------------------------

“Lender Hedge Provider”:  As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was a Lender or an Affiliate of a Lender.

“LIBOR”:  For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement with respect to any LIBOR Rate Loan that has not been
identified by Parent Borrower as being subject to an interest rate swap;
provided further that if the LIBOR Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then LIBOR shall
be the Interpolated Rate; provided that with respect to any LIBOR Rate Loan that
has not been identified by Parent Borrower as being subject to an interest rate
swap if any Interpolated Rate shall be less than zero percent per annum, such
rate shall be deemed to be zero percent per annum for purposes of this Agreement
and (ii) if no such rate administered by ICE Benchmark Administration (or by
such other Person that has taken over the administration of such rate for U.S.
Dollars) is available to Agent, the applicable LIBOR for the relevant Interest
Period shall instead be the rate determined by Agent to be the rate at which
KeyBank or one of its Affiliate banks offers to place deposits in U.S. dollars
with first class banks in the London interbank market at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, in the approximate amount of the relevant LIBOR Rate Loan and having a
maturity equal to such Interest Period.  For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to one (1) minus the
Reserve Percentage.

“LIBOR Business Day”:  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

“LIBOR Lending Office”:  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

“LIBOR Rate Loans”:  Loans bearing interest calculated by reference to LIBOR.

“Lien”:  See §8.2.

“Loan” and “Loans”:  An individual loan or the aggregate loans, as the case may
be, to be made by Lenders hereunder.  All Loans shall be made in Dollars.

“Loan Documents”:  This Agreement, the Notes, the Guaranty, the Joinder
Agreements and all other documents, instruments or agreements now or hereafter
executed or delivered by or on behalf of the Borrowers in connection with the
Loans and intended to constitute a Loan Document.

“Loan Party”:  Means Parent Borrower, each Subsidiary Borrower, and each
Guarantor individually and Loan Parties means those parties collectively.

“Loan Request”:  See §2.7.

“Material Acquisition”:  The acquisition by any member of the Consolidated
Group, in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or

17

--------------------------------------------------------------------------------

a line of business or division of, or any other property of, another Person or
(b) at least a majority of the voting Equity Interests of another Person, in
each case whether or not involving a merger or consolidation with such other
Person, in which the value of the assets acquired in such acquisition is greater
than or equal to five percent (5.0%) of Gross Asset Value as determined as of
the most recent fiscal quarter which has ended at least thirty (30) days prior
to such acquisition.

“Material Adverse Effect”:  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of the
Consolidated Group considered as a whole; (b) the ability of the Loan Parties
(taken as a whole) to perform their material obligations, respectively, under
the Loan Documents; or (c) the validity or enforceability of any of the material
Loan Documents or the material rights or remedies of Agent or Lenders
thereunder.

“Maturity Date”:  November 20, 2024, or such earlier date on which the Loans
shall become due and payable or the Facility is terminated pursuant to the terms
hereof.

“Maximum Facility Amount”:  The maximum aggregate amount of the Facility, which
amount shall be One Hundred Million Dollars ($100,000,000.00) as of the Closing
Date, plus any increase thereto pursuant to §2.11 or decreased pursuant to §3.1
or §3.2.

“Moody’s”:  Moody’s Investor Service, Inc., and any successor thereto.

“Multiemployer Plan”:  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.

“Multifamily Property”:  Any real property that contains or that will contain
more than one hundred (100) dwelling units and in which no more than five
percent (5%) of the net rentable area is rented to, or to be rented to,
non-residential tenants.

“Negative Pledge” With respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which by its terms
prohibits the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that (a) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Indebtedness generally prohibiting the encumbrance of assets
(exclusive of any outright prohibition on the encumbrance of particular
Unencumbered Assets) shall not constitute a Negative Pledge so long as such
provision is generally consistent with a comparable provision of the Loan
Documents.

“Non-Consenting Lender”:  See §18.

“Non-Excluded Taxes”:  See §4.4(b).

“Non-Funding Lender”:  See §4.15.

“Non-Recourse Exclusions”:  With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the
applicable real property securing such Non-Recourse Indebtedness, (iii) arise
from the presence of Hazardous Substances on the applicable real property
securing such Non-Recourse Indebtedness (whether contained in a loan agreement,
promissory note, indemnity agreement or other document), (iv) arise from
violations of “special purpose entity” covenants (to the extent the same do not
trigger full recourse liability), or

18

--------------------------------------------------------------------------------

(v) are the result of any unpaid real estate taxes and assessments (whether
contained in a loan agreement, promissory note, indemnity agreement or other
document).

“Non-Recourse Indebtedness”:  Indebtedness of Guarantors, Parent Borrower, their
Subsidiaries or a Non-Wholly Owned Subsidiary which is secured by one or more
parcels of Real Estate (other than an Unencumbered Asset) or interests therein
or fixed or capital assets and which is not a general obligation of Parent
Borrower or such Subsidiary or Non-Wholly Owned Subsidiary, the holder of such
Indebtedness having recourse solely to the parcels of Real Estate, or interests
therein, securing such Indebtedness or the direct owner of such real estate, the
leases thereon and the rents, profits and equity thereof or the fixed or capital
assets, as applicable (except for recourse against the general credit of
Guarantors, Parent Borrower, their Subsidiaries or a Non-Wholly Owned Subsidiary
for any Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, Parent Borrower’s reasonable estimate of
the amount of any Non-Recourse Exclusions which are the subject of a claim and
action shall not be included in the Non-Recourse Indebtedness but shall
constitute Recourse Indebtedness.  Non-Recourse Indebtedness shall also include
Indebtedness of a Subsidiary of Parent Guarantor that is not a Subsidiary
Borrower or a Non-Wholly Owned Subsidiary which is a special purpose entity that
is recourse solely to such Subsidiary or Non-Wholly Owned Subsidiary (or any
holding company or other entity which owns such special purpose entity), which
is not cross-defaulted to other Indebtedness of the Borrowers (to the extent the
same would trigger full recourse liability) and which does not constitute
Indebtedness of any other Person (other than such Subsidiary or Non-Wholly Owned
Subsidiary which is the borrower thereunder, or any holding company or other
entity which owns such special purpose entity).

“Non-U.S. Lender”:  See §4.4(c).

“Non-Wholly Owned Subsidiary”:  In respect of any Loan Party, any other Person
in whom such Loan Party holds an equity Investment which is not a Wholly Owned
Subsidiary.

“Notes”:  See §2.2.

“Notice”:  See §19.

“Obligations”:  The term “Obligations” shall mean and include:

A.

The payment, in accordance with the terms of the Loan Documents, of the
principal sum, interest at variable rates, charges and indebtedness evidenced by
the Notes including any extensions, renewals, replacements, increases,
modifications and amendments thereof, given by the Borrowers to the order of the
respective Lenders;

B.

The payment, performance, discharge and satisfaction, in accordance with the
terms of the Loan Documents, of each of the covenants, warranties,
representations, undertakings and conditions to be paid, performed, satisfied
and complied with by the Borrowers under and pursuant to this Agreement or the
other Loan Documents;

C.

The payment, in accordance with the terms of the Loan Documents, of the costs,
expenses, legal fees and liabilities incurred by Agent and Lenders in connection
with the enforcement of any of Agent’s or any Lender’s rights or remedies under
this Agreement or the other Loan Documents, or any other instrument, agreement
or document which evidences or secures any other obligations or collateral
therefor, whether now in effect or hereafter executed;

D.

The payment, performance, discharge and satisfaction of all other liabilities
and obligations of any Borrower to Agent or any Lender, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
without limitation express or implied upon the generality of the foregoing, each
liability and obligation of any Borrower under any one or more of the Loan
Documents and any amendment, extension, modification, replacement or recasting
of any one or more of the instruments, agreements and

19

--------------------------------------------------------------------------------

documents referred to in this Agreement or any other Loan Document or executed
in connection with the transactions contemplated by this Agreement or any other
Loan Document; and

E.

All Hedge Obligations; provided, however, that in no event shall “Obligations”
include any Excluded Swap Obligations.

“OFAC”:  Office of Foreign Asset Control of the Department of the Treasury of
the United States of America.

“Other Real Estate Investments”:  (i) Investments in Real Estate which are not
Multifamily Properties, and (ii) Debt Investments related to Multifamily
Properties.

“Outstanding”:  With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.  

“Parent Borrower”:  As defined in the recital of parties hereto.

“Parent Guarantor”:  IRT.

“Participant Register”:  See §18.4.

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

“PBGC”:  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

“Permitted Liens”:  Liens, security interests and other encumbrances permitted
(or of a nature permitted) by §8.2.

“Permitted Refinancing Indebtedness”:  With respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the net
proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable and customary amounts paid and fees and expenses reasonably incurred
in connection with such Refinancing plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder, unless any
amount in excess of such principal amount is used in reduction of the
Indebtedness arising under the Loans hereunder, (B) such Permitted Refinancing
Indebtedness shall have a final maturity date equal to or later than the final
maturity date of the Refinanced Indebtedness, (C) if the Refinanced Indebtedness
is subordinated in right of payment or security to the Obligations, the
Permitted Refinancing Indebtedness shall be subordinated to the same extent, and
(D) no Loan Party that was not an obligor with respect to the Refinanced
Indebtedness shall be an obligor under the Permitted Refinancing Indebtedness.

“Person”:  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

20

--------------------------------------------------------------------------------

“Plan”:  Any employee pension benefit plan within the meaning of §3(2) of ERISA
maintained or contributed to by any Borrower or any ERISA Affiliate the benefits
of which are guaranteed on termination in full or in part by the PBGC pursuant
to Title IV of ERISA, other than a Multiemployer Plan.

“Plan Assets”:  Assets of any Plan subject to Part 4, Subtitle B, Title I of
ERISA.

“Potential Unencumbered Asset”:  Any property of Parent Borrower or a Subsidiary
Borrower which is not at the time of determination an Unencumbered Asset.

“Prepayment Premium”:  (a) With respect to any prepayment of the Loans made on
or prior to November 20, 20182, 2.00% of the principal amount being prepaid, (b)
with respect to any prepayment of the Loans made after November 20, 2018 but on
or prior to November 20, 20193, 1.00% of the principal amount being prepaid and
(c) thereafter, zero.

“Pricing Level”:  See the definition of Applicable Margin.

“Pro Forma Basis”:  As to any Person, for any events as described below that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the four (4)
consecutive fiscal quarter period being tested or, as applicable, the fiscal
quarter period being tested (in each such case, the “Reference Period”):  (a) in
making any determination on a Pro Forma Basis, (x) effect shall be given to any
Specified Transaction, including any change in Consolidated EBITDA relating
thereto and any operating improvements or restructurings of the business of
Parent Borrower or any of the Subsidiaries that are expected to have a
continuing impact and are supportable, which adjustments Parent Borrower
determines are reasonable and are supportable as set forth in a certificate
signed on behalf of Parent Borrower by an Authorized Officer, in each case, that
occurred during the Reference Period; (y) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under the Loan Documents or otherwise) issued, incurred,
assumed or permanently repaid during the Reference Period shall be deemed to
have been issued, incurred, assumed or permanently repaid at the beginning of
such period and (z) interest expense of such Person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding clause (y), bearing floating interest rates shall be computed on a Pro
Forma Basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods; and (b) notwithstanding anything to the contrary in this definition or
in any classification under GAAP of any Person, business, assets or operations
in respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no pro forma effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such asset sale, transfer, disposition or lease shall have been
consummated; provided that, at the election of Parent Borrower, any adjustments
to Consolidated EBITDA pursuant to clauses (a)(x) and (b) above shall not be
required to be included for any Specified Transaction to the extent the
aggregate consideration paid in connection with such Specified Transaction, is
less than $5,000,000 in the aggregate for all such transactions in any fiscal
year.

“PTE”:  A prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Loan Party”:  Means, in respect of any Hedge Obligation, each
Loan Party with total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes

 

2

Insert date occurring 12 months following Closing Date.

3

Insert date occurring 24 months following Closing Date.

21

--------------------------------------------------------------------------------

effective with respect to such Hedge Obligation or that qualifies at such time
as an “eligible contract participant” under the Commodity Exchange Act and can
cause another Person to qualify as an “eligible contract participant” at such
time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Intermediary”:  With respect to any Loan Party, a qualified
intermediary within the meaning of Internal Revenue Service
Regulation 1.1031(k)-1(g)(4) that is acting for the benefit of such Loan Party.

“Ratings Grid Election”:  See definition of Applicable Margin.

“Real Estate”:  All real property at any time owned or leased (as lessee or
sublessee) by a Borrower or any of their respective Subsidiaries, including,
without limitation, the Unencumbered Assets.

“Recourse Indebtedness”:  As of any date of determination, any Indebtedness
(whether secured or unsecured) of Guarantors, Parent Borrower, their
Subsidiaries or their Non-Wholly Owned Subsidiaries with respect to which the
liability of the obligor is not limited to the obligor’s interest in specified
assets securing such Indebtedness, subject to Non-Recourse Exclusions.  Recourse
Indebtedness shall not include Non-Recourse Indebtedness.

“Reference Period”:  See definition of Pro Forma Basis.

“Refinanced Indebtedness”:  See definition of Permitted Refinancing
Indebtedness.

“Refinancing”:  See definition of Permitted Refinancing Indebtedness.

“Register”:  See §18.2.

“Reimbursement Contribution”:  See §37(b).

“Release”:  Any past or present releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, disposing or dumping
(other than in reasonable quantities to the extent necessary in the ordinary
course of operation of Borrowers’, their tenants’ or operators’ business and, in
any event, in compliance, in all material respects, with all Environmental
Laws).

“Rent Roll”:  A report prepared by the Borrowers showing for each Unencumbered
Asset owned or leased by the Borrowers, its occupancy, tenants, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent on or prior to the date hereof.

“Representative”:  See §14.17.

“Required Lenders”:  As of any date, such Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51%) of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders whose aggregate Commitment Percentage is equal to or
greater than fifty-one percent (51%) of the principal amount of the Exposure;
provided that (a) in determining such Commitment Percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of Lenders shall be redetermined, for voting purposes
only, to exclude the Commitment Percentages of such Defaulting Lenders, and (b)
at all times when two or more Lenders are party to this Agreement, the term
“Required Lenders” shall in no event mean less than two (2) Lenders.

“Reserve Percentage”:  For any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other governmental or quasi-governmental authority with jurisdiction over
Agent or any Lender for determining the maximum reserve requirement (including,
but not limited to, any marginal reserve

22

--------------------------------------------------------------------------------

requirement) for Agent or any Lender with respect to liabilities constituting of
or including (among other liabilities) Eurocurrency liabilities in an amount
equal to that portion of the Loan affected by such Interest Period and with a
maturity equal to such Interest Period.

“Responsible Officer”:  The chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or any executive vice president of a
Loan Party and, for purposes of §10.4, the secretary or assistant secretary of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“S&P”:  Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial Inc., and any successor thereto.

“Sanctioned Entity”:  Either (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself the subject of Sanctions.

“Sanctioned Person”:  A Person or group named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time or any Sanctions-related list of designated Persons maintained by
OFAC or the U.S. Department of State, the United Nations Security Council, the
European Union, or any EU member state.

“Sanctions”:  Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC”:  The federal Securities and Exchange Commission.

“Secured Indebtedness”:  As of any date of determination, that portion of Total
Indebtedness which is secured by a Lien on Real Estate, any ownership interests
in any Subsidiary or Non-Wholly Owned Subsidiary or any other assets, but
excluding, with respect to any Secured Recourse Indebtedness, the amount, if
any, by which the principal amount of such Secured Recourse Indebtedness exceeds
the applicable Collateral Value of the collateral securing such indebtedness.

“Secured Leverage Ratio”:  As of any date of determination, Secured Indebtedness
divided by Gross Asset Value, expressed as a percentage.

“Secured Recourse Indebtedness”:  As of any date of determination, that portion
of Secured Indebtedness with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness (subject to Non-Recourse Exclusions); provided that Indebtedness of
a single-purpose entity (or any holding company or other entity which owns such
single-purpose entity) which is secured by substantially all of the assets of
such single-purpose entity (or any holding company or other entity which owns
such single-purpose entity) but for which there is no recourse to another Person
beyond the single-purpose entity or holding company or other entity which owns
such single-purpose entity (other than with respect to Non-Recourse Exclusions)
shall not be considered a part of Secured Recourse Indebtedness even if such
Indebtedness is fully recourse to such single-purpose entity (or any holding
company or other entity which owns such single-purpose entity) and unsecured
guarantees provided by a Borrower or any Guarantor of mortgage loans to
Subsidiaries or Non-Wholly Owned Subsidiaries shall not be included in Secured
Recourse Indebtedness.

“Solvent”:  With respect to the Loan Parties, that (a) the fair value of the
property of the Loan Parties is greater than the total amount of liabilities,
including contingent liabilities, of  the Loan Parties, (b) the present

23

--------------------------------------------------------------------------------

fair salable value of the assets of the Loan Parties is not less than the amount
that will be required to pay the probable liability of the Loan Parties on their
debts as they become absolute and matured, (c)  the Loan Parties do not intend
to, and do not believe that they will, incur debts or liabilities beyond the
Loan Parties’ ability to pay such debts and liabilities as they mature and (d)
the Loan Parties are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which the Loan Parties’ property
would constitute an unreasonably small capital.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party”:  Any Loan Party that is not then a Qualified ECP Loan
Party (determined prior to giving effect to §7.21).

“Specified Transaction”:  With respect to any period, any (a) asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, (b) any merger or consolidation, or
any similar transaction, or (c) any incurrence, issuance or repayment of
Indebtedness.

“Stabilized Property”:  Real Estate (a) which is a commercial property operating
as a Multifamily Property that is completed with tenants in occupancy and open
for business, or (b) which has ceased to be a “Construction in Process” in
accordance with the definition thereof.

“State”:  A state of the United States of America and the District of Columbia.

“Subsidiary”:  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Subsidiary Borrowers”:  Any Borrower that is a Subsidiary of Parent Borrower
party hereto as of the Closing Date and any Additional Subsidiary Borrower that
is the direct owner of an Unencumbered Asset.

“Syndication Agents”:  As defined in the preamble hereto.

“Taking”:  The taking or appropriation (including by deed in lieu of
condemnation) of any Unencumbered Asset, or any part thereof or interest
therein, whether permanently or temporarily, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner or any customarily recognized
and compensated damage or injury or diminution in value through condemnation,
inverse condemnation or other exercise of the power of eminent domain.

“Taxes”:  Any present or future taxes, levies, imposts, duties, charges, fees,
or similar deductions or withholdings that are imposed by any Governmental
Authority.

“Titled Agents”:  Arrangers, Syndication Agents, or Bookrunners.

“Total Consolidated Operating Property Value”:  As of any date of determination,
on a consolidated basis for the Consolidated Group, the sum of:  (a) the
aggregate Consolidated Asset NOI for all Stabilized Properties (excluding
Consolidated Asset NOI from Stabilized Properties being held at acquisition cost
under (b) below) for the most recent calendar quarter, annualized, divided by
the Capitalization Rate, plus (b) the acquisition cost of any Stabilized
Property for the first eighteen (18) months following its acquisition.

24

--------------------------------------------------------------------------------

“Total Indebtedness”:  As of any date of determination, without duplication, the
sum of (a) all Indebtedness of the Consolidated Group outstanding at such date,
determined on a Consolidated basis plus (b) the Consolidated Group Pro Rata
Share of all Indebtedness of any Non-Wholly Owned Subsidiaries outstanding at
such date.

“Total Unencumbered Asset Value”:  As of any date of determination, on a
consolidated basis for the Consolidated Group the sum of:  (a) the aggregate
Unencumbered Asset NOI for all Stabilized Properties (excluding Unencumbered
Asset NOI from Stabilized Properties being held at acquisition cost under (b)
below) for the most recent calendar quarter, annualized, divided by the
Capitalization Rate, plus (b) the acquisition cost of any Stabilized Property
for the first eighteen (18) months following its acquisition plus (c) 80% of all
1031 Cash held by a Qualified Intermediary on behalf of any Loan Party at such
time.

“Type”:  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

“Unencumbered Asset Adjusted NOI”:  On any date of determination, the
Unencumbered Asset NOI for the most recent fiscal quarter, annualized, less,
with respect to Real Estate owned by any Person in the Consolidated Group, the
Capital Expenditure Reserve, and, with respect to Real Estate owned by
Non-Wholly Owned Subsidiaries, the Consolidated Group Pro Rata Share of the
Capital Expenditure Reserve.

“Unencumbered Asset Conditions”:  See the definition of Unencumbered Assets.

“Unencumbered Asset Financial Covenants”:  The financial covenants set forth in
§9.8 (Unencumbered Assets), §9.9 (Maximum Unsecured Leverage Ratio) and §9.10
(Minimum Unencumbered Assets Debt Service Coverage Ratio).

“Unencumbered Asset NOI”:  As of any date of determination, “property rental and
other income” attributable to the Unencumbered Assets (including, without
limitation, payments received from insurance on account of business or rental
interruption and condemnation proceeds from any temporary use or occupancy)
accruing for such period minus the amount of all expenses incurred in connection
with and directly attributable to the ownership and operation of such
Unencumbered Assets for such period (including, without limitation, property
management fees and amounts accrued for the payment of real estate taxes and
insurance premiums, but excluding Interest Expense or other debt service charges
and any non-cash charges such as depreciation or amortization of financing costs
plus acquisition costs for consummated acquisitions), with such results being
“grossed up” for any Unencumbered Assets not owned for the entire testing
period.

“Unencumbered Assets”:  (a) Each Multifamily Property listed on Schedule 5.1 and
(b) each other Multifamily Property designated as an Unencumbered Asset by
Parent Borrower pursuant to §5.2 (i) that is an operating Multifamily Property
located within the fifty (50) States of the United States or the District of
Columbia, (ii) that is wholly-owned in fee (or leased under a Ground Lease
acceptable to Agent in its reasonable discretion), by Parent Borrower or a
Subsidiary Borrower, (iii) that is not subject to any Liens (other than
Permitted Liens) or any Negative Pledge, (iv) that is not subject to mezzanine
debt financing, (v) that is not the subject of a Disqualifying Environmental
Event or Disqualifying Structural Event and is free of all title defects, or
other materially adverse matters, in each case which in the reasonable
determination of Agent would materially impact the value, cashflow, or
marketability of such Multifamily Property and (vi) with respect to which all of
the representations set forth in §6 of this Agreement concerning Unencumbered
Assets are true and correct in all material respects with respect thereto (the
requirements described in clauses (i) through (vi) being the “Unencumbered Asset
Conditions”).

“Unencumbered Assets Debt Service Coverage Ratio”:  As of any date of
determination, Unencumbered Asset Adjusted NOI for all Unencumbered Assets
divided by Implied Unsecured Debt Service, expressed as a percentage.

25

--------------------------------------------------------------------------------

“Unhedged Variable Rate Indebtedness”:  As of any date of determination, the sum
of (a) Total Indebtedness minus (b) the sum of (i) the aggregate amount of all
Total Indebtedness having interest which accrues thereon at a fixed rate of
interest per annum plus (ii) with respect to all Total Indebtedness hedged by
Derivatives Contracts effectively fixing or capping the per annum rate of
interest thereof, the aggregate notational amount of all such Derivatives
Contracts.

“Unimproved Land”:  Real Estate which is unimproved and on which no development
or Construction in Process is in effect.

“Unrestricted Cash and Cash Equivalents”:  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted cash” and “Unrestricted Cash Equivalents”
means, as of any date of determination, the aggregate amount of cash and Cash
Equivalents included in the cash accounts that would be listed on the
consolidated balance sheet of the Consolidated Group prepared in accordance with
GAAP as of the end of the most recently ended fiscal quarter ending prior to the
date of such determination for which consolidated financial statements of the
Consolidated Group are available to the extent such cash is not classified as
restricted for financial statement purposes (unless so classified solely because
of any provision under this Agreement and/or the other Loan Documents or because
they are subject to a Lien securing the Obligations hereunder or  the
obligations thereunder).

“Unsecured Indebtedness”:  As of any date of determination, the portion of Total
Indebtedness outstanding at such date that is not Secured Indebtedness.

“Unsecured Leverage Ratio”:  As of any date of determination, Unsecured
Indebtedness divided by Total Unencumbered Asset Value, expressed as a
percentage.

“Unsecured Recourse Indebtedness”:  As of any date of determination, Recourse
Indebtedness that is not Secured Recourse Indebtedness.

“U.S. Lender”:  See §4.4(c).

“Wholly Owned Subsidiary”:  As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned one hundred percent (100%) by
Parent Borrower, without regard to Equity Interests issued so as to achieve up
to 125 equity holders so as to qualify as a REIT.

“Write-Down and Conversion Powers”:  Means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(a)The singular includes the plural and the plural includes the singular.

(b)A reference to any law includes any amendment or modification of such law.

(c)A reference to any Person includes its permitted successors and permitted
assigns.

26

--------------------------------------------------------------------------------

(d)Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(e)The words “include”, “includes” and “including” are not limiting.

(f)The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval.

(g)All terms not specifically defined herein or by GAAP, which terms are defined
in the Uniform Commercial Code as in effect in the State of New York, have the
meanings assigned to them therein.

(h)Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(i)The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(j)The words “the date hereof” or words of like import shall mean the date that
this Agreement is fully executed by all parties.

(k)In the event of any change in generally accepted accounting principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of the
Borrowers or Agent, the Borrowers and Agent shall negotiate promptly, diligently
and in good faith in order to amend the provisions of the Loan Documents such
that such financial covenant, ratio or other requirement shall continue to
provide substantially the same financial tests or restrictions of the Borrowers
as in effect prior to such accounting change, as determined by Parent Borrower
and Agent in good faith.  Until such time as such amendment shall have been
executed and delivered by the Borrowers and Agent, such financial covenants,
ratio and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

(l)For purposes of this Agreement, “knowledge” of any Loan Party or any Loan
Party “becoming aware” or other language of similar import means, with respect
to any matter, the actual knowledge of any Responsible Officer.

§2THE FACILITY.

§2.1Initial Loans.  

Subject to the terms and conditions set forth in this Agreement, on the Closing
Date the Lenders severally agree to make the initial Loans in the original
principal amount of the Facility Amount to the Borrowers.

§2.2Notes.  The Loans shall, if requested by each Lender, be evidenced by
separate promissory notes of the Borrowers in substantially the form of Exhibit
A hereto (collectively, the “Notes”), dated of even date with this Agreement
(except as otherwise provided in §18.3) and completed with appropriate
insertions.  One Note shall be payable to the order of each Lender which so
requests the issuance of a Note in the principal amount equal to such Lender’s
Commitment.

§2.3Intentionally Omitted.

§2.4Intentionally Omitted.

27

--------------------------------------------------------------------------------

§2.5Intentionally Omitted.

§2.6Interest on Loans.

(a)Each Base Rate Loan shall bear interest for the period commencing with the
Closing Date or the date on which the Loan is converted in accordance with §4.1,
as applicable, and ending on the date on which such Loan is repaid or converted
to a LIBOR Rate Loan at the rate per annum equal to the Base Rate.

(b)Each LIBOR Rate Loan shall bear interest for the period commencing with the
Closing Date or the date on which the Loan is converted in accordance with §4.1,
as applicable, and ending on the last day of each Interest Period with respect
thereto at the rate per annum equal to the sum of LIBOR determined for such
Interest Period plus the Applicable Margin for LIBOR Rate Loans.

(c)The Borrowers promise to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(d)Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

(e)The parties understand that the applicable interest rate for the Loans and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to Lenders by the Borrowers (the “Borrower Information”).  If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrowers) at the time it was delivered to Agent,
and if the applicable interest rate or fees calculated for any period were
different than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information.  Agent shall
promptly notify the Borrowers in writing of any additional interest and fees due
because of such recalculation, and the Borrowers shall pay such additional
interest or fees due to Agent, for the account of each Lender, within five (5)
Business Days of receipt of such written notice.  The Borrowers shall receive a
credit or refund of any overpayment promptly after such determination.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement for a period of one hundred eighty (180) days, and
this provision shall not in any way limit any of Agent’s or any Lender’s other
rights under this Agreement.

§2.7Request for Loan.  The Borrowers shall give to Agent written notice executed
by an Authorized Officer in the form of Exhibit C hereto (or telephonic notice
confirmed in writing in the form of Exhibit C hereto) of the Loan (the “Loan
Request”) by 1:00 p.m. (Eastern time) one (1) Business Day prior to the Closing
Date with respect to a Base Rate Loan and two (2) Business Days prior to the
Closing Date with respect to a LIBOR Rate Loan, together with an executed
Availability Certificate in the form of Exhibit F.  Such notice shall specify
with respect to the Loan the principal amount of such Loan, the Type of Loan,
the initial Interest Period (if applicable) for such Loan and the Closing
Date.  Promptly upon receipt of the Loan Request, Agent shall notify each of the
Lenders thereof.  The Loan Request shall be irrevocable and binding on the
Borrowers and shall obligate the Borrowers to accept the Loan from the Lenders
on the Closing Date.  Nothing herein shall prevent the Borrowers from seeking
recourse against any Lender that fails to advance its proportionate share of a
requested Loan as required by this Agreement.  The Loan Request shall be for a
Base Rate Loan or a LIBOR Rate Loan in a minimum aggregate amount of
$500,000.00.

§2.8Funds for Loans.

(a)Not later than noon (Eastern time) on the Closing Date of any Loans, each of
the Lenders will make available to Agent, at Agent’s Head Office, in immediately
available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Loans which may be disbursed pursuant to §2.1.  Upon receipt
from each such Lender of such amount, and upon receipt of the documents required
by

28

--------------------------------------------------------------------------------

§10 and §11 and the satisfaction of the other conditions set forth therein
(except, in each case, to the extent waived by Agent) to the extent applicable,
Agent will make available to the Borrowers the aggregate amount of such Loans
made available to Agent by the Lenders by crediting such amount to the account
of the Borrowers maintained at Agent’s Head Office or wiring such funds in
accordance with the Borrowers’ written instructions.  The failure or refusal of
any Lender to make available to Agent at the aforesaid time and place on the
Closing Date the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Lender from its several obligation hereunder to make
available to Agent the amount of such other Lender’s Commitment Percentage of
any requested Loans, including any additional Loans that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing.

(b)Unless Agent shall have been notified by any Lender prior to the Closing Date
that such Lender will not make available to Agent such Lender’s Commitment
Percentage of a the Loan, Agent may in its discretion assume that such Lender
has made such Loan available to Agent in accordance with the provisions of this
Agreement and Agent may, if it chooses, in reliance upon such assumption make
such Loan available to the Borrowers, and such Lender shall be liable to Agent
for the amount of such advance.  If such Lender does not pay such corresponding
amount upon Agent’s demand therefor, Agent will promptly notify the Borrowers,
and the Borrowers shall promptly pay such corresponding amount to Agent.  Agent
shall also be entitled to recover from such Lender or the Borrowers (without
duplication), as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by Agent to the Borrowers to the date such corresponding amount is recovered by
Agent at a per annum rate equal to (i) from the Borrowers at the applicable rate
for such Loan or (ii) from a Lender at the Federal Funds Effective Rate.

§2.9Use of Proceeds.  The Borrowers will use the proceeds of the Loans solely to
(a) pay closing costs in connection with this Agreement; (b) refinance existing
Indebtedness; and (c) for general working capital purposes (including without
limitation to finance interest shortfalls, general operating expenses, including
without limitation taxes, insurance and other expenses, and the payment of fees
and expenses related to the Facility).

§2.10Intentionally Omitted.

§2.11Increase in Commitments.

(a)Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrowers shall
have a one-time option at any time before the date that is thirty (30) days
prior to the Maturity Date to request an increase of the aggregate Commitments
to One Hundred Twenty-Five Million Dollars ($125,000,000.00) by giving written
notice to Agent (the “Increase Notice”; and the amount of such requested
increase is a “Commitment Increase”).  Agent shall send a notice to all Lenders
(the “Additional Commitment Request Notice”) informing them of the Borrowers’
request to increase the aggregate Commitments.  Each Lender who desires to
provide an additional Commitment upon such terms shall provide Agent with a
written commitment letter specifying the amount of the additional Commitment by
which it is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice.  If the requested increase is
oversubscribed then Agent and Arrangers shall allocate the Commitment Increase
among such Lenders who provide such commitment letters on such basis mutually
acceptable to each of the Borrowers, Agent and Arrangers.  If the additional
Commitments so provided are not sufficient to provide the full amount of the
Commitment Increase requested by the Borrowers, then Agent, Arrangers or the
Borrowers may, but shall not be obligated to, invite, and Agent, in consultation
with Parent Borrower, will use its reasonable efforts to arrange for, one or
more banks or lending institutions (which banks or lending institutions shall be
reasonably acceptable to Agent, Arrangers and Parent Borrower) to become a
Lender and provide an additional Commitment (each such Lender, an “Acceding
Lender”).  Agent shall promptly provide all Lenders and Acceding Lenders with a
notice setting forth the amount, if any, of the additional Commitment to be
provided by each Lender and Acceding Lender and the revised Commitment
Percentages (as well as the revised Facility Amount) which shall be applicable
after the effective date of the Commitment

29

--------------------------------------------------------------------------------

Increase specified therein (the “Commitment Increase Date”).  In no event shall
any Lender be obligated to provide an additional Commitment.

(b)On any Commitment Increase Date the Outstanding principal balance of the
applicable Loans shall be reallocated among the Lenders (including any Acceding
Lenders) such that after the applicable Commitment Increase Date the Outstanding
principal amount of Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the Outstanding principal amount of all applicable Loans.  On any
Commitment Increase Date those Lenders whose Commitment Percentage is increasing
shall advance the funds to Agent and the funds so advanced shall be distributed
among the Lenders whose Commitment Percentage is decreasing as necessary to
accomplish the required reallocation of the Outstanding Loans.  The funds so
advanced shall be Base Rate Loans until converted to LIBOR Rate Loans which are
allocated among all Lenders based on their Commitment Percentages, after giving
effect to any Commitment Increase, as reasonably determined by Agent.

(c)Upon the effective date of each increase in the aggregate Commitments
pursuant to this §2.11, each Acceding Lender shall become a Lender party to this
Agreement as of such date and shall execute an accession agreement in form and
substance reasonably satisfactory to Parent Borrower and Agent (each, an
“Accession Agreement”) Agent may unilaterally revise Schedule 1.1 and the
Borrowers shall, if requested by such Lender, execute and deliver to Agent new
Notes for each Lender whose Commitment has changed so that the principal amount
of such Lender’s applicable Notes shall equal its Commitment.  Agent shall
deliver such replacement Notes (or new Notes, in the case of Acceding Lenders)
to the respective Lenders in exchange for the Notes replaced thereby (if
applicable) which shall be surrendered by such Lenders.  Such new Notes shall
(if applicable) provide that they are replacements for the surrendered Notes and
(if applicable) that they do not constitute a novation, shall be dated as of the
Commitment Increase Date and shall otherwise be in substantially the form of
Exhibit A hereto.

(d)Notwithstanding anything to the contrary contained herein, any obligation of
Agent and Lenders to increase the aggregate Commitments pursuant to this §2.11
shall be conditioned upon satisfaction or waiver of the following conditions
precedent which must be satisfied or waived prior to the effectiveness of any
increase of the aggregate Commitments:

(i)Payment of Activation Fee.  The Borrowers shall pay to Agent those fees
described in and contemplated by each Agreement Regarding Fees with respect to
the applicable Commitment Increase; and

(ii)No Default.  On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Commitments
are increased, no Default or Event of Default shall have occurred and be
continuing; and

(iii)Representations True.  The representations and warranties made by the
Borrowers and Guarantors, respectively, in the Loan Documents or otherwise made
by or on behalf of the Borrowers and Guarantors, respectively, in connection
therewith shall also be true and correct in all material respects on the date of
such Increase Notice and on the date the Commitments are increased, both
immediately before and after the Commitments are increased (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date); and

(iv)Additional Documents and Expenses.  The Borrowers and Guarantors shall
execute and deliver to Agent and Lenders such additional documents and opinions
as Agent may reasonably require, including, without limitation, a Compliance
Certificate, demonstrating compliance with all covenants set forth in the Loan
Documents after giving effect to the increase, a certificate signed on behalf of
Parent Borrower by an Authorized Officer confirming the statements in clauses
(ii) and (iii) of this §2.11(d), and the

30

--------------------------------------------------------------------------------

Borrowers shall pay the cost of any reasonable and documented fees, taxes or
expenses which are reasonably requested in connection with such increase.

§2.12Intentionally Omitted.

§2.13Intentionally Omitted.

§3REPAYMENT OF THE LOANS.

§3.1Stated Maturity.  The Borrowers promise to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Loans, together with any and all accrued and unpaid interest thereon.

§3.2Mandatory Prepayments.

(a)The Borrowers shall, if applicable, within five (5) Business Days after the
earlier of the date on which (i) a Responsible Officer of Parent Borrower has
knowledge of any non-compliance with the requirements described in the following
clauses (A), (B), (C) or (D) or (ii) written notice of any such non-compliance
shall have been given to the Borrowers by Agent, prepay an aggregate principal
amount of the Loans or any other Indebtedness in an amount sufficient to cause
(A) the Exposure not to exceed the Maximum Facility Amount on such Business Day,
(B) the Consolidated Leverage Ratio not to exceed the applicable maximum
Consolidated Leverage Ratio set forth in §9.1 on such Business Day, (C) the
Unsecured Leverage Ratio not to exceed the applicable maximum Unsecured Leverage
Ratio set forth in §9.9 on such Business Day and (D) the Unencumbered Assets
Debt Service Coverage Ratio not to be less than the minimum Unencumbered Assets
Debt Service Coverage Ratio set forth in §9.10 on such Business Day.

(b)All prepayments under this §3.2 shall be made together with accrued interest
to the date of such prepayment on the principal amount prepaid, together with
any additional amounts payable pursuant to §4.8.

§3.3Optional Prepayments.

(a)The Borrowers shall have the right, at their election, to prepay the
Outstanding amount of the Loans, as a whole or in part, at any time subject to
payment to Agent of any applicable Prepayment Premium; provided, that if any
prepayment of the Outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.

(b)The Borrowers shall give Agent, no later than 1:00 p.m. (Eastern time) at
least three (3) days’ prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day’s prior notice to Agent) and/or (ii) any
such notice or repayment may be conditioned upon the consummation of a
transaction.  

§3.4Partial Prepayments.  Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000.00 and shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment and any
applicable Prepayment Premium.  

§3.5Effect of Prepayments.  Amounts of the Loans prepaid under §3.2 and §3.3
prior to the Maturity Date may not be reborrowed.

§3.6Sharing of Payments, Etc..  

31

--------------------------------------------------------------------------------

Subject to the provisions of §12.5, if any Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise, other than as a result of an assignment pursuant to §18
(i) on account of Obligations due and payable to such Lender under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (x) the amount of such Obligations due and payable to such Lender
at such time to (y) the aggregate amount of the Obligations due and payable to
all Lenders under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders under the Loan Documents at such time
obtained by all such Lenders at such time or (ii) on account of Obligations
owing (but not due and payable) to such Lender under the Loan Documents at such
time in excess of its ratable share (according to the proportion of (x) the
amount of such Obligations owing to such Lender at such time to (y) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lenders under the Loan Documents at such time
obtained by all Lenders at such time, such Lender shall forthwith purchase from
such other Lenders such interests or participating interests in the Obligations
due and payable or owing to them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (x) the purchase price paid to such Lender to
(y) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (x) the amount of such other Lender’s required repayment to (y) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered.  The Borrowers agree that any Lender so purchasing an interest or
participating interest from another Lender pursuant to this §3.6(a) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such interest or participating interest, as the case
may be.

§4CERTAIN GENERAL PROVISIONS.

§4.1Conversion Options.

(a)The Borrowers may elect from time to time to convert any of the Outstanding
Loans to a Loan of another Type and such Loans shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrowers shall give Agent at least one (1) Business Day’s prior written notice
of such election, and such conversion shall only be made on the last day of the
Interest Period with respect to such LIBOR Rate Loan unless the Borrowers pay
Breakage Costs as required under this Agreement; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall give
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $100,000.00
and, after giving effect to the making of such Loan, there shall be no more than
seven (7) LIBOR Rate Loans Outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  All or any part of the Outstanding Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Base Rate Loan in a principal amount of less than $100,000.00
or a LIBOR Rate Loan in a principal amount of less than $100,000.00.  On the
date on which such conversion is being made, each Lender shall take such action
as is necessary to transfer its Commitment Percentage of such Loans to its
Domestic Lending Office or its LIBOR Lending Office, as the case may be.  Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrowers.

(b)Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrowers with the
terms of this §4.1; provided that no LIBOR Rate Loan may be continued as such
when any Default or Event of Default has occurred and is

32

--------------------------------------------------------------------------------

continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

(c)In the event that the Borrowers do not notify Agent of their election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one (1) month unless such Interest Period shall be greater
than the time remaining until the Maturity Date, in which case such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

§4.2Fees.  In addition to all fees specified herein, the Borrowers agree to pay
to KeyBank and Arrangers for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
each Agreement Regarding Fees.

§4.3[Reserved].

§4.4Funds for Payments.

(a)All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to Agent, for the respective accounts of Lenders and Agent, as the case may
be, at Agent’s Head Office, not later than 3:00 p.m. (Eastern time) on the day
when due (or such later time as is acceptable to Agent in the event of a payment
in full of all Loans and a termination of Commitments hereunder), in each case
in lawful money of the United States in immediately available funds.  Subject to
the foregoing, all payments made to Agent on behalf of Lenders, and actually
received by Agent, shall be deemed received by Lenders on the date actually
received by Agent.

(b)All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for any Taxes, excluding any income or gross
receipts Taxes, franchise or similar Taxes and any Taxes imposed by a
jurisdiction (i) as a result of Agent or Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) as a result of any present or former connection
between Agent or a Lender and such jurisdiction other than any connection
arising solely from executing, delivering, becoming a party to, performing its
obligations under, receiving any payments under, engaging in any other
transaction pursuant to, or enforcing any Loan Document, or selling, pledging,
assigning or granting a security interest in, any Loan Document (such Taxes,
other than those so excluded as specifically set forth in this sentence and
elsewhere in this §4.4(b), referred to as “Non-Excluded Taxes”), unless the
Borrowers are required by law to make such deduction or withholding.  If any
such obligation is imposed upon the Borrowers with respect to any amount payable
by the Borrowers hereunder or under any of the other Loan Documents, the
Borrowers will pay to Agent, for the account of Lenders or (as the case may be)
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable Lenders or Agent to receive, after such deduction or
withholding has been made, the same net amount which Lenders or Agent would have
received on such due date had no such obligation been imposed upon the
Borrowers; provided, however, that the Borrowers shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of §4.4(c); (ii) that are branch profits taxes imposed by the
United States or any similar taxes imposed by any other jurisdiction under the
laws of which a Lender is organized or in which its applicable lending office is
located; (iii) in the case of a Non-U.S. Lender and notwithstanding any consent
given pursuant to §18.1, that are imposed on amounts payable to such Lender
pursuant to a law in effect on the date on which such Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment) to receive additional amounts from the
Borrowers with respect to such Non-Excluded Taxes pursuant to this §4.4(b); or
(iv) that are U.S. federal withholding Taxes imposed under FATCA.  The Borrowers
shall indemnify each of Agent and Lenders, as applicable, within 10 days after
demand therefor, for the full

33

--------------------------------------------------------------------------------

amount of any Non-Excluded Taxes (including Non-Excluded Taxes imposed or
asserted on or attributable to amounts payable under this §4) payable or paid by
Agent or Lenders or required to be withheld or deducted from a payment to Agent
or Lenders and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
(with a copy to Agent), or by Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.  The Borrowers will deliver promptly
to Agent certificates or other valid vouchers for all Taxes or other charges
deducted from or paid with respect to payments made by the Borrowers hereunder
or under any other Loan Document.  In the event a Lender receives a refund or
credit of any Non-Excluded Taxes paid by the Borrowers pursuant to this section,
such Lender will pay to the Borrowers the amount of such refund or credit (and
any interest received with respect thereto) promptly upon receipt thereof;
provided that if at any time thereafter such Lender is required to return such
refund or credit, the Borrowers shall promptly repay to such Lender the amount
of such refund or credit, net of any reasonable incremental additional costs.

(c)If a Lender is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document, such Lender shall deliver
to the Borrowers, at the time or times reasonably requested by the Borrowers,
such properly completed and executed documentation reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, if reasonably requested by the
Borrowers such Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers as will enable the
Borrowers to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding the
generality of the foregoing, each Lender that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax purposes (a “Non-U.S. Lender”), to the extent such Lender is lawfully able
to do so, shall provide the Borrowers on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date of the Assignment and Acceptance Agreement or Accession
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of the
Borrowers, with (x) two (2) original copies of Internal Revenue Service Form
W-8BEN, W-8BEN-E, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and any other such duly
executed form(s) or statement(s) (including whether such Lender has complied
with the FATCA) which may, from time to time, be prescribed by law and, which,
pursuant to applicable provisions of  (i) an income tax treaty between the
United States and the country of residence of such Lender, (ii) the Code, or
(iii) any applicable rules or regulations in effect under (i) or (ii) above,
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents, or (y) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Code, a Certificate Regarding Non-Bank Status together
with two (2) original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor form), properly completed and duly executed by such Lender,
and such other documentation required under the Code and requested by the
Borrowers to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Loan Documents.  Each Lender
that is a United States Person (as such term is defined in Section 7701(a)(30)
of the Code) for United States federal income tax purposes (a “U.S. Lender”)
shall provide the Borrowers on or prior to the Closing Date (or, if later, on or
prior to the date on which such Lender becomes a party to this Agreement) two
(2) original copies of Internal Revenue Service From W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption.  If a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrowers at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers as may
be necessary for the Borrowers to comply with their obligations under FATCA and
to determine that such Lender

34

--------------------------------------------------------------------------------

has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment (for purposes of this sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement).  Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this section hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly provide the Borrowers two (2) new original copies of Internal
Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI and/or W-8IMY (or, in each
case, any successor form), a Certificate Regarding Non-Bank Status and two (2)
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor form), or any documentation required under applicable reporting
requirements of FATCA, as the case may be, properly completed and duly executed
by such Lender, and such other documentation required under the Code and
requested by the Borrowers to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents, or notify the
Borrowers of its inability to deliver any such forms, certificates or other
evidence.

(d)In the event it is reasonably necessary to determine the fair market value of
the Commitments, Loans and/or other obligations under the Loan Documents for
purposes of Treasury Regulation Section 1.1273-2(f), Agent shall assist Parent
Borrower as reasonably requested in connection with making such determination
(including by using commercially reasonable efforts to obtain quotes and sales
prices for the Commitments, Loans and/or other obligations), and Agent shall
promptly make any such determination by Parent Borrower available to Lenders in
accordance with Treasury Regulation Section 1.1273-2(f)(9).

(e)The obligations of the Borrowers to Lenders under this Agreement shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances:  (i) any
lack of validity or enforceability of this Agreement or any of the other Loan
Documents; (ii) the existence of any claim, set-off, defense or any right which
the Borrowers or any of their Subsidiaries or Affiliates may have at any time
against Lenders (other than the defense of payment to Lenders in accordance with
the terms of this Agreement) or any other Person, whether in connection with
this Agreement, any other Loan Document, or any unrelated transaction; (iii) the
surrender or impairment of any security for the performance or observance of any
of the terms of any of the Loan Documents; (iv) the occurrence of any Default or
Event of Default; and (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, provided that nothing contained
herein shall relieve Agent or any Lender for liability to the Borrowers arising
as a result of gross negligence or willful misconduct on the part of Agent or
such Lender, as applicable, as determined by a court of competent jurisdiction
after the exhaustion of all applicable appeal periods.

§4.5Computations.  All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed.  Except as otherwise provided in the definition
of the term “Interest Period” with respect to LIBOR Rate Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension.  The Outstanding Loans as reflected on the records of Agent from time
to time shall be considered prima facie evidence of such amount.

§4.6Suspension of LIBOR Rate Loans.  (a) In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, (i) Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or (ii) Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of Lenders
making or maintaining LIBOR Rate Loans for such Interest Period, Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrowers and Lenders absent manifest error) to the Borrowers and
Lenders.  In such event (x) the Loan Request with respect to a LIBOR Rate Loan
shall be automatically withdrawn and shall be deemed a request for a Base Rate
Loan and (y) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest

35

--------------------------------------------------------------------------------

Period applicable thereto, become a Base Rate Loan, and the obligations of
Lenders to make LIBOR Rate Loans shall be suspended until Agent determines that
the circumstances giving rise to such suspension no longer exist, whereupon
Agent shall so notify the Borrowers and Lenders promptly after such
determination.

(b)

If at any time Agent determines (which determination shall be conclusive absent
manifest error) that the circumstances set forth in clause (a)(i) have not
arisen but the supervisor for the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then Agent shall notify
the Borrowers and Lenders and establish an alternate rate of interest to the
LIBOR Rate giving due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time.  Notwithstanding anything to the contrary in this Section 4.6, such
alternate rate of interest shall be implemented without any further action or
consent of any other party to this Agreement so long as Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such alternate rate of
interest.  If Agent receives a written notice from the Required Lenders
objecting to such alternate rate of interest, Agent and Required Lenders shall
negotiate reasonably and in good faith to finalize an acceptable alternative
rate based on the then prevailing market convention within ten (10) Business
Days following Agent’s receipt of such objection; provided that if, despite such
good faith negotiations, Agent and Required Lenders fail to finalize an
acceptable alternative rate within such 10-Business Day period, then each LIBOR
Rate Loan will automatically, on the last day of the then current Interest
Period applicable thereto, become a Base Rate Loan, and the obligations of
Lenders to make LIBOR Rate Loans shall be suspended until an alternate rate of
interest shall be determined in accordance with this subsection (b).  

§4.7Illegality.  Notwithstanding any other provisions herein, if any Change in
Law shall make it unlawful, or any central bank or other governmental authority
having or claiming jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to Agent and the
Borrowers and thereupon (a) the commitment of Lenders to make LIBOR Rate Loans
shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall
be converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law.  Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrowers hereunder.

§4.8Additional Interest.  If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
there is any reallocation of Commitments pursuant to §2.11, the Borrowers will
pay to Agent upon demand for the account of the applicable Lenders in accordance
with their respective Commitment Percentages, in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs.  The Borrowers
understand, agree and acknowledge the following:  (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan; (ii)
LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrowers have accepted LIBOR as a reasonable and fair basis for calculating
such rate and any Breakage Costs.  The Borrowers further agree to pay the
Breakage Costs, if any, whether or not a Lender elects to purchase, sell and/or
match funds.

36

--------------------------------------------------------------------------------

§4.9Additional Costs, Etc.  Notwithstanding anything herein to the contrary, if
any Change in Law shall:

(a)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in determining LIBOR);

(b)subject Agent or any Lender to any Tax (other than Taxes addressed by
§4.4(b)) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c)impose on any Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Loans made by such
Lender or participation therein; or

(d)impose on any Lender or Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part; and the result of any of the foregoing
is:

(i)to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

(ii)to reduce the amount of principal, interest or other amount payable to any
Lender or Agent hereunder on account of such Lender’s Commitment or any of the
Loans, or

(iii)to require any Lender or Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or Agent from the Borrowers
hereunder,

then, and in each such case, the Borrowers will (and as to clauses (a) and (b)
above, subject to the provisions of §4.4), within thirty (30) days of demand
made by such Lender or (as the case may be) Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or
Agent such additional amounts as such Lender or Agent shall reasonably determine
in good faith to be sufficient to compensate such Lender or Agent for such
additional cost, reduction, payment or foregone interest or other sum.  For the
avoidance of doubt, the provisions of this §4.9 shall not apply with respect to
Taxes, which shall be governed by §4.4(b) and §4.4(c).

§4.10Capital Adequacy.  If after the date hereof any Lender determines that (a)
as a result of a Change in Law, or (b) compliance by such Lender or its parent
bank holding company with any directive of any such entity regarding liquidity
or capital adequacy, has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s commitment to
make Loans, to a level below that which such Lender or holding company could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify the Borrowers thereof.  The Borrowers agree to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender of a
statement of the amount setting forth such Lender’s calculation thereof.  In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

37

--------------------------------------------------------------------------------

§4.11Breakage Costs.  The Borrowers shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from Agent, or
such earlier date as may be required by this Agreement.

§4.12Default Interest; Late Charge.  Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not Agent or
Lenders shall have accelerated the maturity of the Loans, all Loans shall bear
interest payable on demand at a rate per annum equal to three percent (3.0%)
above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment).  In addition, the Borrowers shall pay a late charge equal to
three percent (3.0%) of any amount of interest and/or principal payable on the
Loans (other than amounts due on the Maturity Date or as a result of
acceleration), which is not paid by the Borrowers within ten (10) days of the
date when due.

§4.13Certificate.  A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or Agent to the Borrowers, shall
be conclusive in the absence of manifest error.  A Lender shall be entitled to
reimbursement under §4.9, or §4.10 from and after notice to the Borrowers that
such amounts are due given in accordance with §4.9 or §4.10 and for a period of
nine (9) months prior to receipt of such notice.

§4.14Limitation on Interest.  Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrowers, Lenders and Agent, whether now existing or hereafter arising and
whether written or oral, are hereby limited so that in no contingency, whether
by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by Lenders
exceed the maximum amount permissible under applicable law.  If, from any
circumstance whatsoever, interest would otherwise be payable to Lenders in
excess of the maximum lawful amount, the interest payable to Lenders shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrowers.  All interest paid or agreed to be paid to Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This Section shall control all
agreements between or among the Borrowers, Lenders and Agent.

§4.15Certain Provisions Relating to Increased Costs and Non-Funding Lenders.  If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b), §4.9 or §4.10, then,
upon the request of the Borrowers, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrowers under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrowers agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action.  Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender (a) has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b), §4.9 or §4.10 and following the request of the Borrowers has been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”) or (b) has failed to make available to Agent its pro rata
share of any Loan and such failure has not been cured (a “Non-Funding Lender”),
then, within ninety (90) days after such notice or request for payment or
compensation or failure to fund, as applicable, the Borrowers shall have the
right as to such Affected Lender or Non-Funding Lender, as applicable, to be
exercised by delivery of written notice

38

--------------------------------------------------------------------------------

delivered to Agent and the Affected Lender or Non-Funding Lender, within ninety
(90) days of receipt of such notice or failure to fund, as applicable, to elect
to cause the Affected Lender or Non-Funding Lender, as applicable, to transfer
its Commitment.  Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Affected Lender or Non-Funding Lender, as applicable (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by Agent).  In the event that Lenders do
not elect to acquire all of the Affected Lender’s or Non-Funding Lender’s
Commitment, then Agent shall endeavor to obtain a new Lender to acquire such
remaining Commitment.  Upon any such purchase of the Commitment of the Affected
Lender or Non-Funding Lender, as applicable, the Affected Lender’s or
Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest.  If such
Affected Lender or Non-Funding Lender does not execute and deliver such
documents to Agent within a period of time deemed reasonable by Agent after the
later of (i) the date on which the replacement Lender executes and delivers such
documents and (ii) the date on which the Affected Lender or Non-Funding Lender
receives all payments required to be paid to it by this §4.15, then such
Affected Lender or Non-Funding Lender, as applicable, shall be deemed to have
executed and delivered such documents as of such date and Parent Borrower shall
be entitled (but not obligated) to execute and deliver such documents on behalf
of such Affected Lender or Non-Funding Lender, as applicable.  The purchase
price for the Affected Lender’s or Non-Funding Lender’s Commitment shall equal
any and all amounts outstanding and owed by the Borrowers to the Affected Lender
or Non-Funding Lender, as applicable, including principal, prepayment premium or
fee, and all accrued and unpaid interest or fees.

§4.16Intentionally Omitted.  

§5UNENCUMBERED ASSETS.

§5.1Initial Unencumbered Assets.  The initial Unencumbered Assets are listed on
Schedule 5.1.

§5.2Addition of Unencumbered Assets.  If Parent Borrower elects, in its sole
discretion, to add an additional Multifamily Property as an Unencumbered Asset,
Parent Borrower shall deliver (A) a certificate signed on behalf of Parent
Borrower by an Authorized Officer to Agent, designating such additional
Multifamily Property as an Unencumbered Asset and dated as of the date of such
designation, stating that (1) on a Pro Forma Basis after giving effect to such
designation, the Loan Parties shall be in compliance with the covenants
contained in §9, together with supporting information in form reasonably
satisfactory to Agent showing the computations used in determining compliance
with such covenants, (2) such Multifamily Property meets all Unencumbered Asset
Conditions (except as may have otherwise been waived in writing by the Required
Lenders), (3) after giving effect to the inclusion of such Multifamily Property
as an Unencumbered Asset, each of the representations and warranties made by or
on behalf of the Borrowers or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true and
correct in all material respects as of the time of the addition of such
Unencumbered Asset (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date) and (4) after giving effect
to the inclusion of such Multifamily Property as an Unencumbered Asset, no
Default or Event of Default shall have occurred and be continuing and (B) an
updated Schedule 5.1 listing each Unencumbered Asset as of the date such
Multifamily Property is added as an Unencumbered Asset hereunder; provided,
however, that no Multifamily Property shall be included as an Unencumbered Asset
unless such Multifamily Property satisfies all Unencumbered Asset Conditions or
the Required Lenders have consented in writing to such inclusion.

§5.3Failure of Unencumbered Asset Conditions.  Notwithstanding anything
contained herein to the contrary, to the extent any Multifamily Property
previously qualifying as an Unencumbered Asset ceases to meet any of the
Unencumbered Asset Conditions (except as may have otherwise been waived in
writing by the

39

--------------------------------------------------------------------------------

Required Lenders), such Multifamily Property shall be immediately removed from
the calculations contained herein relating to the Unencumbered Asset Financial
Covenants and such Multifamily Property shall immediately cease to be an
“Unencumbered Asset” hereunder and Parent Borrower shall deliver (A) a
certificate signed on behalf of Parent Borrower by an Authorized Officer to
Agent designating such Multifamily Property as a non-Unencumbered Asset and
dated as of the date of such designation, stating that (1) on a Pro Forma Basis
after giving effect to such removal, the Loan Parties shall be in compliance
with the covenants contained in §9, together with supporting information in form
reasonably satisfactory to Agent showing the computations used in determining
compliance with such covenants, (2) after giving effect to such removal, each of
the representations and warranties made by or on behalf of the Borrowers or any
of their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true and correct in all material
respects as of the time of such removal (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date) and (3)
after giving effect to such removal, no Default or Event of Default shall have
occurred and be continuing and (B) an updated Schedule 5.1 listing each
Unencumbered Asset as of the date such Unencumbered Asset has been removed as an
Unencumbered Asset hereunder.  

§5.4Borrower Election to Remove Unencumbered Assets.  Parent Borrower may
voluntarily designate any Unencumbered Asset as a non‑Unencumbered Asset, by
delivering to Agent a certificate signed on behalf of Parent Borrower by an
Authorized Officer designating such Unencumbered Asset as a non-Unencumbered
Asset (such designation to be effective upon receipt by Agent of such
certificate),  (i) stating that (1) on a Pro Forma Basis after giving effect to
such removal, the Loan Parties shall be in compliance with the covenants
contained in §9, together with supporting information in form reasonably
satisfactory to Agent showing the computations used in determining compliance
with such covenants, (2) after giving effect to the removal of such Unencumbered
Asset, each of the representations and warranties made by or on behalf of the
Borrowers or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true and correct in all material
respects as of the time of the removal of such Unencumbered Asset (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date) and (3) after giving effect to the removal of such
Unencumbered Asset, no Default or Event of Default shall have occurred and be
continuing and (ii) an updated Schedule 5.1 listing each Unencumbered Asset as
of the date such Unencumbered Asset has been removed as an Unencumbered Asset
hereunder; provided, however, that without the consent of the Required Lenders,
Parent Borrower may not designate any Unencumbered Asset as a non-Unencumbered
Asset if following such designation the Loan Parties would not be in compliance
with §9.8.

§5.5Release of Subsidiary Borrowers.  In the event that all Unencumbered Assets
owned by a Subsidiary Borrower shall have been removed as Unencumbered Assets in
accordance with the terms of this Agreement, then, upon the request of Parent
Borrower, such Subsidiary Borrower shall be released by Agent from liability
under this Agreement pursuant to a Subsidiary Borrower Release substantially in
the form of Exhibit G hereto.

§5.6Additional Subsidiary Borrowers.  As a condition precedent to the addition
of a Multifamily Property as an Unencumbered Asset hereunder, (x) concurrently
with the delivery of a certificate adding an Unencumbered Asset pursuant to §5.2
above directly owned or leased by a Subsidiary of Parent Borrower that is not
already a Borrower, or, (y) within ten days after the formation or acquisition
of any new direct or indirect Subsidiary of Parent Borrower that is intended to
directly own or lease an Unencumbered Asset, Parent Borrower shall cause each
such Subsidiary to (A) duly execute and deliver to Agent a Joinder Agreement,
and such Subsidiary shall become a Subsidiary Borrower hereunder, (B) provide
all “know your customer” and other materials reasonably requested by Agent or
any Lender to ensure that each such Person is in compliance with §6.1(e), (C)
deliver to Agent such organizational agreements, resolutions, consents, opinions
and other documents and instruments as Agent may reasonably require and (D)
deliver to Agent supplements to the Schedules to this Agreement (or the factual
information needed to update such Schedules) solely to the extent

40

--------------------------------------------------------------------------------

necessary due to any changes in factual matters specifically related to the
addition of such Subsidiary or Subsidiaries as a Subsidiary Borrower or the
addition of such Unencumbered Asset (so long as such changes in factual matters
shall in no event comprise a Default or an Event of Default).

§5.7Costs and Expenses of Additions and Removals.  The Borrowers shall pay all
reasonable and documented costs and expenses of Agent in connection with the
addition or removal of an Unencumbered Asset pursuant to §5.2 through §5.6,
including without limitation, reasonable and documented attorney’s fees of one
legal counsel to Agent.

§6REPRESENTATIONS AND WARRANTIES.

The Borrowers represent and warrant to Agent and Lenders as follows, each as of
the Closing Date hereof, and as of the date of the funding of any Loan
hereunder:

§6.1Corporate Authority, Etc.

(a)Incorporation; Good Standing.  Parent Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of the State of Delaware.  Parent Guarantor is a
Maryland corporation duly incorporated pursuant to its articles of incorporation
filed with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of the State of Maryland.  Each of Parent Borrower and
each Guarantor (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, except where the
failure to be so qualified would not be reasonably likely to have a Material
Adverse Effect and (ii) is in good standing in its jurisdiction of organization
or formation and in each other jurisdiction where a failure to be so qualified
in such other jurisdiction would be reasonably likely to have a Material Adverse
Effect.

(b)Subsidiaries.  Each of the Subsidiary Borrowers (i) is a corporation, limited
partnership, general partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof, (ii) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated except where the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect and (iii) is in good standing and is
duly authorized to do business in its jurisdiction of organization or formation
and in each jurisdiction where an Unencumbered Asset owned or leased by it is
located to the extent required to do so under applicable law and in each other
jurisdiction where a failure to be so qualified would be reasonably likely to
have a Material Adverse Effect.

(c)Authorization.  The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Loan Parties is a party and the
transactions contemplated hereby and thereby (i) are within the corporate or
other organizational authority of the Loan Parties, (ii) have been duly
authorized by all necessary actions on the part of the Loan Parties, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any Loan Party is subject
or any judgment, order, writ, injunction, license or permit applicable to any
Loan Party, in each case except as would not be reasonably likely to have a
Material Adverse Effect, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement, limited liability company
agreement, articles of incorporation or other charter documents or bylaws of any
Loan Party, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of any Loan
Party other than Permitted Liens, and (vi) do not require the approval or
consent of any Governmental Authority to be obtained by any Loan Party or any
Affiliate thereof other than those already obtained and delivered to Agent or
except as would not reasonably be likely to have a Material Adverse Effect.

41

--------------------------------------------------------------------------------

(d)Enforceability.  The execution and delivery of this Agreement and the other
Loan Documents to which any of the Loan Parties is a party are valid and legally
binding obligations of the Loan Parties enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

(e)Foreign Assets Control.  To the knowledge of each Loan Party, none of the
Loan Parties or any Subsidiaries of the Loan Parties:  (i) is a Sanctioned
Person, (ii) has any of its assets in Sanctioned Entities, or (iii) derives any
of its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities.  To the knowledge of each Loan Party, each Loan
Party and its respective officers, employees, directors and agents, are in
compliance, in all material respects, with Anti-Corruption Laws and applicable
Sanctions.  No use of the proceeds of any Loan will violate Anti-Corruption Laws
or applicable Sanctions.  Neither the making of the Loans nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto.  Each Loan Party and its Subsidiaries are in compliance, in all
material respects, with the Patriot Act.

§6.2Governmental Approvals.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which any Loan Party is a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained, in each case, except as would not be reasonably likely to
result in a Material Adverse Effect.

§6.3Title to Unencumbered Assets.  Except as indicated on Schedule 6.3 hereto
and except for other adjustments that are not material in amount, Subsidiary
Borrowers own in fee simple or lease the Unencumbered Assets pursuant to a
Ground Lease, in each case free and clear of Liens except for Permitted Liens.

§6.4Financial Statements.  Parent Guarantor has furnished to Agent on or prior
to the Closing Date:  (a) the consolidated balance sheet of the Consolidated
Group as of the Balance Sheet Date and the related consolidated statement of
income and cash flow for the most recent period then ended (and available)
certified by an Authorized Officer or the chief financial or accounting officer
on behalf of Parent Guarantor, (b) as of the Closing Date, an unaudited
statement of Consolidated Asset NOI for each of the Unencumbered Assets for the
most recent period then ended (and available) certified by the chief financial
or accounting officer of Parent Borrower as fairly presenting in all material
respects the Consolidated Asset NOI for such parcels for such periods, and (c)
certain other financial information relating to the Borrowers and the Real
Estate (including, without limitation, the Unencumbered Assets).  Such balance
sheet and statement have been prepared in accordance with generally accepted
accounting principles (subject to the absence of footnotes and subject to normal
year-end adjustments in the case of interim statements) and fairly present in
all material respects the consolidated financial condition of Consolidated Group
as of such dates and the consolidated results of the operations of the
Consolidated Group for such periods.

§6.5No Material Changes.  Since the later of the Balance Sheet Date or the date
of the most recent financial statements delivered pursuant to §7.4(a), as
applicable, except as otherwise disclosed in writing to Agent, there has
occurred no materially adverse change in the financial condition, or business of
the Loan Parties, and their respective Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of Parent Guarantor as of the
Balance Sheet Date (or as of the last day of the fiscal year of Parent Guarantor
most recently ended, as applicable), or its consolidated statement of income or
cash flows for the fiscal year then ended, other than changes that have not and
would not be reasonably likely to have a Material Adverse Effect.  As of the
date hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
material adverse change in the financial condition, operations or business
activities of any of the Unencumbered Assets from the condition shown on the
statements of income delivered to Agent pursuant to §6.4 other than changes in
the ordinary course of business that have not had a Material Adverse Effect.

42

--------------------------------------------------------------------------------

§6.6[Reserved].  

§6.7Litigation.  Except as stated on Schedule 6.7, as of the Closing Date, there
are no actions, suits, proceedings or investigations of any kind pending or to
the knowledge of the Borrowers threatened against any Borrower before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto,
in each case which would be reasonably likely to have a Material Adverse
Effect.  Except as set forth on Schedule 6.7 as of the Closing Date, there are
no judgments, final orders or awards outstanding against or affecting any
Borrower or any Unencumbered Asset individually or in the aggregate in excess of
$5,000,000.00.

§6.8No Material Adverse Contracts, Etc.  To the knowledge of the Borrowers, none
of the Loan Parties is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or
would be reasonably likely to have a Material Adverse Effect.  To the knowledge
of the Borrowers, none of the Loan Parties is a party to any contract,
agreement, or instrument that has or would be reasonably likely to have a
Material Adverse Effect.  To the knowledge of the Borrowers, no event of default
or unmatured event of default under any of the Borrowers’ or Guarantor’s
financial obligations exists at the time of, or after giving effect to the
making of, the Loans under the Facility that has or would be reasonably likely
to have a Material Adverse Effect.

§6.9Compliance with Other Instruments, Laws, Etc.  To the knowledge of the
Borrowers, none of the Loan Parties is in violation of any provision of its
charter or other organizational documents, bylaws, or any agreement or
instrument to which it is subject or by which it or any of its properties is
bound or any decree, order, judgment, statute, license, rule or regulation, in
any of the foregoing cases in a manner that has had or would be reasonably
likely to have a Material Adverse Effect.

§6.10Tax Status.  Except as would not reasonably be likely to have a Material
Adverse Effect, each of the Borrowers (a) has made or filed all federal and
state income and all other material Tax returns, reports and declarations
required by any jurisdiction to which it is subject or has obtained an extension
for filing, (b) has paid prior to delinquency all Taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings or for which any of the Borrowers or their respective Subsidiaries,
as applicable has set aside on its books provisions reasonably adequate for the
payment of such Taxes, and (c) has made provisions reasonably adequate for the
payment of all accrued Taxes not yet due and payable.  In each case, except as
would not reasonably be likely to have a Material Adverse Effect, there are no
unpaid Taxes claimed by the taxing authority of any jurisdiction to be due by
the Borrowers or their respective Subsidiaries, the officers or partners of such
Person know of no basis for any such claim, and there are no audits pending or
to the knowledge of the Borrowers threatened with respect to any Tax returns
filed by the Borrowers or their respective Subsidiaries.

§6.11No Event of Default.  No Default or Event of Default has occurred and is
continuing.

§6.12Investment Company Act.  None of the Loan Parties or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13Absence of UCC Financing Statements, Etc.  Except with respect to Permitted
Liens or as disclosed on the lien search reports delivered to and approved by
Agent, to the knowledge of the Borrowers, there is no financing statement (but
excluding any financing statements that may be filed against any Borrower
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
create a lien on, or security interest or security title in, any Unencumbered
Asset.

43

--------------------------------------------------------------------------------

§6.14EEA Financial Institutions.  Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an EEA Financial Institution.

§6.15Unencumbered Asset Conditions.  Each Unencumbered Asset satisfies all
Unencumbered Asset Conditions (except as may have been waived in writing by the
Required Lenders).

§6.16Employee Benefit Plans.  Except as would not reasonably be likely to have a
Material Adverse Effect, each Borrower and each ERISA Affiliate that is subject
to ERISA has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan.  Except as would not reasonably be likely to
result in a Material Adverse Effect, neither any Borrower nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under Section
412 of the Code in respect of any Multiemployer Plan or Plan or (b) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  Neither any Borrower nor any ERISA
Affiliate has failed to make any contribution or payment to any Multiemployer
Plan or Plan, or made any amendment to any Plan, which has resulted or would
reasonably be likely to result in the imposition of a Lien.  None of the
Unencumbered Assets constitutes a “plan asset” of any Plan that is subject to
ERISA.

§6.17Disclosure.  All information, taken as a whole, contained in this
Agreement, the other Loan Documents or otherwise furnished to or made available
to Agent or Lenders by any Borrower or any Guarantor (other than projections,
estimates, budgets, and other forward-looking information), is and will be, to
the best of the Borrowers’ or Guarantors’ knowledge, true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading when taken as a whole.

§6.18Place of Business.  The principal place of business of the Borrowers, as of
the Closing Date, is Two Liberty Place, 50 S. 16th Street, Suite 3575,
Philadelphia, Pennsylvania 19102.

§6.19Regulations T, U and X.  No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.  No Borrower is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.

§6.20Environmental Compliance.  The members of the Consolidated Group have
conducted in the ordinary course of business a review of the effect of the
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of the Environmental Laws on their respective
businesses, operations and properties, and as a result thereof have reasonably
concluded that, except as specifically disclosed on Schedule 6.20, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

§6.21Subsidiaries; Organizational Structure.  Schedule 6.21(a) sets forth, as of
the Closing Date, all of the Subsidiary Borrowers, the form and jurisdiction of
organization of such Subsidiary Borrowers, and the owners of the direct
ownership interests therein.  On the Closing Date, no Person owns any legal,
equitable or beneficial interest in any of the Subsidiary Borrowers except as
set forth on such Schedule.  As of the Closing Date, Parent Guarantor owns in
excess of 94% of the Equity Interests in Parent Borrower.

§6.22Leases.  An accurate and complete Rent Roll in all material respects as of
the date of inclusion of each Multifamily Property as an Unencumbered Asset with
respect to all Leases of any portion of such Unencumbered Asset has been
provided to Agent.

44

--------------------------------------------------------------------------------

§6.23Property.  Except as set forth in Schedule 6.23, to the knowledge of the
Borrowers all of the Unencumbered Assets, and all major building systems located
thereon, are structurally sound, in good condition and working order and free
from material defects, subject to ordinary wear and tear and damage from
casualty or condemnation, except for such portion of such Real Estate which is
not occupied by any tenant and which may not be in final working order pending
final build-out of such space, and except where such defects have not had and
would not reasonably be likely to have a Material Adverse Effect.  To the
knowledge of the Borrowers, there are no material unpaid or outstanding real
estate or other taxes or assessments on or against any of the Unencumbered
Assets which are payable by any Borrower (except only real estate or other taxes
or assessments, that are not yet delinquent or are being protested as permitted
by this Agreement).  Except as otherwise disclosed to Agent in writing, to the
knowledge of the Borrowers there are no pending, or threatened or contemplated,
eminent domain proceedings against any of the Unencumbered Assets.  Except as
otherwise disclosed to Agent in writing, to the knowledge of the Borrowers, none
of the Unencumbered Assets is now damaged as a result of any fire, explosion,
accident, flood or other casualty, except in cases that would not reasonably be
likely to have a Material Adverse Effect.  To the knowledge of the Borrowers, no
Person has any right or option to acquire any Unencumbered Asset or any Building
thereon or any portion thereof or interest therein, except as set forth in
Schedule 6.23.

§6.24Brokers.  None of the Borrowers or any of their respective Subsidiaries has
engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.

§6.25Other Debt.  Without limiting the provisions of §8.1 or §8.2, none of the
Borrowers is a party to or bound by any agreement, instrument or indenture that
requires the subordination in right or time or payment of any of the Obligations
to any other Indebtedness of any Borrower.

§6.26Solvency.  As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, the Loan Parties, taken as a whole, are
Solvent.

§6.27No Bankruptcy Filing.  As of the Closing Date, no Loan Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
the Loan Parties have no knowledge of any Person contemplating the filing of any
such petition against it.

§6.28No Fraudulent Intent.  Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by any Loan Party with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29Transaction in Best Interests of Loan Parties; Consideration.  The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Loan Party.  The direct and indirect benefits to inure to
the Loan Parties pursuant to this Agreement and the other Loan Documents
constitute at least “reasonably equivalent value” (as such term is used in §548
of the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration,” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Loan Parties
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Subsidiary Borrower to be a co-borrower of the Loan and of
each Guarantor to guarantee the Loan, the Borrowers would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrowers
to have available financing to conduct and expand their business.  The Loan
Parties further acknowledge and agree that the Loan Parties constitute a single
integrated and common enterprise and that each receives a benefit from the
availability of credit under this Agreement.

45

--------------------------------------------------------------------------------

§6.30OFAC.  None of the Borrowers is (or will be) a person with whom any Lender
is restricted from doing business under OFAC (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism.  In addition, the Borrowers hereby agree to
provide to Lenders any additional information that a Lender reasonably deems
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities.

§6.31REIT Status.  Parent Guarantor is qualified to elect or has elected status
as a real estate investment trust under Section 856 of the Code and currently is
in compliance in all material respects with all provisions of the Code
applicable to the qualification of Parent Guarantor as a real estate investment
trust.

§7AFFIRMATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1Punctual Payment.  The Borrowers will duly and punctually pay or use
commercially reasonable efforts to cause to be paid (but without limiting the
provisions of §4.12, §12.1(a), and/or §12.1(b)) the principal and interest on
the Loans and all interest and fees provided for in this Agreement, all in
accordance with the terms of this Agreement and the Notes, as well as all other
sums owing pursuant to the Loan Documents in accordance with the terms hereof.

§7.2Maintenance of Office.  The Loan Parties will maintain their respective
chief executive office at Two Liberty Place, 50 S. 16th Street, Suite 3375,
Philadelphia, PA 19102, or at such other place in the United States of America
as the Loan Parties shall designate upon prompt written notice to Agent, where
notices, presentations and demands to or upon the Loan Parties in respect of the
Loan Documents may be given or made.

§7.3Records and Accounts.  The Loan Parties will (a) keep, and cause each of
their respective Subsidiaries to keep true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP (in each case, in all material respects) and (b) maintain, in all material
respects in accordance with GAAP, adequate accounts and reserves for the payment
of all Taxes (including income taxes), depreciation and amortization of its
properties and the properties of their respective Subsidiaries, contingencies
and other reserves.  Neither any Borrower nor any of their respective
Subsidiaries shall, without the prior written consent of Agent which consent
shall not be unreasonably withheld or delayed (x) make any material change to
the accounting policies/principles used by such Person in preparing the
financial statements and other information described in §6.4 or §7.4 (unless
required or permitted by GAAP or other applicable accounting standards), or (y)
change its fiscal year.

§7.4Financial Statements, Certificates and Information.  The Borrowers will
deliver or cause to be delivered to Agent which Agent shall promptly deliver to
each Lender:

(a)not later than one hundred twenty (120) days after the end of each fiscal
year, the audited Consolidated balance sheet of Parent Guarantor and its
Subsidiaries at the end of such fiscal year, and the related audited
Consolidated statements of income, and cash flows for such year, setting forth
in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report and opinion prepared without qualification as
to the scope of the audit by KPMG or another nationally recognized accounting
firm, and any other information Agent may reasonably request to complete a
financial analysis of Parent Borrower and its Subsidiaries;

(b)not later than sixty (60) days after the end of each fiscal quarter (or
ninety (90) days in the case of fiscal year end) of each fiscal year, copies of
the unaudited Consolidated balance sheet of Parent Guarantor and its
Subsidiaries as at the end of such fiscal quarter, and the related unaudited
Consolidated

46

--------------------------------------------------------------------------------

statements of income and cash flows for the portion of Parent Guarantor’s fiscal
year then elapsed, all in reasonable detail and prepared in all material
respects in accordance with GAAP, together with a certification on behalf of
Parent Borrower by an Authorized Officer that the information contained in such
financial statements fairly presents in all material respects the financial
position of Parent Guarantor and its Subsidiaries on the date thereof (subject
to year-end adjustments and the absence of footnotes);

(c)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above a statement (a “Compliance Certificate”) certified
on behalf of Parent Guarantor by an Authorized Officer of Parent Guarantor in
the form of Exhibit E hereto (or in such other form as Agent may reasonably
approve from time to time) setting forth in reasonable detail computations
evidencing compliance or non-compliance (as the case may be) with the covenants
contained in §9.  All income, expense, debt and value associated with Real
Estate or other Investments acquired or disposed of during any fiscal quarter
will be added or eliminated from calculations, on a Pro Forma Basis, where
applicable.  The Compliance Certificate shall be accompanied by copies of the
statements of Consolidated Asset NOI for such fiscal quarter for each of the
Unencumbered Assets, prepared on a basis materially consistent with the
statements furnished to Agent prior to the date hereof and otherwise in form
reasonably satisfactory to Agent, together with a certification on behalf of
Parent Guarantor by an Authorized Officer that the information contained in such
statement fairly presents in all material respects Consolidated Asset NOI of the
Unencumbered Assets for such periods;

(d)At any time that Parent Guarantor has an Investment Grade Rating, promptly
upon Parent Borrower becoming aware of a downward change in such Investment
Grade Rating (including the initial issuance of any Investment Grade Rating) or
any other credit rating given by S&P, Moody’s or another nationally recognized
rating agency to Parent Guarantor’s Debt Rating or any announcement that any
such rating is “under review” or that such rating has been placed on a watch
list or that any similar action has been taken by S&P, Moody’s or another
nationally recognized rating agency, notice of such change, announcement or
action;

(e)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Rent Roll for each of the Unencumbered
Assets and a summary thereof in form reasonably satisfactory to Agent as of the
end of each fiscal quarter (including the fourth calendar quarter in each year),
and (ii) an operating statement for each of the Unencumbered Assets for each
such fiscal quarter and year to date and a consolidated operating statement for
the Unencumbered Assets for each such calendar quarter and year to date (such
statements and reports to be in form reasonably satisfactory to Agent),
including (if requested by Agent) a receivables aging report, it being agreed
that the forms of the Rent Rolls and the operating statements being provided
under the Existing Credit Agreement are satisfactory;

(f)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, upon reasonable request by Agent, a statement (i)
listing the Unencumbered Assets owned by the Borrowers including the property
name, location, number of units, Total Consolidated Operating Property Value
(including the applicable methodology for calculating value), Unencumbered Asset
Adjusted NOI and any applicable indebtedness secured thereby;

(g)[Reserved];

(h)from time to time such other financial data and information in the possession
of the Borrowers (including without limitation finalized auditors’ management
letters, status of material litigation or material investigations against the
Borrowers and any settlement discussions relating thereto (unless the Borrowers
in good faith believe that such disclosure could result in a waiver or loss of
attorney work product, attorney-client or any other applicable privilege),
property inspection and environmental reports with respect to the Unencumbered
Assets and information as to zoning and other legal and regulatory changes
affecting the Unencumbered Assets) as Agent or any of the Lenders may reasonably
request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to Agent pursuant to an
accessible website and Lenders provided that such material is in a format

47

--------------------------------------------------------------------------------

reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and Lenders upon Agent’s receipt thereof or access to the
website containing such material.  Upon the request of Agent, the Borrowers
shall deliver paper copies thereof to Agent and Lenders.  The Borrowers
authorize Agent and Arrangers to disseminate any such materials through the use
of Intralinks, SyndTrak or any other electronic information dissemination
system, and the Borrowers release Agent and Lenders from any liability in
connection therewith (other than the liability based on Agent’s gross negligence
or willful misconduct).  Delivery of a copy of the annual or quarterly, as
applicable, financial statements of Parent Guarantor filed with the Securities
and Exchange Commission shall satisfy the requirements of §7.4(a) or §7.4(b), as
applicable.

§7.5Notices.

(a)Defaults.  The Borrowers will promptly upon becoming aware of same notify
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”.  If any Person shall give any
written notice or take any other action in respect of a claimed default (whether
or not constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which any Borrower is a party or obligor, whether as principal or surety, and
such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof, which acceleration
would be reasonably likely to have a Material Adverse Effect, the Borrowers
shall forthwith give written notice thereof to Agent and each Lender, describing
the notice or action and the nature of the claimed default.

(b)Environmental Events.  The Borrowers will give notice to Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Borrower
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
the case of either clauses (i) – (iii) above involves any Unencumbered Asset and
would reasonably be expected to have a Material Adverse Effect.

(c)Notification of Claims Against Unencumbered Assets.  The Borrowers will give
notice to Agent in writing within five (5) Business Days of becoming aware of
any material setoff, claims (including, with respect to the Unencumbered Assets,
environmental claims), withholdings or other defenses to which any of the
Unencumbered Assets are subject, in each case which would be reasonably likely
to have a Material Adverse Effect.

(d)Notice of Litigation and Judgments.  The Borrowers will give notice to Agent
in writing within five (5) Business Days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting any Loan Party or to which any Loan Party is a party involving an
uninsured claim against any Borrower that could reasonably be likely to have a
Material Adverse Effect and stating the nature and status of such litigation or
proceedings.  The Borrowers will give notice to Agent, in writing, in form and
detail reasonably satisfactory to Agent within ten (10) days of any single
judgment not covered by insurance, whether final or otherwise, against any
Borrower or any of their respective Subsidiaries in an amount in excess of
$5,000,000.00.

(e)ERISA.  The Borrowers will give notice to Agent within ten (10) Business Days
after the Borrowers or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any ERISA Reportable Event with respect to any Plan, or
knows that the plan administrator of any such Plan has given or is required to
give notice of any such reportable event; (ii) gives a copy of any notice
(including any received from the trustee of a Multiemployer Plan) of complete or
partial withdrawal liability under Title IV of ERISA; or (iii) receives any
notice from the PBGC under Title IV or ERISA of an intent to terminate or
appoint a trustee to

48

--------------------------------------------------------------------------------

administer any such plan, in each case if such event or occurrence would
reasonably be likely to have a Material Adverse Effect.

(f)Notice of Takings and Casualty.  The Borrowers will give notice to Agent in
writing within five (5) Business Days of becoming aware of any casualty or
Taking affecting any Unencumbered Asset that is reasonably likely to have a
Material Adverse Effect, stating the nature and status of such casualty or
Taking.  

(g)Notification of Lenders.  Within five (5) Business Days after receiving any
notice under this §7.5, Agent will forward a copy thereof to each Lender,
together with copies of any certificates or other written information that
accompanied such notice.

§7.6Existence; Maintenance of Properties.

(a)The Loan Parties will preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation except where
failure to do so would not be reasonably likely to have a Material Adverse
Effect.  The Borrowers will preserve and keep in full force and effect all of
their rights (charter and statutory) and franchises necessary or desirable in
the normal conduct of their respective businesses, except where failure to do so
would not be reasonably likely to have a Material Adverse Effect (it being
understood that the foregoing shall not prohibit, or be violated as a result of,
any addition or removal of an Unencumbered Asset permitted under §5 hereof or
any transactions by or involving any Loan Party otherwise permitted under §8
hereof).

(b)Each Borrower (i) will operate the Unencumbered Assets in a good and
workmanlike manner and in all material respects in accordance with all Legal
Requirements in accordance with such Borrower’s or Subsidiary’s prudent business
judgment, (ii) will cause all of the Unencumbered Assets to be maintained and
kept in good condition, repair and working order (ordinary wear and tear and
casualty excepted) and supplied with all necessary equipment, and (iii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements of such Unencumbered Asset, in each case under (i), (ii), or (iii)
above in which the failure to do so would have a Material Adverse Effect.

§7.7Insurance.

(a)The Borrowers will, at their expense, procure and maintain insurance policies
issued by such insurance companies, in such amounts, in such form and substance,
and with such coverages, endorsements, deductibles and expiration dates as are
reasonably acceptable to Agent, taking into consideration the property size,
use, and location that a commercially prudent lender would require, providing
the following types of insurance covering each Unencumbered Asset:

(i)All Risks” or “Special Form” property insurance, coverage from loss or damage
arising from flood, earthquake, and acts of terrorism (with such coverage
satisfactory to Agent), and comprehensive boiler and machinery or “breakdown”
coverages) on each Building owned by the Borrowers in an amount not less than
the full insurable replacement cost of each Building.  As approved by Agent in
its reasonable discretion, flood, earthquake and boiler and machinery/breakdown
coverages may be subject to sublimits less than the Building’s insurable
replacement cost.  Losses shall be valued on a replacement cost basis, and
coinsurance (if any) shall be waived.  The deductibles shall not exceed
$250,000.00 for physical damage, a 24-hour waiting period for business
interruption and five percent (5%) of the insured value per location for
earthquake or named windstorm.  Full insurable replacement cost as used herein
means the cost of replacing the Building (exclusive of the cost of excavations,
foundations and footings below the lowest basement floor) without deduction for
physical depreciation thereof;

(ii)If not covered by or under the terms or provisions of the policies required
in clause (i) above, during the course of construction or repair of any Building
or of any renovations or repairs that

49

--------------------------------------------------------------------------------

are not covered by the Borrowers’ property insurance, the insurance required by
clause (i) above shall be written on a builder’s risk, completed value,
non-reporting form, with recovery not affected by interim reports of value
submitted for premium accounting purposes, meeting all of the terms required by
clause (i) above, covering the total value of work performed, materials,
equipment, machinery and supplies furnished, existing structures, and temporary
structures being erected on or near the Unencumbered Assets, including coverage
against collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii)If not insured by the flood insurance required under clause (i) above,
flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E),
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

(iv)Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Unencumbered Assets for a twelve (12) month
period, including a provision for an extended period of indemnity of not less
than one year;

(v)Commercial general liability insurance against claims for bodily injury and
property damage liability, on an occurrence basis, (including personal injury
and advertising injury liability, contractual liability coverage, and completed
operations coverage with a general aggregate limit of not less than
$2,000,000.00, a completed operations aggregate limit of not less than
$2,000,000.00, a combined single  limit of not less than $1,000,000.00 per
occurrence for bodily injury, and property damage liability, and a limit of not
less than $1,000,000.00 for personal injury and advertising injury;

(vi)Umbrella liability insurance with limits of not less than $10,000,000.00 to
be in excess of the limits of the insurance required by clause (v) above, with
coverage at least as broad as the primary coverages, with any excess liability
insurance to be at least as broad as the coverages of the lead umbrella
policy.  All such policies shall include language to provide defense coverage
obligations; and

(vii)Such other insurance in such form and in such amounts as may from time to
time be reasonably required by Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Unencumbered Assets.

The Borrowers shall pay all premiums on insurance policies.

(b)[Reserved].

(c)The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrowers
and other Persons not included in the Unencumbered Assets, provided that such
blanket policy or policies comply with all of the terms and provisions of this
§7.7 and contain endorsements or clauses assuring that any claim recovery will
not be less than that which a separate policy would provide.

(d)All policies of insurance required by this Agreement shall be issued by
companies authorized to do business in the State where the policy is issued and
also in the States where the Unencumbered Asset is located and having a rating
in Best’s Key Rating Guide of at least “A” and a financial size category of at
least “X.”

50

--------------------------------------------------------------------------------

(e)No Borrower shall carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.

§7.8Taxes; Liens.  The Subsidiary Borrowers will duly pay and discharge, or
cause to be paid and discharged, before the same shall become delinquent, all
material Taxes, material assessments and other material governmental charges
imposed upon them or upon the Unencumbered Assets, as well as all material
claims for labor, materials or supplies, that if unpaid might by law become a
lien or charge upon any of the Unencumbered Assets or other material property of
a Subsidiary Borrower; provided that any such Tax, assessment, charge or claim
need not be paid if the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings which shall suspend the collection
thereof with respect to such property (such that in the reasonable determination
of Agent neither such property nor any portion thereof or interest therein would
be in any danger of sale, forfeiture or loss by reason of such proceeding) and
such Subsidiary Borrower or Parent Borrower shall have set aside on its books
adequate reserves for such Tax, assessment, charge or claim in accordance with
GAAP; and provided, further, that forthwith upon the commencement of proceedings
to foreclose any lien that may have attached as security therefor, such Borrower
either (i) will provide a bond issued by a surety reasonably acceptable to Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such Tax, assessment, charge or claim.  With respect to all other
material Real Estate of the Consolidated Group, Parent Borrower shall pay and
discharge (or shall cause to be paid and discharged) as the same shall become
due and payable all material Taxes, material assessments and other material
governmental charges or claims upon it or its properties or assets, unless (a)
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Consolidated Group or (b) the failure to do so would not have a Material
Adverse Effect.

§7.9Inspection of Unencumbered Assets and Books.  The Borrowers will permit
Agent and Lenders, at the Borrowers’ expense (subject to the limitation set
forth below) and upon reasonable prior notice, to visit and inspect any of the
Unencumbered Assets during normal business hours, to examine the books of
account of the Borrowers (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Borrowers with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as Agent may reasonably request, provided
that so long as no Event of Default shall have occurred and be continuing, the
Borrowers shall not be required to pay for such visits and inspections more
often than once in any twelve (12) month period.  Agent shall use good faith
efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of the
Borrowers.

§7.10Compliance with Laws, Contracts, Licenses, and Permits.  The Borrowers will
comply in all material respects with (i) all applicable laws  (including without
limitation Anti-Corruption Laws and applicable Sanctions) and regulations now or
hereafter in effect wherever its business is conducted, (ii) the provisions of
its corporate charter, partnership agreement, limited liability company
agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) would not reasonably be likely to
have a Material Adverse Effect.  If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrowers or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrowers or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish
Agent and Lenders with evidence thereof, except to the extent any failure by the
Borrowers to do so would not be reasonably likely to have a Material Adverse
Effect.  The Borrowers shall develop and implement such programs, policies and
procedures as are necessary to comply, in all material respects, with the
Patriot Act and Anti-Corruption Laws.

51

--------------------------------------------------------------------------------

§7.11Further Assurances.  The Borrowers will cooperate with Agent and Lenders
and execute such further instruments and documents as Agent may reasonably
request to carry out to its reasonable satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.

§7.12[Reserved].

§7.13[Reserved].  

§7.14Business Operations.  The Consolidated Group will not engage to any
material extent in any business if, as a result, the general nature of the
business in which the Consolidated Group, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which the Consolidated Group, taken as a whole, are engaged on the date of
this Agreement.

§7.15[Reserved].

§7.16Ownership of Real Estate.  Without the prior written consent of Agent, the
Unencumbered Asset of any Subsidiary Borrower shall not be owned or leased in
any manner other than directly by such Subsidiary Borrower.

§7.17[Reserved].

§7.18Plan Assets.  The Borrowers shall use commercially reasonable efforts to
do, or cause to be done, all things necessary to ensure that none of the
Unencumbered Assets will be deemed to be Plan Assets at any time.

§7.19Parent Guarantor Covenants.  The Borrowers shall use commercially
reasonable efforts to cause Parent Guarantor to comply with the following
covenants (and by its execution and delivery of the Guaranty, Parent Guarantor
covenants and agrees that):

(a)Parent Guarantor will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in Parent
Borrower which would result in a Change of Control;

(b)Parent Guarantor shall not dissolve, liquidate or otherwise wind-up its
business, affairs or assets, except to the extent permitted by §8.4;

(c)Parent Guarantor shall maintain at least one class of common shares having
trading privileges on the New York Stock Exchange or the NYSE MKT LLC or which
is the subject of price quotations in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System; and

(d)Parent Guarantor will at all times comply with all applicable provisions of
the Code necessary to allow Parent Guarantor to qualify for status as a real
estate investment trust.

§7.20Transactions With Affiliates.  Each Loan Party will conduct all
transactions otherwise permitted under the Loan Documents with any of their
Affiliates (other than transactions exclusively among or between the Loan
Parties) on terms that are fair and reasonable and no less favorable, when taken
as a whole, to such Loan Party than it would obtain in a comparable arm’s‑length
transaction with a Person not an Affiliate.

§7.21Keepwell.  Each Loan Party that is a Qualified ECP Loan Party at the time
any Specified Loan Party either becomes jointly and severally liable for any
Hedge Obligations pursuant to the terms of this Agreement, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Hedge Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect

52

--------------------------------------------------------------------------------

of such Hedge Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Loan Party’s obligations and undertakings hereunder voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP Loan
Party under this paragraph shall remain in full force and effect until all
Obligations have been paid in full, in cash.  Each Borrower intends this
paragraph to constitute, and this paragraph shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act and applicable CFTC
Regulations.

§8NEGATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§8.1Restrictions on Indebtedness.

The Loan Parties will not create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

(i)(x) Indebtedness to Lenders arising under any of the Loan Documents, (y)
Hedge Obligations to a Lender Hedge Provider, and (z) Indebtedness to any
counterparty other than a Lender Hedge Provider with respect to any Derivatives
Contracts made in the ordinary course of business (and not for speculative
purposes);

(ii)current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii)Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(iv)Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(v)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi)Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith; and

(vii)(a) Secured Recourse Indebtedness of Parent Borrower, Parent Guarantor, or
IR OpCo as and to the extent not prohibited (and subject to the limitations set
forth) in §9.6 and (b) Unsecured Recourse Indebtedness of the Loan Parties as
and to the extent not prohibited (and subject to the limitations set forth) in
§9.9;

(viii)(a) the Indebtedness set forth on Schedule 8.1 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness, (b) Indebtedness
(including Capitalized Leases)

53

--------------------------------------------------------------------------------

financing the acquisition or replacement of equipment and, limited as to each of
the Subsidiary Borrowers, to $25,000.00 per fiscal year, and (c) intercompany
Indebtedness of the Loan Parties outstanding from time to time; provided that
all such intercompany Indebtedness of any Loan Party owed to any Subsidiary of
Parent Guarantor that is not a Loan Party shall be subordinated to the
Obligations pursuant to an Intercompany Note;

(ix)Non-Recourse Indebtedness entered into in the ordinary course of business of
the Loan Parties (other than a Subsidiary Borrower) (including, without
limitation, any Indebtedness referred to in the proviso to the definition of
Secured Recourse Indebtedness);

(x)[Reserved];

(xi)Recourse Indebtedness consisting of the Non-Recourse Exclusions in respect
of Non-Recourse Indebtedness permitted to be incurred pursuant to §8.2(ix);

(xii)subject to the provisions of §9.6, Indebtedness of the Loan Parties (other
than a Subsidiary Borrower) in an amount not to exceed $100,000.00 in the
aggregate assumed in connection with an Investment not prohibited by this
Agreement and any Permitted Refinancing Indebtedness incurred, issued or
otherwise obtained to Refinance (in whole or in part) such Indebtedness;
provided that, (A) immediately after giving effect to such Indebtedness, no
Event of Default exists or is continuing or would result therefrom, and (B) such
Indebtedness is and remains solely the obligation of the Person and/or such
Person’s subsidiaries that are acquired and such Indebtedness was not incurred
in anticipation of such Investment;

(xiii)(a) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims) and (b)
Indebtedness represented by letters of credit, to the extent such letters of
credit support Indebtedness otherwise permitted under this §8.1(xiii);

(xiv)Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with any Investments not
prohibited by this Agreement;

(xv)Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;

(xvi)Indebtedness consisting of obligations to pay insurance premiums arising in
the ordinary course of business and not in connection with the borrowing of
money;

(xvii)Indebtedness representing deferred compensation to employees, consultants
or independent contractors of, Parent Guarantor and its Subsidiaries incurred in
the ordinary course of business or in connection with any Investments not
prohibited by this Agreement;

(xviii)obligations, under cash management agreements, cash management services
and other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

(xix)Indebtedness comprising take or pay obligations contained in supply
agreements entered into the ordinary course of business; and

54

--------------------------------------------------------------------------------

(xx)all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of §8.1(i) through §8.1(xix) above.

§8.2Restrictions on Liens, Etc.  The Loan Parties, respectively and as
applicable, will not (a) create or incur or suffer to be created or incurred or
to exist any lien, security title, encumbrance, mortgage, pledge, Negative
Pledge, charge, restriction, or other security interest of any kind upon (i) any
direct or indirect Equity Interests in (A) any Subsidiary Borrower held by
Parent Borrower or IR OpCo, or (B) in Parent Borrower held by Parent Guarantor,
or (ii) any Subsidiary Borrower’s material respective property or assets of any
character whether now owned or hereafter acquired, or upon such Subsidiary
Borrowers’ interest in the income or profits therefrom; (b) transfer any of
their material property or assets or the income or profits therefrom for the
purpose of subjecting the same to the payment of Indebtedness or performance of
any other material obligation in priority to payment of its general creditors;
(c) acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever as to the
Unencumbered Assets over any of their general creditors; (e) sell, assign,
pledge or otherwise transfer any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; or (f) incur or maintain
any obligation to any holder of Indebtedness of any of such Persons which
prohibits the creation or maintenance of any lien securing the Obligations
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Loan Parties, respectively as applicable, may create or
incur or suffer to be created or incurred or to exist:

(i)Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA)
or claims for labor, material or supplies incurred in the ordinary course of
business, in each case to the extent not yet due or not overdue by more than
sixty (60) days or are being contested in good faith and by appropriate
proceedings diligently conducted with adequate reserves being maintained by the
Loan Parties in accordance with GAAP or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents;

(ii)deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii)Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(iv)judgment liens and judgments that do not constitute an Event of Default;

(v)Liens consisting of pledges and/or security interests (x) in the Equity
Interests of any Subsidiary of Parent Guarantor which is not a Borrower, IR OpCo
or the holder of any direct or indirect interests in any Subsidiary Borrower or
(y) in the assets or properties of any Person which is the direct or indirect
holder of Equity Interests in any Subsidiary of Parent Guarantor which is not a
Borrower or IR OpCo, in each case securing Indebtedness which is not prohibited
by §8.1;

(vi)encumbrances on an Unencumbered Asset consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which a Borrower is a party, purchase money security interests and
other liens or encumbrances, which do not individually or in the aggregate have
a Material Adverse Effect;

(vii)Liens to secure the obligations in respect of Derivatives Contracts
permitted to be entered into pursuant to §8.1(i)(z) hereof, but in no event
secured by a Lien on any Unencumbered Asset;

55

--------------------------------------------------------------------------------

(viii)[Reserved];

(ix)Liens securing or entered into in connection with any Indebtedness permitted
under §8.1(vii), §8.1(viii), §8.1(ix), §8.1(xi), and §8.1(xii), and in each case
any Refinancing thereof as Permitted Refinancing Indebtedness, in each case to
the extent applicable (and subject to any applicable limitations set forth in
§9), but in no event secured by any Lien on any Unencumbered Asset;

(x)Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not individually or in the aggregate have a Material Adverse Effect;

(xi)Liens or deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;

(xii)leases or subleases granted in the ordinary course of business to others,
and, any interest or title of a lessor under any lease not in violation of this
Agreement;

(xiii)Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement, provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(xiv)Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xv)Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or Section 4-208 of the Uniform Commercial Code) or any
comparable or successor provision on items in the course of collection, and (b)
in favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(xvi)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business;

(xvii)Liens solely on any cash earnest money deposits made by a Borrower in
connection with any letter of intent or purchase agreement permitted under this
Agreement;

(xviii)security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xix)operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;

(xx)statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of the Borrowers under Environmental Laws to which
any such Person is subject; and

(xxi)(A) other than with respect to any Subsidiary Borrower:  to the extent
constituting Negative Pledges, Liens consisting of (1) contractual obligations
that exist on the date hereof and

56

--------------------------------------------------------------------------------

any agreement evidencing any permitted renewal, extension or refinancing of such
contractual obligations so long as such renewal, extension or refinancing does
not expand the scope of such agreement or obligation, (2) contractual
obligations relating to any Permitted Lien or any asset sale or other
disposition not prohibited by this Agreement and relate solely to assets or
Persons subject to such Permitted Lien, asset sale or disposition, (3)
contractual obligations in respect of customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint venture entered into in the ordinary course of
business, (4) contractual obligations that include Negative Pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
§8.1 above, but solely to the extent any Negative Pledge relates to the property
financed by or the subject of such Indebtedness and the proceeds thereof, (5)
contractual obligations that include customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (6) contractual
obligations relating to secured Indebtedness permitted pursuant to §8.1 above,
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness or in the case of Indebtedness incurred in connection
with an Investment not prohibited by this Agreement, only to the Person
incurring or guaranteeing such Indebtedness, (7) contractual obligations that
include customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrowers, (8) contractual obligations
that include customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, and (9) contractual obligations
that include customary restrictions that arise in connection with cash or other
deposits permitted under this §8.2 and limited to such cash deposit; and (B) in
respect of any Subsidiary Borrower, to the extent constituting Negative Pledges,
Liens consisting of (1) contractual obligations that include Negative Pledges
and restrictions on Liens in favor of any holder of Indebtedness permitted under
§8.1 above (to the extent permitted to be incurred by a Subsidiary Borrower),
but solely to the extent any Negative Pledge relates to the property financed by
or the subject of such Indebtedness and the proceeds thereof (but not with
respect to any Distributions to be made, directly or indirectly, to a Loan
Party), (2) contractual obligations that include customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, (3)
contractual obligations relating to secured Indebtedness permitted pursuant to
§8.1 above (to the extent permitted to be incurred by a Subsidiary Borrower), to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness (but not with respect to any Distributions to be made,
directly or indirectly, to a Loan Party), (4) contractual obligations that
include customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of such Subsidiary Borrower, (5) contractual
obligations that include customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, and (6) contractual
obligations that include customary restrictions that arise in connection with
cash or other deposits permitted under this §8.2 and limited to such cash
deposit.

§8.3[Reserved].

§8.4Merger, Consolidation.  No Loan Party will dissolve, liquidate, dispose of
all or substantially all of its assets or business, merge, reorganize,
consolidate or consummate any other business combination, in each case without
the prior written consent of the Required Lenders, except (i) for the merger or
consolidation of one or more of the Subsidiaries of Parent Borrower (other than
any Subsidiary that is a Subsidiary Borrower) with and into Parent Borrower (it
being understood and agreed that in any such event Parent Borrower will be the
surviving Person), (ii) for the merger or consolidation of two or more
Subsidiaries of Parent Borrower, (iii) for the merger or consolidation of two or
more Subsidiary Borrowers, (iv) in connection with the removal of all
Unencumbered Assets owned by a Subsidiary Borrower in accordance with §5.3 or
§5.4 or (v) the merger or consolidation of Parent Borrower or Parent Guarantor
to the extent it does not result in a Change of Control.

§8.5[Reserved].

§8.6Compliance with Environmental Laws.  None of the Subsidiary Borrowers will
do any of the following:  (a) use any of the Unencumbered Assets or any portion
thereof as a facility for the handling, processing, storage or disposal of
Hazardous Substances, except for quantities of Hazardous Substances used in the
ordinary course of such Borrower’s or its tenants’ business and in material
compliance with all applicable

57

--------------------------------------------------------------------------------

Environmental Laws, (b) cause or permit to be located on any of the Unencumbered
Assets any underground tank or other underground storage receptacle for
Hazardous Substances except in material compliance with Environmental Laws, (c)
generate any Hazardous Substances on any of the Unencumbered Assets except in
material compliance with Environmental Laws, (d) conduct any activity at any
Unencumbered Assets or use any Unencumbered Assets in any manner that would
reasonably be likely to cause a Release of Hazardous Substances on, upon or into
the Unencumbered Assets or any surrounding properties which would reasonably be
likely to give rise to material liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all material
Environmental Laws) in connection with any Unencumbered Assets, except, any such
use, generation, conduct or other activity described in clauses (a) to (e) of
this §8.6 would not reasonably be likely to have a Material Adverse Effect.

The Subsidiary Borrowers shall:

(i)in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances with respect to any
Unencumbered Asset, take all reasonable action as required by such laws, and

(ii)if any Release or disposal of Hazardous Substances which Subsidiary
Borrowers are legally obligated to contain, correct or otherwise remediate shall
occur or shall have occurred on any Unencumbered Asset (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Unencumbered Asset by the Borrowers), the relevant Borrower
shall, after obtaining knowledge thereof, cause the performance of actions
required by applicable Environmental Laws at the Unencumbered Asset in material
compliance with all applicable Environmental Laws; provided, that each of the
Borrowers shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage such event to the reasonable satisfaction of Agent or has taken and is
diligently pursuing a challenge to any such alleged legal obligation through
appropriate administrative or judicial proceedings.  Agent may engage its own
environmental consultant to review the environmental assessments and the
compliance with the covenants contained herein.

§8.7[Reserved].

§8.8Asset Sales.  The Subsidiary Borrowers will not sell, transfer or otherwise
dispose of any material asset unless (a) immediately after giving effect to such
transaction, the Loan Parties’ will be in compliance with the covenants
contained in §9 and (b) in the case of the sale, transfer or other disposal of
an Unencumbered Asset, such sale, transfer or disposal is made in compliance
with §5.4.

§8.9[Reserved].  

§8.10Restriction on Prepayment of Indebtedness.  No Subsidiary Borrower will (a)
voluntarily prepay, redeem, defease, purchase or otherwise retire the principal
amount, in whole or in part, of any Indebtedness that is junior in right of
payment to the Obligations, except in accordance with the subordination
provisions applicable thereto; provided, that the foregoing shall not prohibit
(x) any Permitted Refinancing Indebtedness, (y) the prepayment, redemption,
defeasance or other retirement of Indebtedness which is financed solely from the
proceeds of a new loan or external equity which would otherwise be permitted by
the terms of §8.1; and (z) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale of the Real Estate securing such
Indebtedness or external equity; and (b) modify any document evidencing any
Indebtedness that is junior in right of payment to the Obligations to accelerate
the maturity date of such Indebtedness after the occurrence and during the
continuance of an Event of Default.

§8.11[Reserved].  

58

--------------------------------------------------------------------------------

§8.12Derivatives Contracts.  No Subsidiary Borrower shall contract, create,
incur, assume or suffer to exist any Derivatives Contracts except for
Derivatives Contracts made in the ordinary course of business and not prohibited
pursuant to §8.1 which are not secured by any Lien on any Unencumbered Asset or
on the direct or indirect Equity Interests of any Subsidiary Borrower.  All
Derivatives Contracts (including, without limitation, any and all guarantees
provided in connection therewith) shall at all times be in compliance, in all
material respects, with the Commodity Exchange Act and all CFTC Regulations.

§8.13[Reserved].

§8.14[Reserved]

§9FINANCIAL COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans, the Loan Parties
shall comply with the following covenants, with such compliance being tested
quarterly, as of the close of each fiscal quarter.

§9.1Maximum Consolidated Leverage Ratio.  The Consolidated Leverage Ratio shall
not exceed sixty percent (60%); provided, however, that for up to two
consecutive fiscal quarters following a Material Acquisition, the Consolidated
Leverage Ratio may increase to, but may not exceed, sixty-five percent (65%).

§9.2Minimum Consolidated Fixed Charge Coverage Ratio.  The Consolidated Fixed
Charge Coverage Ratio shall not be less than 1.50 to 1.00, determined based on
information for the most recent fiscal quarter annualized.

§9.3Minimum Consolidated Tangible Net Worth.  The Consolidated Tangible Net
Worth shall not be less than the sum of (x) $573,210,000.00 plus (y)
seventy-five percent (75%) of the aggregate proceeds received by Parent
Guarantor or any Borrower (net of reasonable and customary related fees and
expenses and net of any intercompany contributions among Parent Guarantor and
its Subsidiaries) in connection with any offering of stock or other Equity
Interests of such Person (but excluding any such offering to Parent Guarantor or
any of its Subsidiaries), on a cumulative basis, from and after March 31, 2017.

§9.4Maximum Distributions.  Parent Guarantor shall not make any Distributions in
excess of the greater of (a) the amount which, after giving effect to the making
of any such Distribution, would exceed (x) one hundred ten percent (110%), for
the period from and after the Closing Date through and including May 1, 2019,
and (y) one hundred percent (100%), at any time after May 1, 2019, of Funds from
Operations of the Consolidated Group for the four (4) fiscal quarter period then
most recently ended and (b) the amount of Distributions required for Parent
Guarantor to comply with all applicable provisions of the Code necessary or
required to allow Parent Guarantor to maintain its status as a real estate
investment trust and to avoid imposition of income or excise taxes under the
Code.

§9.5Maximum Secured Leverage Ratio.  The Secured Leverage Ratio shall not
exceed:  (x) fifty percent (50%), from and after the Closing Date through and
including May 1, 2018, (y) forty-five percent (45%), after May 1, 2018 and
through and including May 1, 2019; provided, however, that during the period
referenced in this clause (y), for up to two consecutive fiscal quarters
following a Material Acquisition, the Secured Leverage Ratio may increase to,
but may not exceed, fifty percent (50%) and (z) after May 1, 2019, forty percent
(40%); provided, however, that after May 1, 2019 for up to two consecutive
fiscal quarters following a Material Acquisition, the Secured Leverage Ratio may
increase to, but may not exceed, forty-five percent (45%).

§9.6Maximum Secured Recourse Indebtedness.  The aggregate amount of Secured
Recourse Indebtedness of Parent Guarantor, Parent Borrower, and IR OpCo shall
not exceed ten percent (10%) of Gross Asset Value; provided, however, that any
Secured Recourse Indebtedness shall not exceed seventy-five percent

59

--------------------------------------------------------------------------------

(75%) of the Collateral Value of the collateral securing such Secured Recourse
Indebtedness as of the applicable date of determination.

§9.7Maximum Unhedged Variable Rate Indebtedness.  The aggregate amount of
Unhedged Variable Rate Indebtedness of the Consolidated Group shall not exceed
thirty percent (30%) of Gross Asset Value.

§9.8Unencumbered Assets.

(a)There shall be at all times at least five (5) Unencumbered Assets and the
Total Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

(b)The weighted (on a per unit basis) occupancy of the Unencumbered Assets as a
whole, shall not be less than eighty five percent (85%).

§9.9Maximum Unsecured Leverage Ratio.  The Unsecured Leverage Ratio shall not
exceed sixty percent (60%); provided, however, that for up to two consecutive
fiscal quarters following a Material Acquisition, the Unsecured Leverage Ratio
may increase to, but may not exceed, sixty-five percent (65%).

§9.10Minimum Unencumbered Assets Debt Service Coverage Ratio.  The Unencumbered
Assets Debt Service Coverage Ratio shall not be less than 1.30:1.00.

§10CLOSING CONDITIONS.

The obligation of Lenders to make Loans on the Closing Date shall be subject to
the satisfaction (or waiver) of the following conditions precedent:

§10.1Loan Documents.  Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.  Agent shall have received a fully executed counterpart of each such
document.

§10.2Certified Copies of Organizational Documents.  Agent shall have received
from each Loan Party (and for such constituent entities as is necessary to
confirm each Loan Party’s authority to enter into the Loan Documents) a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and in which the Unencumbered Assets are located and a
duly authorized officer, partner or member of such Person, as applicable, to be
true and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of such Loan Party, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.

§10.3Resolutions.  All action on the part of each Borrower and each Guarantor,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and effectively taken, and
evidence thereof reasonably satisfactory to Agent shall have been provided to
Agent.

§10.4Incumbency Certificate; Authorized Signers.  Agent shall have received from
each Borrower an incumbency certificate, dated as of the Closing Date, signed by
a duly authorized officer of such Person and giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in the
name and on behalf of such Person, each of the Loan Documents to which such
Person is or is to become a party.  Agent shall have also received from each
Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of the Borrowers and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests and Conversion/Continuation Requests and to give notices and to take
other action on behalf of the Borrowers under the Loan Documents.

60

--------------------------------------------------------------------------------

§10.5Opinion of Counsel.  Agent shall have received an opinion addressed to
Lenders and Agent and dated as of the Closing Date from counsel to the Loan
Parties in form and substance reasonably satisfactory to Agent.

§10.6Payment of Fees.  The Borrowers shall have paid to Agent and Arrangers the
fees payable pursuant to §4.2.

§10.7Opinion of Agent’s Special Counsel.  Agent shall have received an opinion
of Agent’s Special Counsel, in form and substance reasonably satisfactory to
Agent.

§10.8Performance; No Default.  The Loan Parties shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default and Parent Borrower shall have
delivered to Agent a certificate signed on behalf of Parent Borrower by an
Authorized Officer confirming the same.

§10.9Representations and Warranties.  The representations and warranties made by
the Loan Parties in the Loan Documents or otherwise made by or on behalf of the
Borrowers and their respective Subsidiaries in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Closing Date
and Parent Borrower shall have delivered to Agent a certificate signed on behalf
of Parent Borrower by an Authorized Officer confirming the same.

§10.10Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to Agent and Agent’s counsel in form and substance,
and Agent shall have received all information and such counterpart originals or
certified copies of such documents and such other certificates, opinions,
assurances, consents, approvals or documents as Agent and Agent’s counsel may
reasonably require and are customarily required in connection with similar
transactions.

§10.11[Reserved].

§10.12Compliance Certificate.  Agent shall have received a Compliance
Certificate and Availability Certificate dated as of the date of the Closing
Date demonstrating compliance with each of the covenants calculated
therein.  Further, such Compliance Certificate shall include within the
calculation of Consolidated Asset NOI for any Unencumbered Assets which have
been owned for less than a calendar quarter, and shall be based upon financial
data and information with respect to Unencumbered Assets as of the end of the
most recent calendar month as to which data and information is
available.  Notwithstanding the foregoing, the financial ratios and tests set
forth in §9 (the “Specified Financial Covenants”), shall be calculated on a Pro
Forma Basis in determining compliance of such Specified Financial Covenants as
of the Closing Date; provided, however, (1) in making any determination on a Pro
Forma Basis, the calculations shall be made in good faith by an Authorized
Officer of Parent Borrower; (2) determination of compliance with the Specified
Financial Covenants on a Pro Forma Basis, as and when expressly provided above,
shall not relate to any other or further date or period of determination with
respect to compliance with such Specified Financial Covenants; and (3) the
foregoing shall not be deemed or construed to modify, amend, limit, waive, or
suspect any of the Specified Financial Covenants, as further provided in §9 or
otherwise provided herein.

§10.13[Reserved].

§10.14Consents.  Agent shall have received evidence reasonably satisfactory to
Agent that all necessary stockholder, partner, member or other consents required
in connection with the consummation of the transactions contemplated by this
Agreement and the other Loan Documents have been obtained.

§10.15[Reserved].  

61

--------------------------------------------------------------------------------

§10.16Other.  Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as Agent or Agent’s
Special Counsel may reasonably have requested.

§11CONDITIONS TO ALL BORROWINGS.

The obligations of Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction (or waiver) of the following
conditions precedent:

§11.1Prior Conditions Satisfied.  All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made, provided that
this §11.1 shall not require any Borrower to comply with the conditions set
forth in §10.2, §10.3, §10.4, and §10.5 with respect to any Real Estate which
has previously been included in the Unencumbered Assets.

§11.2Representations True; No Default.  The representations and warranties made
by the Borrowers and Guarantors, respectively, in the Loan Documents shall be
true and correct in all material respects on the date the Loan is made, both
immediately before and after the Loan is made (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date)
and no Default or Event of Default shall have occurred and be continuing.

§11.3Borrowing Documents.  Agent shall have received a fully completed Loan
Request for t  Loan and the other documents and information (including, without
limitation, a Compliance Certificate) as required by §2.7.

§11.4[Reserved].

§12EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a)the Borrowers shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b)the Borrowers shall fail to pay any interest on the Loans within five (5)
Business Days of the date that the same shall become due and payable or any fees
or other sums due hereunder (other than any voluntary prepayment) or under any
of the other Loan Documents within five (5) Business Days after notice from
Agent, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;

(c)[Reserved];

(d)any of the Borrowers shall fail to perform any other term, covenant or
agreement contained in §9.1, §9.2, §9.3, §9.4, §9.5, §9.6, §9.7, §9.9 or §9.10
which they are required to perform;

(e)any of the Loan Parties shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§12 (including, without limitation, §12.2 below) or in the other Loan
Documents), and such failure shall continue for thirty (30) days after such
Borrower receives from Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30)-day period despite such
Borrower’s diligent efforts but is susceptible of being cured within ninety (90)
days of such Borrower’s receipt of Agent’s original notice, then such Borrower
shall have such additional time as is reasonably necessary to

62

--------------------------------------------------------------------------------

effect such cure, but in no event in excess of ninety (90) days from such
Borrower’s receipt of Agent’s original notice; provided that the foregoing cure
provisions shall not pertain to any default consisting of a failure to comply
with §8.4, or to any Default excluded from any provision of cure of defaults
contained in any other of the Loan Documents and with respect to any defaults
under §8.1, §8.2 or §8.8, the thirty (30) day cure period described above shall
be reduced to a period of ten (10) Business Days and no additional cure period
shall be provided with respect to such defaults;

(f)any material representation or warranty made by or on behalf of the Borrowers
or any of their respective Subsidiaries in this Agreement or any other Loan
Document, or any report, certificate, financial statement, request for a Loan,
or in any other document or instrument delivered pursuant to or in connection
with this Agreement, any advance of a Loan, or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made;

(g)Any Borrower or Guarantor (or Subsidiary thereof) defaults under (i) any
Recourse Indebtedness in an aggregate amount equal to or greater than
$5,000,000.00 with respect to all uncured defaults at any time, (ii) any
Non-Recourse Indebtedness in an aggregate amount equal to or greater than
$50,000,000.00 with respect to all uncured defaults at any time, or (iii) the
Existing Credit Agreement.

(h)any of the Borrowers or Guarantors, (i) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize any of the foregoing;

(i)a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrowers or Guarantors or
any substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within sixty (60) days following the filing or commencement thereof;

(j)a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrowers or Guarantors or adjudicating any such Person,
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

(k)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any Guarantor or Borrower (or Subsidiary
thereof) that, either individually or in the aggregate, exceed $5,000,000.00;

(l)any of the Loan Documents shall be canceled, terminated, revoked or rescinded
by any Borrower or any Guarantor otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the Loan Documents shall be commenced by or
on behalf of any of the Borrowers, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination, or issue a judgment, order, decree or ruling, to the effect that
any one or more of the material Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof, and in each case of the
foregoing the Borrowers fail to enter into an amendment or modification to the
existing Loan Documents or enter into new documentation, each in form and
substance reasonably satisfactory to Agent and Required Lenders, which have the
effect of rendering the cancellation, termination, revocation, rescission,
illegality, invalidity or unenforceability immaterial;

63

--------------------------------------------------------------------------------

(m)any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of the Loan Parties shall occur or any sale, transfer or
other disposition of the assets of any of the Loan Parties shall occur other, in
each case, than as permitted under the terms of this Agreement or the other Loan
Documents;

(n)with respect to any Plan, an ERISA Reportable Event shall have occurred and
such event reasonably would be likely to result in liability of any of the
Borrowers to pay money to the PBGC or such Plan in an aggregate amount exceeding
$5,000,000.00 and one of the following shall apply with respect to such
event:  (x) such event in the circumstances occurring reasonably would be likely
to result in the termination of such Plan by the PBGC or for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan; or (y) a trustee shall have been appointed by the United States District
Court to administer such Plan; or (z) the PBGC shall have instituted proceedings
to terminate such Plan;

(o)the occurrence of any Change of Control; or

(p)an Event of Default under any of the other Loan Documents shall occur
(subject, in any case, to any applicable cure provision set forth in §12.1(e);

then, and upon any such Event of Default, Agent may, and upon the request of the
Required Lenders shall, by notice in writing to the Borrowers declare all
amounts owing with respect to this Agreement, the Notes, and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrowers; provided that in the event
of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
Lender or Agent.

§12.2Certain Cure Periods.  In the event that there shall occur any Default or
Event of Default that relates only to certain Unencumbered Asset(s) or the
owner(s) thereof (if such owner is a Subsidiary Borrower), then the Borrowers
may elect to cure such Default or Event of Default (so long as no other Default
or Event of Default would arise as a result of such Default or Event of Default)
by electing to remove such Unencumbered Asset(s) and the applicable Subsidiary
Borrower(s) pursuant to §5.4 and remove such Unencumbered Asset(s) from the
calculation of the covenants in §9 (and the Borrowers’ compliance with §3.2 as a
result thereof), in which event such removal and reduction shall be completed
within thirty (30) days after receipt of notice of such Default or Event of
Default from Agent or the Required Lenders.

§12.3Termination of Commitments.  

(a)If any one or more Events of Default specified in §12.1(h), §12.1(i) or
§12.1(j) shall occur, then immediately and without any action on the part of
Agent or any Lender the Commitments shall terminate and Lenders shall be
relieved of all obligations to make Loans to the Borrowers.  If any other Event
of Default shall have occurred, Agent may, and upon the election of the Required
Lenders shall, by notice to the Borrowers terminate the obligation to make Loans
to the Borrowers.  No termination under this §12.3 shall relieve the Borrowers
of their obligations to Lenders arising under this Agreement or the other Loan
Documents.

§12.4Remedies.  In case any one or more Events of Default shall have occurred
and be continuing, and whether or not Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, Agent on behalf of Lenders may, and
upon the direction of the Required Lenders shall, proceed to protect and enforce
their rights and remedies under this Agreement, the Notes and/or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof.  No remedy herein conferred upon Agent
or the holder of any Note is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and

64

--------------------------------------------------------------------------------

shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of
law.  Notwithstanding the provisions of this Agreement providing that the Loans
may be evidenced by multiple Notes in favor of Lenders, Lenders acknowledge and
agree that only Agent may exercise any remedies arising by reason of a Default
or Event of Default.  If any Borrower fails to perform any agreement or covenant
contained in this Agreement or any of the other Loan Documents beyond any
applicable period for notice and cure, Agent may itself perform, or cause to be
performed, any agreement or covenant of such Person contained in this Agreement
or any of the other Loan Documents which such Person shall fail to perform, and
the out-of-pocket costs of such performance, together with any reasonable
expenses, including reasonable attorneys’ fees actually incurred (including
attorneys’ fees incurred in any appeal) by Agent in connection therewith, shall
be payable by the Borrowers upon demand and shall constitute a part of the
Obligations and shall if not paid within five (5) Business Days after demand
bear interest at the rate for overdue amounts as set forth in this
Agreement.  In the event that all or any portion of the Obligations is collected
by or through an attorney-at-law, the Borrowers shall pay all costs of
collection including, but not limited to, reasonable and documented attorneys’
fees.

§12.5Distribution of Loan Proceeds.  In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, such monies shall
be distributed for application as follows:

(a)First, to the payment of, or (as the case may be) the reimbursement of Agent
for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
Agent in accordance with the terms of the Loan Documents or in connection with
the collection of such monies by Agent, for the exercise, protection or
enforcement by Agent of all or any of the rights, remedies, powers and
privileges of Agent or Lenders under this Agreement or any of the other Loan
Documents or in support of any provision of adequate indemnity to Agent against
any taxes or liens which by law shall have, or may have, priority over the
rights of Agent or Lenders to such monies;

(b)Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy, but excluding Hedge
Obligations) in such order or preference as the Required Lenders shall
determine; provided, that (i) distributions in respect of such other Obligations
shall include, on a pari passu basis, any Agent’s fee payable pursuant to §4.2;
(ii) in the event that any Lender shall have wrongfully failed or refused to
make an advance under §2.7 and such failure or refusal shall be continuing,
advances made by other Lenders during the pendency of such failure or refusal
shall be entitled to be repaid as to principal and accrued interest in priority
to the other Obligations described in this subsection (b); and (iii) Obligations
owing to Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses shall be made among Lenders, pro rata, and among
Lender Hedge Providers pro rata; and provided, further that the Required Lenders
may in their discretion make proper allowance to take into account any
Obligations and Hedge Obligations not then due and payable;

(c)Third, to all Hedge Obligations, on a pari passu basis among Lender Hedge
Providers pro rata; and

(d)Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are legally entitled thereto.

§13SETOFF.

During the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch where such deposits are held) or other sums credited by
or due from any Lender or any Affiliate thereof to the Borrowers and any
securities or other property of the Borrowers in the possession of such Lender
or any Affiliate may, without notice to any Borrower (any such notice being
expressly waived by the Borrowers) but with the prior written approval of Agent,
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or

65

--------------------------------------------------------------------------------

contingent, due or to become due, now existing or hereafter arising, of the
Borrowers to such Lender.  Each Lender agrees with each other Lender that if
such Lender shall receive from a Borrower, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all Lenders with respect to the
Notes held by all Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.

§14AGENT.

§14.1Authorization.  Agent is authorized to take such action on behalf of each
Lender and to exercise all such powers as are hereunder and under any of the
other Loan Documents and any related documents delegated to Agent and all other
powers not specifically reserved to Lenders, together with such powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by
Agent.  The obligations of Agent hereunder are primarily administrative in
nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute Agent as a trustee for any Lender or
to create an agency or fiduciary relationship.  Agent shall act as the
contractual representative of Lenders hereunder, and notwithstanding the use of
the term “Agent”, it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents.  The Borrowers and any other Person
shall be entitled to conclusively rely on a statement from Agent that it has the
authority to act for and bind Lenders pursuant to this Agreement and the other
Loan Documents.

§14.2Employees and Agents.  Agent may exercise its powers and execute its duties
by or through employees or agents and shall be entitled to take, and to rely on,
advice of counsel concerning all matters pertaining to its rights and duties
under this Agreement and the other Loan Documents.  Agent may utilize the
services of such Persons as Agent may reasonably determine, and all reasonable
and documented fees and expenses of any such Persons shall be paid by the
Borrowers.

§14.3No Liability.  Neither Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to Lenders for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders or such greater number of Lenders as may be required
hereunder.  Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to Agent for
the account of Lenders, unless Agent has received notice from a Lender or the
Borrowers referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

§14.4No Representations.  Agent shall not be responsible for the execution or
validity or enforceability of this Agreement, the Notes, any of the other Loan
Documents or any instrument at any time constituting, or intended to constitute,
collateral security for the Notes, or for the value of any such collateral
security or for the validity, enforceability or collectability of any such
amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or

66

--------------------------------------------------------------------------------

instrument hereafter furnished to it by or on behalf of the Borrowers or any of
their respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents.  Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrowers or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete.  Agent has not made nor does it
now make any representations or warranties, express or implied, nor does it
assume any liability to Lenders, with respect to the creditworthiness or
financial condition of the Borrowers or any of their respective Subsidiaries, or
the value of any assets of the Borrowers or any of their respective
Subsidiaries.  Each Lender acknowledges that it has, independently and without
reliance upon Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender, based
upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents.  Agent’s Special
Counsel has only represented Agent and Arrangers in connection with the Loan
Documents and the only attorney client relationship or duty of care is between
Agent’s Special Counsel and Agent or Arrangers.  Each Lender has been
independently represented by separate counsel on all matters regarding the Loan
Documents.

§14.5Payments.

(a)A payment by the Borrowers to Agent hereunder or under any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender.  Agent agrees to distribute to each Lender not later than one Business
Day after Agent’s receipt of good funds, determined in accordance with Agent’s
customary practices, such Lender’s pro rata share of payments received by Agent
for the account of Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents.  In the event that Agent fails to distribute
such amounts within one Business Day as provided above, Agent shall pay interest
on such amount at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.

(b)If in the reasonable opinion of Agent the distribution of any amount received
by it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by Agent is
to be repaid, each Person to whom any such distribution shall have been made
shall either repay to Agent its proportionate share of the amount so adjudged to
be repaid or shall pay over the same in such manner and to such Persons as shall
be determined by such court.

§14.6Holders of Notes.  Subject to the terms of §18, Agent may deem and treat
the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7Indemnity.  Lenders ratably agree hereby to indemnify and hold harmless
Agent from and against any and all claims, actions and suits (whether groundless
or otherwise), losses, damages, costs, expenses (including any expenses for
which Agent has not been reimbursed by the Borrowers as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or Agent’s actions taken hereunder
or thereunder, except to the extent that any of the same shall be directly
caused by Agent’s willful misconduct or gross negligence as finally determined
by a court of competent jurisdiction after the expiration of all applicable
appeal periods.  The agreements in this §14.7 shall survive the payment of all
amounts payable under the Loan Documents.

§14.8Agent as Lender.  In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also Agent.

67

--------------------------------------------------------------------------------

§14.9Resignation.  Agent may resign at any time by giving thirty (30) calendar
days’ prior written notice thereof to Lenders and the Borrowers.  The Required
Lenders may remove Agent from its capacity as Agent in the event of Agent’s
gross negligence or willful misconduct or, to the extent permitted by Legal
Requirements, if the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof.  Upon any such resignation, or removal,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent (i) any Lender or (ii) any bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00; provided that in no event shall any such successor Agent be a
Defaulting Lender.  Unless a Default or Event of Default shall have occurred and
be continuing, such successor Agent shall be reasonably acceptable to the
Borrowers.  If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation or the Required Lender’s removal of Agent, then
the retiring or removed Agent may, on behalf of Lenders, appoint a successor
Agent, which shall be (ii) any Lender or (ii) any financial institution whose
senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and the retiring or removed Agent shall be
discharged from its duties and obligations hereunder as Agent.  After any
retiring Agent’s resignation or removal, the provisions of this Agreement and
the other Loan Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Agent.  Upon any change in Agent under this Agreement, the resigning or removed
Agent shall execute such assignments of and amendments to the Loan Documents as
may be necessary to substitute the successor Agent for the resigning or removed
Agent.

§14.10Duties in the Case of Enforcement.  In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, Agent may and, if (a) so requested by the
Required Lenders and (b) Lenders have provided to Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as Agent may reasonably request,
shall proceed to exercise all or any legal and equitable and other rights or
remedies as it may have; provided, however, that unless and until Agent shall
have received such directions, Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem to be in the best interests of Lenders.  Each
Lender shall, within thirty (30) days of request therefor, pay to Agent its
Commitment Percentage of the reasonable costs incurred by Agent in taking any
such actions hereunder to the extent that such costs shall not be promptly
reimbursed to Agent by the Borrowers within such period.  The Required Lenders
may direct Agent in writing as to the method and the extent of any such
exercise, Lenders hereby agreeing to indemnify and hold Agent harmless in
accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that Agent need not comply with any such direction to the
extent that Agent reasonably believes Agent’s compliance with such direction to
be unlawful in any applicable jurisdiction.

§14.11Bankruptcy.  In the event a bankruptcy or other insolvency proceeding is
commenced by or against any Loan Party with respect to the Obligations, Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders.  Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all Lenders as required by this Agreement.  Each Lender irrevocably
waives its right to file or pursue a separate proof of claim in any such
proceedings unless Agent fails to file such claim within thirty (30) days after
receipt of written notice from Lenders requesting that Agent file such proof of
claim.

§14.12[Reserved].

68

--------------------------------------------------------------------------------

§14.13Reliance by Agent.  Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by an
Authorized Officer.  Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, Agent may presume that such condition
is satisfactory to such Lender unless Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

§14.14Approvals.  If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of Lenders or the Required
Lenders is required or permitted under this Agreement, each Lender agrees to
give Agent, within ten (10) days of receipt of the request for action together
with all reasonably requested information related thereto (or such lesser period
of time required by the terms of the Loan Documents), notice in writing
of  approval or disapproval (collectively “Directions”) in respect of any action
requested or proposed in writing pursuant to the terms hereof.  To the extent
that any Lender does not approve any recommendation of Agent, such Lender shall
in such notice to Agent describe the actions that would be acceptable to such
Lender.  If consent is required for the requested action, any Lender’s failure
to respond to a request for Directions within the required time period shall be
deemed to constitute a Direction to take such requested action.  In the event
that any recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by Agent, then for
the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such
request.  Agent and each Lender shall be entitled to assume that any officer of
the other Lenders delivering any notice, consent, certificate or other writing
is authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

§14.15Borrowers Not Beneficiaries.  Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of Agent and Lenders, may not be enforced by the Borrowers, and
except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrowers.

§14.16Defaulting Lenders.

(a)Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

(i)That Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
§27.

(ii)Any payment of principal, interest, fees or other amounts received by Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to Agent by
that Defaulting Lender pursuant to §13), shall be applied at such time or times
as may be determined by Agent as follows:  first, to the payment of any amounts
owing by that Defaulting Lender to Agent hereunder; second, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent; third, if
so determined by Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth,

69

--------------------------------------------------------------------------------

so long as no Default or Event of Default exists or non-defaulting Lenders have
been paid in full all amounts then due, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in §11 were satisfied or waived, such payment shall be
applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this §14.16(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)[Reserved].

(iv)[Reserved].

(v)During any period that a Lender is a Defaulting Lender, the Borrowers may, by
giving written notice thereof to Agent, such Defaulting Lender, and the other
Lenders, demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of §18.1.  No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee.  In addition, any Lender who is not a
Defaulting Lender may, but shall not be obligated, in its sole discretion, to
acquire the face amount of all or a portion of such Defaulting Lender’s
Commitment via an assignment subject to and in accordance with the provisions of
§18.1.  No such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to Agent in an aggregate amount sufficient
with any applicable amounts held pursuant to the immediately preceding
subsection (ii), upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Parent
Borrower and Agent, the applicable pro rata share of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to Agent or any
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lender’s full pro rata share of all
Loans.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under any Legal Requirement without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

(b)Defaulting Lender Cure.  If the Borrowers and Agent agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by Lenders in
accordance with their Commitment Percentages (without giving effect to
§14.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

§14.17Reliance on Hedge Provider.  For purposes of applying payments received in
accordance with §12.5, Agent shall be entitled to rely upon the trustee, paying
agent or other similar representative (each, a

70

--------------------------------------------------------------------------------

“Representative”) or, in the absence of such a Representative, upon the holder
of the Hedge Obligations for a determination (which each holder of the Hedge
Obligations agrees (or shall agree) to provide upon request of Agent) of the
outstanding Hedge Obligations owed to the holder thereof.  Unless it has actual
knowledge (including by way of written notice from such holder) to the contrary,
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§14.18Certain ERISA Matters.  (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of Agent and each Titled Agent and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the obligations of such Lender in respect of the Loans, the
Commitments and this Agreement, or

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the obligations of such
Lender in respect of the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
obligations of such Lender in respect of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the obligations of such Lender in respect of the Loans, the Commitments and this
Agreement.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of Agent and each Titled Agent and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that:

(i)none of Agent, the Titled Agents or their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by Agent or any Titled Agent
under this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the obligations of such Lender in respect of the Loans, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(A)-(E),

71

--------------------------------------------------------------------------------

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the obligations of such Lender in respect of the Loans, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies,

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the obligations of such Lender in respect of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and

(v)no fee or other compensation is being paid by such Lender or any of its
Affiliates or agents directly to Agent, any Titled Agent or any of their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Commitments or this Agreement.

(c)Agent and each Titled Agent hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including, without limitation, structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, breakage or other early termination fees or
fees similar to the foregoing.

§15EXPENSES.

The Borrowers agree to pay (a) the reasonable and documented costs incurred by
Agent of producing and reproducing this Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) the reasonable and
documented fees, expenses and disbursements of one outside counsel to Agent
incurred in connection with the preparation, administration, or interpretation
of the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (c) all other
reasonable and documented out of pocket fees, expenses and disbursements (other
than Taxes unless such payment is otherwise required pursuant to the terms of
this Agreement) of Agent incurred by Agent and Arrangers in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Unencumbered Assets
(in connection with each Loan and/or otherwise), the review of leases, the
making of each Loan hereunder, the third party out-of-pocket costs and expenses
incurred in connection with the syndication of the Commitments pursuant to §18
hereof, and (d) without duplication, all reasonable and documented out-of-pocket
expenses (including reasonable and documented attorneys’ fees and costs, and the
fees and costs of appraisers, engineers, investment bankers or other experts
retained by Agent) incurred by Lenders or Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrowers or the administration thereof after the occurrence of a Default or
Event of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to Agent’s or any Lender’s
relationship with the Borrowers (provided that any attorneys’ fees and costs
pursuant to this clause (d) shall be limited to those incurred by Agent and one
other counsel with respect to Lenders as a group), (e) all reasonable and
documented fees, expenses and disbursements of Agent incurred in connection with
UCC searches, (f) all reasonable and documented out-of-pocket fees, expenses and
disbursements (including reasonable and documented attorneys’ fees and costs of
one counsel) which may be incurred by Agent in connection with the execution and
delivery of this Agreement and the other Loan Documents (without duplication of
any of the items listed above), and (g) all expenses relating

72

--------------------------------------------------------------------------------

to the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans.  The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of Lenders hereunder.

§16INDEMNIFICATION.

The Borrowers, jointly and severally, agree to indemnify and hold harmless
Agent, Lenders and Arrangers and each director, officer, employee, agent,
advisor and Affiliate thereof and Person who controls Agent or any Lender or any
Arranger (each, an “Indemnified Person”) against any and all claims, actions and
suits, whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of or relating to any claim, action, suit or litigation arising out of this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Loans by parties claiming by or through Borrower, (b) any condition of the
Unencumbered Assets or any other Real Estate, (c) any actual or proposed use by
the Borrowers of the proceeds of any of the Loans, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrowers, (e) the Borrowers entering into or performing this Agreement
or any of the other Loan Documents, (f) any actual or alleged violation of any
law, ordinance, code, order, rule, regulation, approval, consent, permit or
license relating to the Unencumbered Assets or any other Real Estate, (g) with
respect to the Borrowers and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) to the extent used by any Borrower, any use of Intralinks,
SyndTrak or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable and
documented fees and disbursements of one counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, that the
Borrowers shall not be obligated under this §16 or otherwise to indemnify any
Person for liabilities to the extent (a) found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily from such Indemnified Person’s or any of its Related Persons’ actual
bad faith material breach of the Loan Documents, gross negligence or willful
misconduct or (b) being the result from any action, suit, proceeding or
investigation solely among Indemnified Persons and not arising out of or in
connection with any act or omission of the Loan Parties or any of their
respective Subsidiaries (other than a dispute involving a claim against Agent or
any Arranger solely in such capacity).  For purposes hereof, a “Related Person”
of any Indemnified Person means its Affiliates, directors, officers, employees
and agents, in each case that are controlled by such Indemnified Person.  In
litigation, or the preparation therefor, Lenders and Agent shall be entitled to
select a single law firm as their own counsel, taken as a whole, and, in
addition to the foregoing indemnity, the Borrowers agree to pay promptly the
reasonable and documented fees and expenses of such counsel.  If, and to the
extent that the obligations of the Borrowers under this §16 are unenforceable
for any reason, the Borrowers hereby agree to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law.  The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of Lenders hereunder.  This §16
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

§17SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Loan Parties or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by Lenders and Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by Lenders of any of the
Loans, as herein contemplated, and shall continue in full force and effect so
long as any amount due under this Agreement or the Notes or any of the other
Loan Documents remains outstanding or any Lender has any obligation to make any
Loans.  The indemnification obligations of the Loan Parties provided herein and
in the other Loan Documents shall survive the full repayment of amounts due and

73

--------------------------------------------------------------------------------

the termination of the obligations of Lenders hereunder and thereunder to the
extent provided herein.  All statements contained in any certificate delivered
to any Lender or Agent at any time by or on behalf of the Loan Parties or any of
their respective Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by such Person hereunder.

§18ASSIGNMENT AND PARTICIPATION.

§18.1Conditions to Assignment by Lenders.  Except as provided herein, each
Lender may assign to one or more Eligible Assignee all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment, and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) Agent
shall have given its prior written consent to such assignment, which consent
shall not be unreasonably withheld or delayed (b) each such assignment shall be
of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitment; (c)
the parties to such assignment shall execute and deliver to Agent, for recording
in the Register (as hereinafter defined) an Assignment and Acceptance Agreement
in the form of Exhibit F hereto, together with any Notes subject to such
assignment, (d) in no event shall any assignment be to any Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by, any Borrower or Guarantor, (e) such assignee shall
acquire an interest in the Loans of not less than $5,000,000.00 and integral
multiples of $1,000,000.00 in excess thereof (or if less, the remaining Loans of
the assignor), unless waived by Agent, and so long as no Event of Default exists
hereunder, Parent Borrower and (f) in no event shall any assignment be to any
Defaulting Lender or any of its subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender.  Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to Agent of the registration fee
referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and (iii)
Agent may unilaterally amend Schedule 1.1 to reflect such assignment.  In
connection with each assignment, the assignee shall represent and warrant to
Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrowers and Guarantors.

§18.2Register.  Agent shall maintain on behalf of the Borrowers a copy of each
assignment delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of Lenders and the Commitment
Percentages of and principal amount of and interest on the Loans owing to
Lenders from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrowers, Agent and Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers and Lenders at any reasonable time and
from time to time upon reasonable prior notice.  Upon each such recordation, the
assigning Lender agrees to pay to Agent a registration fee in the sum of
$3,500.00.

§18.3New Notes.  Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, Agent shall record the information contained therein in the
Register.  Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrowers, at their own expense, shall execute and
deliver to Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder.  Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes.  The surrendered Notes shall be canceled and returned to the
Borrowers.

74

--------------------------------------------------------------------------------

§18.4Participations.  Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to Lenders under §4.8, §4.9 and §4.10, (c)
such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrowers, (e) such participant shall be entitled to the
benefits of §4.4(b) (subject to the requirements of §4.4(c); it being understood
that the documentation required under §4.4(c) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §18.1, provided that such participant (i)
agrees to be subject to the provisions of §4.15 as if it were an assignee under
§18.1; and (ii) shall not be entitled to receive any greater payment under
§4.4(b) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, (f) such sale is effected
in accordance with all applicable laws, and (g) such participant shall not be a
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by any of the Borrowers; provided,
however, such Lender may agree with the participant that it will not, without
the consent of the participant, agree to (i) increase, or extend the term or
extend the time or waive any requirement for the reduction or termination of,
such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or portions thereof owing to such Lender,
(iii) reduce the amount of any such payment of principal, (iv) reduce the rate
at which interest is payable thereon or (v) release any Borrower (except as
otherwise permitted under §5.5).  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that, except as set forth below, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person, except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
except, upon request of Borrower, Lender shall provide to Borrower the identity
of such participant and the amount of its participation.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, Agent
(in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

§18.5Pledge by Lender.  Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority or to
such other Person as Agent may approve to secure obligations of such
lenders.  No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.

§18.6No Assignment by Loan Parties.  The Loan Parties shall not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of each Lender.

§18.7Disclosure.  The Borrowers agree to promptly and reasonably cooperate with
any Lender in connection with any proposed assignment or participation of all or
any portion of its Commitment.  The Borrowers agree that in addition to
disclosures made in accordance with standard banking practices any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants
hereunder.  Each Lender agrees for itself that it shall use reasonable efforts
in accordance with its customary procedures to hold confidential all non-public
information obtained from the Borrowers that has been identified in writing as
confidential by any of them, and shall use reasonable efforts in accordance with
its customary procedures to not disclose such information to any other Person,
it being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants

75

--------------------------------------------------------------------------------

(provided such Persons are advised of the provisions of this §18.7), (b)
disclosures to its directors, officers, employees, Affiliates, accountants,
appraisers, legal counsel and other professional advisors of such Lender
(provided that such Persons who are not employees of such Lender are advised of
the provision of this §18.7), (c) disclosures customarily provided or reasonably
required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process, or (f) disclosure of the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to Agent
and Lenders in connection with the administration of this Agreement, the other
Loan Documents and the Commitments; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrowers of any request by any governmental authority or representative thereof
prior to disclosure (other than any such request in connection with any
examination of such Lender by such government authority) for disclosure of any
such non-public information prior to disclosure of such information.  In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7).  Non-public information
shall not include any information which is or subsequently becomes publicly
available other than as a result of a disclosure of such information by a
Lender, or prior to the delivery to such Lender is within the possession of such
Lender if such information is not known by such Lender to be subject to another
confidentiality agreement with or other obligations of secrecy to the Borrowers,
or is disclosed with the prior approval of the Borrowers.  Nothing herein shall
prohibit the disclosure of non-public information to the extent necessary to
enforce the Loan Documents.

§18.8Titled Agents.  The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, that each
Title Agent may have as a Lender.

§18.9Amendments to Loan Documents.  Upon any such assignment or participation,
the Borrowers shall, upon the request of Agent, enter into such documents as may
be reasonably required by Agent to modify the Loan Documents to reflect such
assignment or participation.

§19NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, and addressed to the parties at the address set forth on Schedule 19.

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice
sent.  By giving at least fifteen (15) days’ prior Notice thereof, the
Borrowers, a Lender or Agent shall have the right from time to time and at any
time during the term of this Agreement to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.

76

--------------------------------------------------------------------------------

§20RELATIONSHIP.

Neither Agent nor any Lender has any fiduciary relationship with or fiduciary
duty to the Loan Parties or their respective Subsidiaries arising out of or in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereunder and thereunder, and the relationship between each Lender
and Agent, and the Loan Parties is solely that of a lender and borrower, and
nothing contained herein or in any of the other Loan Documents shall in any
manner be construed as making the parties hereto partners, joint venturers or
any other relationship other than lender and borrower.

§21GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401.  THE BORROWERS, AGENT AND LENDERS AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE AND COUNTY OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN).  THE BORROWERS, AGENT AND LENDERS FURTHER ACCEPT, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM.  NOTWITHSTANDING THE FOREGOING, IN ADDITION TO
THE COURTS OF THE STATE AND COUNTY OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE BORROWERS EXIST AND THE BORROWERS
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS.  THE BORROWERS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS A
MATERIAL INDUCEMENT TO AGENT AND LENDERS IN ENTERING INTO THIS AGREEMENT AND IN
MAKING THE LOANS HEREUNDER.

§22HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

77

--------------------------------------------------------------------------------

§25WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE LOAN PARTIES, AGENT AND LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS AND AGREES THAT SUCH PARTY WILL NOT SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.  EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25.  EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY
TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE
FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26DEALINGS WITH THE LOAN PARTIES.

Agent, Lenders and their affiliates may accept deposits from, extend credit to,
invest in, act as trustee under indentures of, serve as financial advisor of,
and generally engage in any kind of banking, trust or other business with the
Loan Parties and their respective Subsidiaries or any of their Affiliates
regardless of the capacity of Agent or any Lender hereunder.  Lenders
acknowledge that, pursuant to such activities, KeyBank or its Affiliates may
receive information regarding such Persons (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that Agent shall be under no obligation to provide such information to them.

§27CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement (including, without
limitation, §2.13), any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrowers of any terms of this Agreement or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Required
Lenders and, with respect to any amendment of any term of this Agreement or of
any other instrument related hereto or mentioned herein, the Borrowers or the
Guarantors, as the case may be.  Notwithstanding the foregoing, none of the
following may occur without the written consent of each Lender adversely
affected thereby:  (a) a reduction in the rate of interest on the Notes (other
than a reduction or waiver of default interest); (b) any increase or reduction
in the amount of the Commitment of a Lender (except as provided in §2.11 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon or fee payable under the Loan Documents; (d) a
change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan or any fees payable under the Loan Documents; (f) an extension of the
Maturity Date; (g) a change in the manner of distribution of any payments to
Lenders or Agent; (h) the release of any Borrower or any Guarantor or any
reduction of any Guarantor’s liability under the Guaranty except as otherwise
provided in §5.5; (i) an amendment of the definition of Required Lenders or of
any requirement for consent by all Lenders; (j) [reserved]; (k) an amendment to
this §27; or (l) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all Lenders or the Required Lenders, or

78

--------------------------------------------------------------------------------

to require a lesser number of Lenders to approve such action.  The provisions of
§14 may not be amended without the written consent of Agent.  No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon.  No course of dealing or delay or omission on the part of
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

In the event that any Lender (a “Non‑Consenting Lender”) shall fail to consent
to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by Agent and the Required Lenders, then the Borrowers shall have the right,
upon written demand to such Non‑Consenting Lender and Agent given within 30 days
after a Lender fails to consent, refuses to consent or is deemed to have refused
to consent to such request (a “Consent Request Date”), to cause such
Non‑Consenting Lender to assign its rights and obligations under this Agreement
(including, without limitation, its Commitment or Commitments, the Loans owing
to it and the Note or Notes, if any, held by it) to an existing Lender or a new
Lender, provided that (i) as of such Consent Request Date and as of the date of
the Borrowers’ written demand to replace such Non‑Consenting Lender, no Default
or Event of Default shall have occurred and be continuing other than a Default
or Event of Default that resulted solely from the subject matter of the waiver
or amendment for which such consent was being solicited from the Lenders by
Agent and (ii) the replacement of any Non‑Consenting Lender shall be consummated
in accordance with and subject to the provisions of §4.15.  The existing or new
Lender that is purchasing the interests of the Non-Consenting Lender shall
purchase such interests and shall assume the rights and obligations of the
Non‑Consenting Lender under this Agreement upon execution by such existing or
new Lender of an Assignment and Acceptance Agreement delivered pursuant to §18.

§28SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.

§30NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

79

--------------------------------------------------------------------------------

§31REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrowers of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrowers or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrowers will execute
and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the applicable Note and dated as of the date of the applicable Note
and upon such execution and delivery all references in the Loan Documents to
such Note shall be deemed to refer to such replacement Note.

§32NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrowers, Lenders, Agent, Lender Hedge
Providers, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents.  All conditions to the performance of the obligations of Agent
and Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of Agent and Lenders, and their
permitted successors and assigns, and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Agent and Lenders will refuse to make Loans in the
absence of strict compliance with any or all thereof and no other Person shall,
under any circumstances, be deemed to be a beneficiary of such conditions, any
and all of which may be freely waived in whole or in part by Agent and Lenders
at any time if in their sole discretion they deem it desirable to do so.  In
particular, Agent and Lenders make no representations and assume no obligations
as to third parties concerning the quality of the construction by the Borrowers
or any of their Subsidiaries of any development or the absence therefrom of
defects.

§33PATRIOT ACT.

Each Lender and Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes names and addresses and other information
that will allow such Lender or Agent, as applicable, to identify the Borrowers
in accordance with the Patriot Act.

§34RESERVED.

§35JOINT AND SEVERAL LIABILITY.

Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

§36ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF THE BORROWERS.

§36.1Attorney-in-Fact.  For the purpose of implementing the joint borrower
provisions of the Loan Documents, the Borrowers hereby irrevocably appoint
Parent Borrower as their agent and attorney-in-fact for all purposes of the Loan
Documents, including the giving and receiving of notices and other
communications.

§36.2Accommodation.  It is understood and agreed that the handling of this
credit facility on a joint borrowing basis as set forth in this Agreement is
solely as an accommodation to the Borrowers and at their request.  Accordingly,
Agent and Lenders are entitled to rely, and shall be exonerated from any
liability for relying upon, any Loan Request or any other request or
communication made by a purported officer of any Borrower without the need for
any consent or other authorization of any other Borrower and upon any

80

--------------------------------------------------------------------------------

information or certificate provided on behalf of any Borrower by a purported
officer of such Borrower, and any such request or other action shall be fully
binding on each Borrower as if made by it.

§36.3Waiver of Automatic or Supplemental Stay.  Each of the Borrowers agrees
with Lenders and Agent that in the event of the filing of any voluntary or
involuntary petition in bankruptcy by or against any other of the Loan Parties
at any time following the execution and delivery of this Agreement, none of the
other Loan Parties shall seek a supplemental stay or any other relief, whether
injunctive or otherwise, pursuant to Section 105 of the Bankruptcy Code or any
other provision of the Bankruptcy Code, to stay, interdict, condition, reduce or
inhibit the ability of Lenders or Agent to enforce any rights it has by virtue
of this Agreement, the Loan Documents, or at law or in equity, or any other
rights Lenders or Agent have, whether now or hereafter acquired, against such
other Loan Parties or against any property owned by such other Loan Parties.

§36.4Waiver of Defenses.  To the extent permitted by applicable law, each of the
Borrowers hereby waives and agrees not to assert or take advantage of any
defense based upon:

(a)Any right to require Agent or Lenders to proceed against the other Borrowers
or any other Person or to proceed against or exhaust any security held by Agent
or Lenders at any time or to pursue any other remedy in Agent’s or any Lender’s
power or under any other agreement before proceeding against a Borrower
hereunder or under any other Loan Document;

(b)The defense of the statute of limitations in any action hereunder or the
payment or performance of any of the Obligations;

(c)Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other Person or Persons or the failure of Agent or
any Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other Person or Persons;

(d)Any failure on the part of Agent or any Lender to ascertain the liability of
any party liable under the Loan Documents or the obligations evidenced or
secured thereby;

(e)Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind (except for such notices as are
specifically required to be provided to the Borrowers pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Borrower, Agent, any Lender, any endorser or creditor of the
Borrowers or on the part of any other Person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Agent or any Lender;

(f)Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Borrower or the rights of a
Borrower to proceed against the other Borrowers for reimbursement, or both;

(g)Any right or claim of right to cause a marshaling of the assets of the
Borrowers;

(h)Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(i)Any duty on the part of Agent or any Lender to disclose to the Borrowers any
facts Agent or any Lender may now or hereafter know about Loan Parties,
regardless of whether Agent or any Lender has reason to believe that any such
facts materially increase the risk beyond that which each Borrower intends

81

--------------------------------------------------------------------------------

to assume or has reason to believe that such facts are unknown to the Borrowers
or has a reasonable opportunity to communicate such facts to the Borrowers, it
being understood and agreed that each Borrower is fully responsible for being
and keeping informed of the financial condition of the other Loan Parties and of
any and all circumstances bearing on the risk that liability may be incurred by
the Borrowers hereunder and under the other Loan Documents;

(j)Any inaccuracy of any representation made by or on behalf of any Loan Party
contained in any Loan Document;

(k)Subject to compliance with the provisions of this Agreement, any sale or
assignment of the Loan Documents, or any interest therein;

(l)[Reserved];

(m)Any invalidity, irregularity or unenforceability, in whole or in part, of any
one or more of the Loan Documents;

(n)Any deficiency in the ability of Agent or any Lender to collect or to obtain
performance from any Persons now or hereafter liable for the payment and
performance of any obligation guaranteed under the Loan Documents;

(o)An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the other
Borrowers) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Agent or any Lender to enforce any of its rights, whether now or hereafter
required, which Agent or any Lender may have against a Loan Party;

(p)Any modifications of the Loan Documents or any obligation of the Loan Parties
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;

(q)Any release of a Loan Party or of any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Agent’s or Lenders’ voluntary act
or otherwise;

(r)Any action, occurrence, event or matter consented to by the Loan Parties
under any provision hereof, or otherwise;

(s)The dissolution or termination of existence of any Loan Party;

(t)Subject to compliance with the provisions of this Agreement, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

(u)Any defense of the Loan Parties, other than that of prior performance,
including without limitation, the invalidity, illegality or unenforceability of
any of the Obligations; or

(v)To the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which the Loan Parties might otherwise be entitled, it
being the intention that the obligations of Loan Parties hereunder and under the
other Loan Documents are absolute, unconditional and irrevocable.

82

--------------------------------------------------------------------------------

§36.5Waiver.  Each of the Borrowers waives, to the fullest extent that each may
lawfully so do, the benefit of all appraisement, valuation, stay, extension,
homestead, exemption and redemption laws which such Person may claim or seek to
take advantage of in order to prevent or hinder the enforcement of any of the
Loan Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents.  Each of the Borrowers further agrees that
Lenders and Agent shall be entitled to exercise their respective rights and
remedies under the Loan Documents or at law or in equity in such order as they
may elect.  Without limiting the foregoing, each of the Borrowers further agrees
that upon the occurrence of an Event of Default, Lenders and Agent may exercise
any of such rights and remedies without notice to either of the Loan Parties
except as required by law or the Loan Documents and agrees that neither Lenders
nor Agent shall be required to proceed against the other of the Loan Parties or
any other Person or to proceed against or to exhaust any other security held by
Lenders or Agent at any time or to pursue any other remedy in Lenders’ or
Agent’s power or under any of the Loan Documents before proceeding against a
Borrower or its assets under the Loan Documents.

§36.6Subordination.  So long as the Loans are outstanding, each of the Borrowers
hereby expressly defers and agrees (a) not to assert any right of contribution
from or indemnity against the other, whether at law or in equity, arising from
any payments made by such Person pursuant to the terms of this Agreement or the
Loan Documents, and (b) not to proceed against the other for reimbursement of
any such payments.  In connection with the foregoing, each of the Borrowers
expressly defers and agrees not to assert or take advantage of (i) any rights of
subrogation to Lenders or Agent against the other Borrowers, (ii) any rights to
enforce any remedy which Lenders or Agent may have against the other Borrowers
and any rights to participate in any assets of the other Borrowers.  In addition
to and without in any way limiting the foregoing, each of the Borrowers hereby
subordinates any and all indebtedness it may now or hereafter owe to such other
Borrowers to all indebtedness of the Borrowers to Lenders and Agent, and agrees
with Lenders and Agent that none of the Borrowers shall claim any offset or
other reduction of such Borrower’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any assets of the other
Borrowers so long as the Loans are outstanding.

§37ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a)Without limiting any other provision of §36, each Subsidiary Borrower
acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by Lenders to the Borrowers pursuant to this Agreement; that the benefits
received by such Subsidiary Borrower are reasonably equivalent consideration for
such Subsidiary Borrower’s execution of this Agreement and the other Loan
Documents to which it is a party; and that such benefits include, without
limitation, the access to capital afforded to the Borrowers pursuant to this
Agreement from which the activities of such Subsidiary Borrower will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Borrower secured by certain of such Subsidiary Borrower’s assets from the
proceeds of the Loans, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if it were being financed on a stand-alone basis.  Each Subsidiary Borrower
is executing this Agreement and the other Loan Documents in consideration of
those benefits received by it and each Subsidiary Borrower desires to enter into
an allocation and contribution agreement with each other Subsidiary Borrower as
set forth in this §37 and agrees to subordinate and subrogate any rights or
claims it may have against other Subsidiary Borrowers as and to the extent set
forth in §36.

(b)In the event any one or more Subsidiary Borrowers (any such Subsidiary
Borrower, a “Funding Borrower”) is deemed to have paid an amount in excess of
the principal amount attributable to it (such principal amount, the “Allocable
Principal Balance”) (any deemed payment in excess of the applicable Allocable
Principal Balance, a “Contribution”) as a result of such Funding Borrower’s
payment of and/or performance on the Obligations, then after payment in full of
the Loans and the satisfaction of all of Subsidiary Borrowers’ other obligations
under the Loan Documents, such Funding Borrower shall be entitled to
contribution from each benefited Subsidiary Borrower for the amount of the
Contribution so benefited (any such contribution, a “Reimbursement
Contribution”), up to such benefited Subsidiary Borrower’s then current
Allocable Principal Balance.  Any Reimbursement Contributions required to be
made hereunder shall, subject to §36, be made within ten (10) days after demand
therefor.

83

--------------------------------------------------------------------------------

(c)If a Subsidiary Borrower (a “Defaulting Borrower”) shall have failed to make
a Reimbursement Contribution as hereinabove provided, after the later to occur
of (a) payment of the Loan in full and the satisfaction of all of Subsidiary
Borrowers’ other obligations to Lenders or (b) the date which is 366 days after
the payment in full of the Loans, the Funding Borrower to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Borrower; provided, however, if Agent returns any
payments in connection with a bankruptcy of a Subsidiary Borrower, all other
Subsidiary Borrowers shall jointly and severally pay to Agent and Lenders all
such amounts returned, together with interest at the Default Rate accruing from
and after the date on which such amounts were returned.

(d)In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution, then Reimbursement Contributions from
Defaulting Borrowers pursuant hereto shall be equitably allocated among such
Funding Borrowers.  In the event that at any time any Subsidiary Borrower pays
an amount hereunder in excess of the amount calculated pursuant to this
paragraph, that Subsidiary Borrower shall be deemed to be a Funding Borrower to
the extent of such excess and shall be entitled to a Reimbursement Contribution
from the other Borrowers in accordance with the provisions of this §37.

(e)It is the intent of each Subsidiary Borrower, Agent and Lenders that in any
proceeding under the Bankruptcy Code or any similar debtor relief laws, such
Subsidiary Borrower’s maximum obligation hereunder shall equal, but not exceed,
the maximum amount which would not otherwise cause the obligations of such
Subsidiary Borrower hereunder (or any other obligations of such Subsidiary
Borrower to Agent and Lenders under the Loan Documents) to be avoidable or
unenforceable against such Subsidiary Borrower in such proceeding as a result of
applicable laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code and (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise.  The Legal Requirements under which the
possible avoidance or unenforceability of the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to
Agent and Lenders under the Loan Documents) shall be determined in any such
proceeding are referred to herein as “Avoidance Provisions”.  Accordingly, to
the extent that the obligations of a Subsidiary Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Borrower shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Obligations are deemed to have been incurred by such Subsidiary Borrower under
the Avoidance Provisions, would not cause the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to
Agent and Lenders under the Loan Documents), to be subject to avoidance under
the Avoidance Provisions or (B) the amount which, as of the time demand is made
hereunder upon such Subsidiary Borrower for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Borrower
hereunder (or any other obligations of such Subsidiary Borrower to Agent and
Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions.  The provisions of this §37(e) are intended solely to
preserve the rights of Agent and Lenders hereunder to the maximum extent that
would not cause the obligations of any Subsidiary Borrower hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Borrower
or any other Person shall have any right or claim under this Section as against
Agent and Lenders that would not otherwise be available to such Person under the
Avoidance Provisions.

§38RECOURSE PROVISIONS.

(a)Borrowers Fully Liable.  The Borrowers shall be fully liable for the Loan and
the Obligations of the Borrowers to each of the Lenders.

(b)Additional Matters.  To the extent permitted under applicable law, nothing
contained in these provisions or elsewhere shall limit the right of Agent or any
Lender to obtain injunctive relief or to pursue equitable remedies under any of
the Loan Documents, or to pursue common law remedies for matters constituting
fraud, or misappropriation of rents, or insurance or condemnation proceeds,
against any party.

84

--------------------------------------------------------------------------------

§39ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank.]

 

 

 

85

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

THE BORROWERS:

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:

Independence Realty Trust, Inc.,
a Maryland Corporation, its general partner

By:       /s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]




 

--------------------------------------------------------------------------------

BAYVIEW CLUB APARTMENTS INDIANA, LLC, a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer  

 

BSF-ARBORS RIVER OAKS, LLC, a Florida limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

  Title: Chief Financial Officer

 

BSF LAKESHORE, LLC, a Florida limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 

BSF TRAILS, LLC, a Florida limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

CHERRY GROVE SOUTH CAROLINA, LLC, a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

FOX PARTNERS, LLC, a Texas limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 

HAVERFORD PLACE APARTMENTS OWNER, LLC, a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

HPI KENSINGTON COMMONS LLC, a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

HPI SCHIRM FARMS LLC, a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

HPI RIVERCHASE LLC, a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

MERCE PARTNERS, LLC, a Texas limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

IRT OKC PORTFOLIO OWNER, LLC, a Delaware limited liability company

 

 

By:

IRT OKC Portfolio Member, LLC, its sole member and manager

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 

POINTE AT CANYON RIDGE, LLC, a Georgia limited liability company

 

By:JLC/BUSF Associates, LLC, its sole member

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

SOUTH TERRACE APARTMENTS NORTH CAROLINA, LLC,

a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

TS GOOSE CREEK, LLC, a Delaware limited liability company

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

TS MILLER CREEK, LLC, a Delaware limited liability company

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

TS VINTAGE, LLC, a Delaware limited liability company

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

TS WESTMONT, LLC, a Delaware limited liability company

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 

 

LAKES OF NORTHDALE APARTMENTS, LLC, a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Financial Officer

 




 

--------------------------------------------------------------------------------

AGENT AND LENDER:

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By:  /s/ Michael P. Szuba
Name: Michael P. Szuba
Title: Vice President

KeyBank National Association
127 Public Square

Cleveland, OH 44114
Attention:  Michael P. Szuba
Telephone: (216) 689-5984


[SIGNATURES CONTINUE ON FOLLOWING PAGE]




 

--------------------------------------------------------------------------------

LENDER:

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

By:  /s/ Gregory A. Conner
Name: Gregory A. Conner
Title: Senior Vice President

Associated Bank, National Association
525 W. Monroe St., Ste 2400
Chicago, IL 60661
Attention:  Greg Conner
Telephone:  (312) 544-4621
Facsimile:  (312) 544-4667

 

 

 

 




 

--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

By:  /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President

Capital One, National Association
1680 Capital One Drive, 10th Floor
McLean, VA 22102
Attention:  Yakovia Jackson
Telephone:  (703) 720-6764
Facsimile:  (703) 720-2032




 

--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender

By:  /s/ Nan E. Delahunt
Name: Nan E. Delahunt
Title: Vice President

Citizens Bank, N.A.
602 W. Office Center Drive, Sutie 100 MS-PFW 035
Fort Washington, PA 19034
Attention:  Barbara Visco
Telephone:  (267) 987-1106
Facsimile:  (855) 520-6651




 

--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender

By:  /s/ Scott Childs
Name: Scott Childs
Title: Senior Vice President

The Huntington National Bank
200 Public Square, 7th Floor
Cleveland, OH 44114
Attention:  Institutional CRE
Telephone:  216-515-6529
Facsimile: 888-987-9315




 

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  /s/ Sharon L. Schmidt
Name: Sharon Schmidt
Title: Vice President

PNC Bank, National Association
1600 Market Street, F2-F070-31-6
Philadelphia, PA 19102
Attention:  Sharon Schmidt
Telephone:  (215) 585-7715
Facsimile:  (215) 585-5599

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:  /s/ T. Barrett Vawter
Name: T. Barrett Vawter
Title: Vice President

Regions Bank
1900 Fifth Avenue North 15th Floor
Birmingham, AL 35203
Attention:  Terri Crowe
Telephone:  (205) 581-7614
Facsimile:  (205) 264-5456

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF NOTE

$___________________________, 2017

FOR VALUE RECEIVED, the undersigned (collectively, and jointly and severally,
“Maker”), hereby promise to pay to________________ __________________ (“Payee”),
or order, in accordance with the terms of that certain Term Loan Agreement,
dated as of November 20, 2017, as from time to time in effect, among
INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, the Subsidiary Borrowers, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (as may be amended, modified, supplemented
and/or extended from time to time, the “Loan Agreement”), to the extent not
sooner paid, on or before the Maturity Date, the principal sum of
_________________ Million and No/100 Dollars ($__________), or such amount as
may be advanced by the Payee under the Loan Agreement as a Term Loan with daily
interest from the date thereof, computed as provided in the Loan Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Loan
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest and late charges at the
rates provided in the Loan Agreement.  Interest shall be payable on the dates
specified in the Loan Agreement, except that all accrued interest shall be paid
at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Loan Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Loan
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall

Ex. A-2-1

--------------------------------------------------------------------------------

be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations of the undersigned Maker and to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal of the
Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker.  All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5‑1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Loan Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

All obligations of Maker under this Note and the other Loan Documents shall be
the joint and several obligations of each Borrower.

 

Ex. A-2-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:  Independence Realty Trust, Inc., its sole general partner

 

 

By: _______________________________
Name: _______________________________
Title: _______________________________

(SEAL)

 

SUBSIDIARY BORROWERS:

 

[TO BE INSERTED]

 

___________________________________


By: _______________________________
Name: _______________________________
Title: _______________________________

(SEAL)

 

 

 

Ex. A-2-3

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20___, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.6 of the Term Loan Agreement dated as of
November 20, 2017, as from time to time in effect (the “Loan Agreement”), among
INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP (the “Parent Borrower”), the
Subsidiary Borrowers, KeyBank National Association, for itself and as Agent, and
the other Lenders from time to time party thereto.  Terms used but not defined
in this Joinder Agreement shall have the meanings defined for those terms in the
Loan Agreement.

RECITALS

A.Joining Party is required, pursuant to §5.6 of the Loan Agreement, to become
an additional Subsidiary Borrower under the Loan Agreement and the Notes.

B.Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrowers of the credit facilities under the Loan Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

Joinder.  By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Borrower”, a “Borrower” and a “Maker” under the Loan Agreement, the Notes and
the other Loan Documents with respect to all the Obligations of Borrowers now or
hereafter incurred under the Loan Agreement and the other Loan
Documents.  Joining Party agrees that Joining Party is and shall be bound by,
and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a Subsidiary Borrower, a Borrower
and a “Maker” under the Loan Agreement, the Notes and the other Loan Documents.

Representations and Warranties of Joining Party.  Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Loan
Agreement), the representations and warranties contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Borrower and a Borrower on and as of
the Effective Date as though made on that date, except where any such
representation and warranty is limited to a specific date prior to the Effective
Date.  As of the Effective Date, all covenants and agreements in the Loan
Documents of the Subsidiary Borrowers are true and correct with respect to
Joining Party and no Default or Event of Default shall exist or might exist upon
the Effective Date in the event that Joining Party becomes a Subsidiary
Borrower.

 

Ex. B-1

--------------------------------------------------------------------------------

Joint and Several.  Joining Party hereby agrees that, as of the Effective Date,
the Loan Agreement, the Notes and the other Loan Documents heretofore delivered
to the Agent and the Lenders shall be a joint and several obligation of Joining
Party to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Loan Agreement, the Notes
and the other Loan Documents to confirm such obligation.

Further Assurances.  Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 20__.

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

“JOINING PARTY”

_________________________________________, a ________________________________

By:
Name:
Title:

[SEAL]

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:

Its:

[Printed Name and Title]

 

 

Ex. B-2

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REQUEST FOR LOAN

KeyBank National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Christopher T. Neil


Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of the Term Loan Agreement dated as of
November 20, 2017 (as may be amended, modified, supplemented and/or extended
from time to time, the “Loan Agreement”), among INDEPENDENCE REALTY OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (the “Parent Borrower”), the
Subsidiary Borrowers, KeyBank National Association for itself and as Agent, and
the other Lenders from time to time party thereto, the undersigned Borrower
hereby requests and certifies as follows:

1.

Loan.  The undersigned Borrower on behalf of all Borrowers hereby requests a
Loan under §2.7 of the Loan Agreement:

Principal Amount:  $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

by: (i) credit to the general account of the Borrowers with the Agent at the
Agent’s Head Office or (ii) wiring such funds in accordance with Parent
Borrower’s written instructions.

Use of Proceeds.  Such Loan shall be used for purposes permitted by the Loan
Agreement.

No Default.  The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower certifies that as of the Drawdown
Date for the Loan requested hereby there shall exist no Default or Event of
Default.

Representations True.  The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Parent Borrower certifies and represents
that each of the representations and warranties made by or on behalf of the Loan
Parties  in the Loan Documents  shall be true and correct in all material
respects at and as of the Drawdown Date for the Loan requested hereby, both
immediately before and after the Loan requested hereby is made (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

Other Conditions.  Subject to the limitations set forth in §11.1 of the Loan
Agreement, the undersigned Authorized Officer, chief financial officer or chief
accounting officer of Parent Borrower certifies and represents that, to its
knowledge, the conditions set forth in §10 (other

Ex. C-1

--------------------------------------------------------------------------------

than (i) §10.1 as to execution of the Loan Documents by parties other than the
Loan Parties and (ii) those conditions that require satisfaction of or review by
the Agent) and §5.2 and §5.6 (other than those conditions that require
satisfaction or approval of or review by the Agent and/or the Lenders) of the
Loan Agreement  shall continue to be satisfied as of the date upon which such
Loan is to be made.  Attached hereto are a Compliance Certificate and an
Availability Certificate setting forth a calculation of the Facility Available
Amount after giving effect to the Loan requested hereby.  

Definitions.  Terms defined in the Loan Agreement are used herein with the
meanings so defined.

The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.  

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 20___.

 

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:Independence Realty Trust, Inc.

Its General Partner

 

By: _____________________________
Name: _____________________________
Title: _____________________________

(SEAL)

 

 

Ex. C-2

--------------------------------------------------------------------------------

 

 

EXHIBIT d

FORM OF AVAILABILITY CERTIFICATE

AVAILABILITY CERTIFICATE

TO:

KeyBank National Association (“Agent”)

RE:

Term Loan Agreement dated as of November 20, 2017 (as amended from time to time,
the “Loan Agreement”) between Agent, the Lenders described therein, and
INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, and certain of its Subsidiaries
(collectively, the “Borrower”)

 

This Availability Certificate is submitted by Borrower to Agent pursuant to the
provisions of the Loan Agreement.  Capitalized terms used herein which are not
otherwise specifically defined shall have the same meaning herein as in the Loan
Agreement.

On a Pro Forma Basis immediately after giving effect to the making of the Loan
requested by the Borrower pursuant to the Loan Request with respect to which
this Certificate is being provided, (a) the sum of the Outstanding Loans shall
not exceed the applicable Commitments and (b) the Loan Parties shall be in
compliance with the Unencumbered Asset Financial Covenants.  Calculations of the
Facility Available Amount and the Unencumbered Asset Financial Covenants are set
forth on Schedule A annexed hereto.

The Borrower hereby further certifies, warrants and represents to Agent and the
Lenders that: (i) to the best of the Borrower’s knowledge, the financial
information provided by the Borrower to the Agent herein is true and accurate in
all material respects; and (ii) to the best of the Borrower’s knowledge, no
Default or Event of Default has occurred and is continuing under the Loan
Agreement or any of the other Loan Documents.

Executed as an instrument under seal as of the _______ day of _____________,
20__.

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By:Independence Realty Trust, Inc.,
a Maryland Corporation, its general partner

By:_____________________
Name:  
Title:    

 

 

Ex. D-1

--------------------------------------------------------------------------------

Schedule A

Unencumbered Asset Summary; Facility Available Amount and

Unencumbered Asset Financial Covenant Calculations

I.Unencumbered Assets Summary:

 

Unencumbered Asset

Location

Number of Units

Occupancy (percentage)

Total Unencumbered Asset Value

Property NOI

CapEx Reserve

Unencumbered Asset Adjusted NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Number of Unencumbered Assets:

 

[_____]

 

Total Number of Units:

 

[_____]

Total Weighted Average:

 

[_____]

Total Unencumbered Asset Value:

$[_____]

Total Property NOI:

 

$[_____]

Total CapEx Reserve:

 

$[_____]

Unencumbered Asset Adjusted NOI:

 

 

$[_____]

 

Total Unencumbered Asset Value:$_____________

 

Unencumbered Asset Adjusted NOI:$_____________

 

Total weighted average occupancy:  ______________%

 

II.Facility Available Amount and Unencumbered Asset Financial Covenant
Calculations:

 

 

(a)

Comparison of Outstanding Amounts under the Loan Agreement to Commitments

 

Outstanding Facility Amounts

 

Commitments

 

Availability

 

Total Outstanding Loans

 

$ ________

Toal Aggregate Loan Commitments

$ ________

N/A

 

 

 

(b)

Unencumbered Assets Covenants (Loan Agreement §9.8)

 

Covenant:

 

 

(i)

There shall be at all times at least five (5) Unencumbered Assets and the
Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

 

Complies with Covenant (see Part I):_________________[Y/N]

 

 

(ii)

The weighted (on a per unit basis) occupancy of the Unencumbered Assets as a
whole, shall not be less than eighty five percent (85%).

 

Complies with Covenant (see Part I):_________________[Y/N]

 

(a)



Ex. D-2

--------------------------------------------------------------------------------

 

(c)

Maximum Unsecured Leverage Ratio (Loan Agreement §9.9)

 

 

Covenant:

Not to exceed 60%; provided, however, that for up to two consecutive fiscal
quarters following a Material Acquisition, the Unsecured Leverage Ratio may
increase to, but shall not exceed, sixty-five percent (65%).

 

 

(i)

Unsecured Indebtedness:  $__________

 

 

(ii)

Total Unencumbered Asset Value:  $___________

 

 

(iii)

Divide (i) by (ii):  ____%

 

Complies with Covenant:_________________[Y/N]

 

 

(d)

Minimum Unencumbered Assets Debt Service Ratio (Loan Agreement §9.10)

 

Covenant:  The Unencumbered Assets Debt Service Coverage Ratio shall not be less
than 1.30:1.00.

 

 

(i)

Unencumbered Asset Adjusted NOI:  $_________

 

 

 

(ii)

Implied Unsecured Debt Service [(A) multiplied by (B)]: ___________

 

 

(A)

outstanding Unsecured Indebtedness (including aggregate undrawn face amount of
issued letters of credit):  $____________

multiplied by

 

(B)debt constant based on thirty (30) year,

mortgage-style principal amortization at interest

rate equal to greatest of: (i) ten (10) year Treasury

Bill yield plus 200 basis points, (ii) 5.50%, and (iii)

actual interest rate under Facility as of the last day

of the most recent calendar quarter, as expressly

provided in the Loan Agreement _________________

 

 

 

(iii)

Unencumbered Assets Debt Service Coverage Ratio [(i) divided by (ii)]:  

 

 

Complies with Covenant:_________________[Y/N]

 

Facility Available Amount:

 

Maximum amount that may be borrowed that does not violate (a), (c) or
(d):$_______________

 

Ex. D-3

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

 

 

Key Bank, National Association

 

 

 

 

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

225 Franklin Street

 

 

 

 

 

 

 

 

 

Boston, MA  02110

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:  Mr. Christopher Neil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:  Independence Realty Operating Partnership, LP

       Compliance Certificate for period of _________ through ________

 

Dear Ladies and Gentlemen:

 

This Compliance Certificate is made with reference to that certain Term Loan
Agreement dated as of November 20, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Independence Realty
Operating Partnership, LP and certain of its Subsidiaries (collectively, the
“Borrower”), the financial institutions party thereto, as lenders, and KeyBank,
National Association, as Administrative Agent.  All capitalized terms used in
this Compliance Certificate (including any attachments hereto) and not otherwise
defined in this Compliance Certificate shall have the meanings set forth for
such terms in the Loan Agreement.  All Section references herein shall refer to
the Loan Agreement.

This Certificate is delivered

[on the Closing Date.]

[in connection with [a Commitment Increase pursuant to §2.11(d)(iv) of the Loan
Agreement][the delivery of financial statements pursuant to §7.4(c) of the Loan
Agreement][the addition of an Unencumbered Asset pursuant to §5.2 of the Loan
Agreement][the removal of an Unencumbered Asset pursuant to §[5.3][5.4] of the
Loan Agreement].

I hereby certify that I am the ________________ of Independence Realty Trust,
Inc., the general partner of Independence Realty Operating Partnership, LP, and
that I make this Certificate on behalf of each Borrower.  I further represent
and certify on behalf of the Borrower as follows as of the date of this
Compliance Certificate:

I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the “Reporting Period”) covered by
the financial reports [delivered simultaneous herewith][most recently delivered]
pursuant to Section 7.4, and that such review has not disclosed the existence
during or at the end of such Reporting Period (and that I do not have knowledge
of the existence as at the date hereof) of any condition or event which
constitutes a Default or Event of Default.

 

Ex. E-1

--------------------------------------------------------------------------------

Attached hereto as Schedule A-1 is a list of the Unencumbered Assets, and
attached hereto as Schedule A-2 is a list of the Unencumbered Assets that were
identified as such in the last Compliance Certificate and that do not meet the
Unencumbered Asset Conditions as of the last day of the Reporting Period.

 

As of the last day of the Reporting Period [and on a Pro Forma Basis immediately
after giving effect to the [Commitment Increase][the addition of the
Unencumbered Asset][the removal of the Unencumbered Asset]]:

 

 

1.

Maximum Consolidated Leverage Ratio (Loan Agreement §9.1):

 

 

Covenant:  

Shall not exceed sixty percent (60%); provided, however, that for up to two
consecutive fiscal quarters of Parent Guarantor following a Material
Acquisition, the Consolidated Leverage Ratio may increase to, but shall not
exceed, sixty-five percent (65%).

 

 

(a)Total Indebtedness*$_________

(b)Gross Asset Value*

(i)Total Consolidated Operating Property Value; plus

(ii)Cost basis of Construction in Process; plus

(iii)Cost basis of Unimproved Land; plus

(iv)Debt Investments (based on current book value); plus

(v)Unrestricted Cash and Cash Equivalents  

 

minus

 

(vi)the amount by which Gross Asset Value attributable to

(A) Unimproved Land, (B) Construction in Process,

 



(C) Joint Ventures and (D) Other Real Estate Investments exceeds

in the aggregate 20% of Gross Asset Value$_________

 

Consolidated Leverage Ratio [(a) divided by (b)]  _________%

 

Complies with Covenant:_________Y/N]

 

 

2.

Minimum Consolidated Fixed Charge Coverage Ratio Calculation (Loan Agreement
§9.2):

 

 

Covenant:  

Shall not be less than 1.50 to 1.00.4

 

 

(a)(i)  Consolidated EBITDA$_________

(ii)  Capital expenditure reserves

 



(A)   Total number of units__________

 



(B)   Capital expenditure reserve per unit$_________

 



(C)   Total Capital expenditure reserve (A x B)$_________

 

 

4

Determined based on most recent fiscal quarter annualized.

Ex. E-2

--------------------------------------------------------------------------------

Adjusted EBITDA for immediately preceding calendar

quarter [(i) minus (ii)(C)]*$_________

 



 

 

 

(b)

Fixed Charges*

(i)Interest Expense;

 

(ii)

All principal due and payable and paid on Indebtedness

(excluding (x) balloon payments of principal due at stated maturity

and (y) payments of principal under Loan); and

(iii)aggregate of all dividends payable on preferred Equity Interests$_________

 

Consolidated Fixed Charge Ratio [(a) divided by (b)]:__________

 

Complies with Covenant:________[Y/N]

 

3.Minimum Consolidated Tangible Net Worth Calculation (Loan Agreement §9.3):

 

 

Covenant:

The Consolidated Tangible Net Worth shall not be less than Adjusted Actual
Consolidated Tangible Net Worth (as defined below) plus seventy-five percent
(75%) of aggregate proceeds received by the Parent Guarantor or any Borrower
(net of reasonable and customary related fees and expenses and net of
intercompany contributions among the Parent Guarantor and its Subsidiaries) in
connection with any offering of stock or other Equity Interests of such Person
(but excluding any such offering to Parent Guarantor or any of its
Subsidiaries), on a cumulative basis, from and after March 31, 2017 (the “TNW
Date”).

 

 

(a)$573,210,000

 

 

 

(b)

(i)Aggregate proceeds received by the Parent Guarantor or any Borrower (net of
reasonable and customary related fees and expenses) in connection with any
offering of stock or other Equity Interests of such Person (but excluding any
such offering to Parent Guarantor or any of its Subsidiaries), on a cumulative
basis, from and after the TNW Date.$__________

 

(ii)Multiplied by 0.75$__________

 

(iii)   Required Tangible Net Worth ((a)(iii) plus (b)(ii))$__________

 

(c)(i)Gross Asset Value as of last day of immediately preceding

calendar quarter$__________

(ii)Total Indebtedness as of last day of immediately preceding

calendar quarter$__________

 

Consolidated Tangible Net Worth as of last day of immediately

preceding calendar quarter* [(i) minus (ii)]:$__________

 

I.Actual Consolidated Tangible Net Worth [(c)] measured for immediately

preceding calendar quarter $__________

 

Ex. E-3

--------------------------------------------------------------------------------

II. Amount (if any) by which Item (b)(iii) exceeds Item I$__________

 

Complies with Covenant:________[Y/N]

 

 

4.

Maximum Distributions (Loan Agreement §9.4):

 

 

Covenant:  

Parent Guarantor shall not make any Distributions in excess of the greater of
(a) the amount which, after giving effect to the making of any such
Distribution, would exceed (x) one hundred ten percent (110%), for the period
from and after the Closing Date through and including May 1, 2019, and (y) one
hundred percent (100%), at any time after May 1, 2019, of Funds from Operations
of the Consolidated Group for the four (4) fiscal quarter period then most
recently ended and (b) the amount of Distributions required for Parent Guarantor
to comply with all applicable provisions of the Code necessary or required to
allow Guarantor to maintain its status as a real estate investment trust and to
avoid imposition of income and excise taxes under the Code.

 

 

(a)

Funds from Operations of the Consolidated Group

for the four (4) fiscal quarter period most recently ended *$_________

 

(b)Distributions made during the four (4) fiscal quarter period

       most recently ended *$_________

 

(c)Ratio of (b) to (a) _________%

 

Complies with Covenant:_______[Y/N]

 

 

5.

Maximum Secured Leverage Ratio Calculation (Loan Agreement §9.5):

 

 

Covenant:  

The Secured Leverage Ratio shall not exceed:  (x) fifty percent (50%), from and
after the Closing Date through and including May 1, 2018, (y) forty-five percent
(45%), after May 1, 2018 and through and including May 1, 2019; provided,
however, that during the period referenced in this clause (y), for up to two
consecutive fiscal quarters following a Material Acquisition, the Secured
Leverage Ratio may increase to, but may not exceed, fifty percent (50%) and (z)
after May 1, 2019, forty percent (40%); provided, however, that after May 1,
2019 for up to two consecutive fiscal quarters following a Material Acquisition,
the Secured Leverage Ratio may increase to, but may not exceed, forty-five
percent (45%).

 

(a)Secured Indebtedness* $_________

(b)Gross Asset Value*

(i)Total Consolidated Operating Property Value; plus

(ii) Cost basis of Construction in Process; plus

(iii)Cost basis of Unimproved Land; plus

(iv)Debt Investments (based on current book value); plus

(v)Unrestricted Cash and Cash Equivalents  

 

minus

 

 

Ex. E-4

--------------------------------------------------------------------------------

 

(vi)

the amount by which Gross Asset Value attributable to
(A) Unimproved Land, (B) Construction in Process,
(C) Joint Ventures and (D) Other Real Estate Investments
exceeds in the aggregate 20% of Gross Asset Value$_________

 

Secured Leverage Ratio [(a) divided by (b)]__________%

 

Complies with Covenant:________[Y/N]

 

 

6.

Maximum Secured Recourse Indebtedness Calculation (Loan Agreement §9.6):

 

 

Covenant:

The aggregate amount of Secured Recourse Indebtedness of Parent Guarantor,
Parent Borrower, and IR OpCo shall not exceed ten percent (10%) of Gross Asset
Value; provided, however, that any Secured Recourse Indebtedness shall not
exceed seventy-five percent (75%) of the Collateral Value of the collateral
securing such Secured Recourse Indebtedness as of the applicable date of
determination.

 

 

(a)

Aggregate amount of Secured Recourse Indebtedness of the Parent Guarantor, the
Parent Borrower, and IR OpCo$_________

 

(b)

Gross Asset Value$_________

 

(c)

Ratio (a) to (b)_________%

 

(d)

See attached list of Secured Recourse Indebtedness relating to specific Real
Estate.

 

Complies with Covenant:_______[Y/N]

 

 

 

7.

Maximum Unhedged Variable Rate Indebtedness (Loan Agreement §9.7):

 

 

Covenant:  

The aggregate amount of Unhedged Variable Rate Indebtedness of the Consolidated
Group shall not exceed thirty percent (30%) of Gross Asset Value.

 

(a)Unhedged Variable Rate Indebtedness* [(i) minus (ii) minus (iii)]$_________

(i)Total Indebtedness of Consolidated Group

(ii)(Total Indebtedness (at a fixed rate) of Consolidated Group)

 

(iii)

(Aggregate notional amount of Derivative Contracts (with
respect to all Total Indebtedness of Consolidated Group
hedged by Derivatives Contracts effectively fixing or
capping the per annum rate of interest thereof))

(b)Gross Asset Value$_________

(c)Ratio (a) to (b) _________%

 

Complies with Covenant:_______[Y/N]

 

 

8.

Unencumbered Assets (Loan Agreement §9.8):

 

Covenant:

 

 

(a)

There shall be at all times at least five (5) Unencumbered Assets and the
Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

 

Ex. E-5

--------------------------------------------------------------------------------

Complies with Covenant (see Schedule A-1):______________[Y/N]

 

 

(b)

The weighted (on a per unit basis) occupancy of the Unencumbered Assets as a
whole, shall not be less than eighty five percent (85%).

 

Complies with Covenant (see Schedule A-1):______________[Y/N]

 

 

9.

Maximum Unsecured Leverage Ratio Calculation (Loan Agreement §9.9):

 

 

 

Covenant:

Not to exceed 60%; provided, however, that for up to two consecutive fiscal
quarters following a Material Acquisition, the Unsecured Leverage Ratio may
increase to, but shall not exceed, sixty-five percent (65%).

 

(a)Unsecured Indebtedness:  $_________

 

(b)Total Unencumbered Asset Value:  $_________

 

(c)Divide (i) by (ii):_________%

 

Complies with Covenant:________[Y/N]

 

 

10.

Minimum Unencumbered Assets Debt Service Ratio (Loan Agreement §9.10):

 

 

Covenant:

The Unencumbered Assets Debt Service Coverage Ratio shall not be less than
1.30:1.00.

 

(a)Unencumbered Asset Adjusted NOI:  $_________

 

(b)Implied Unsecured Debt Service [(i) multiplied by (ii)]:__________

 

 

(i)

outstanding Unsecured Indebtedness (including aggregate undrawn face amount of
issued letters of credit):$_________

 

multiplied by

 

 

(ii)

debt constant based on thirty (30) year, mortgage-style principal
amortization at interest rate equal to greatest of: (i) ten (10)
year Treasury Bill yield plus 200 basis points, (ii) 5.50%, and
(iii) actual interest rate under Facility as of the last day of the most
recent calendar quarter, as expressly provided in the Loan
Agreement_________

 

 

(c)Unencumbered Assets Debt Service Coverage Ratio [(i) divided by (ii)]:  

 

 

Complies with Covenant:________[Y/N]

 

 

 



Ex. E-6

--------------------------------------------------------------------------------




This Compliance Certificate has been executed and delivered as of the date set
forth above.

 

INDEPENDENCE REALTY TRUST, INC., a Maryland Corporation

By:__________________
Name:
Title:

 

*     See attached detailed calculations

 

 




Ex. E-7

--------------------------------------------------------------------------------

DETAILED CALCULATIONS TO COMPLIANCE CERTIFICATE

 

 




Ex. E-8

--------------------------------------------------------------------------------

SCHEDULE A-1 TO COMPLIANCE CERTIFICATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Ex. E-9

--------------------------------------------------------------------------------

SCHEDULE A-2 TO COMPLIANCE CERTIFICATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Ex. E-10

--------------------------------------------------------------------------------

LIST OF SECURED RECOURSE INDEBTEDNESS TO BE ATTACHED TO COMPLIANCE CERTIFICATE

 

 

 

 

Ex. E-11

--------------------------------------------------------------------------------

EXHIBIT f

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between _________________________ (“Assignor”), and
____________________________ (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Term Loan Agreement, dated November
20, 2017, by and among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP (“Parent
Borrower”), the Subsidiary Borrowers, the other Lenders that are or may become a
party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (the
“Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10) and other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

2.

Definitions.  Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2.

Assignment.

Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of this
Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Term Loan Note in the amount of
$_______________ representing a $_______________ Term Loan Commitment, and a
corresponding interest in and to all of the other rights and obligations under
the Loan Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all outstanding Term Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Loan Agreement having a Term Loan Commitment Percentage equal to the
amount of the respective Assigned Interests.

Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement, which obligations shall include, but shall not be limited
to, the obligation to make Loans to the Borrowers with respect to the Assigned
Interests and to indemnify the Agent as provided therein

Ex. F-1

--------------------------------------------------------------------------------

(such obligations, together with all other obligations set forth in the Loan
Agreement and the other Loan Documents are hereinafter collectively referred to
as the “Assigned Obligations”).  Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.

3.

Representations and Requests of Assignor.

Assignor represents and warrants to Assignee (i) that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (ii) that as of the date hereof, before
giving effect to the assignment contemplated hereby the principal face amount of
Assignor’s Note is $____________, and (iii) that it has forwarded to the Agent
the Note held by Assignor.  Assignor makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrowers or the continued existence,
sufficiency or value of the Collateral or any assets of the Borrowers which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrowers of any of their respective obligations under the
Loan Documents to which it is a party or any other instrument or document
delivered or executed pursuant thereto or in connection with the Loan; other
than that it is the legal and beneficial owner of, or has the right to assign,
the interests being assigned by it hereunder and that such interests are free
and clear of any adverse claim.

Assignor requests that the Agent obtain replacement notes for each of Assignor
and Assignee as provided in the Loan Agreement.

4.

Representations of Assignee.  Assignee makes and confirms to the Agent, Assignor
and the other Lenders all of the representations, warranties and covenants of a
Lender under §14 and §18 of the Loan Agreement.  Without limiting the foregoing,
Assignee (a) represents and warrants that it is legally authorized to, and has
full power and authority to, enter into this Agreement and perform its
obligations under this Agreement, (b) confirms that it has received copies of
such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement, (c) agrees that it
has and will, independently and without reliance upon Assignor, any other Lender
or the Agent and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Loans, the Loan Documents, the creditworthiness of the Borrowers and the
value of the assets of the Borrowers, and taking or not taking action under the
Loan Documents, (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents, (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrowers or
Guarantor, (g) represents and warrants that Assignee is subject to control,
regulation or examination by a State or federal regulatory agency and (h) agrees
that if Assignee is not incorporated under the laws of the United

Ex. F-2

--------------------------------------------------------------------------------

States of America or any State, it has on or prior to the date hereof delivered
to Borrowers and Agent certification as to its exemption (or lack thereof) from
deduction or withholding of any United States federal income taxes.  Assignee
agrees that Borrowers may rely on the representation contained in §Error!
Reference source not found..

5.

Payments to Assignor.  In consideration of the assignment made pursuant to
Paragraph 2 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

6.

Payments by Assignor.  Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §Error! Reference source not found. of the Loan
Agreement.

7.

Effectiveness.

(a)The effective date for this Agreement shall be _______________ (the
“Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.

(b)Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Loan Agreement.

(c)Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d)All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8.

Notices.  Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:





Attn:
Facsimile:

 

Domestic Lending Office:

Same as above

 

Ex. F-3

--------------------------------------------------------------------------------

 

Eurodollar Lending Office:

Same as above

9.

Payment Instructions.  All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10.

Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11.

Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12.

Amendments.  This Agreement may not be amended, modified or terminated except by
an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13.

Successors.  This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns as permitted by the terms of the Loan
Agreement.

[signatures on following page]




Ex. F-4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

ASSIGNEE:


 

By:


Title:

 

ASSIGNOR:


 

By:


Title:

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:


Title:

 

 

 

 

 

 

 

Ex. F-5

--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RELEASE OF SUBSIDIARY BORROWER

 

 

 

All terms used but not defined in this Release shall have the meaning assigned
thereto under that certain Term Loan Agreement, dated as of November 20, 2017,
among Independence Realty Operating Partnership, L.P., as Parent Borrower, the
Subsidiary Borrowers party thereto from time to time, KeyBank National
Association, in its capacity as the Administrative Agent and the Lenders party
thereto (as amended, restated or otherwise modified from time to time, the “Loan
Agreement”).  Capitalized terms used herein and not defined shall have the
meanings set forth in the Loan Agreement.

 

Pursuant to Section 5.5 of the Loan Agreement, Agent, on behalf of the Lenders,
hereby releases and discharges [______________] from any and all obligations and
liabilities to the Lenders under the Loan Agreement and each other Loan
Document.

 

Dated as of ________, 20__

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

By: ______________________________

Name:

Title:

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-A

LENDERS AND COMMITMENTS


Name and Address



Term Loan Commitment

 

Term Loan Commitment Percentage

KeyBank National Association
127 Public Square
Cleveland, OH 44114
Attention:  Michael P. Szuba
Telephone:  216-689-5984

$20,000,000

20%

Capital One, National Association

1680 Capital One Drive, 10th Floor

McLean, VA 22102

Attention: Yakovia Jackson

Telephone: (703) 720-6764

Facsimilie: (703) 720-2032

$20,000,000

20%

The Huntington National Bank

200 Public Square, 7th Floor
Cleveland, OH 44114
Attention: Institutional CRE
Telephone:  216-515-6529

Facsimile: 888-987-9315

$20,000,000

20%

Regions Bank

1900 Fifth Avenue North 15th Floor

Birmingham, AL 35203

Attention: Terri Crowe

Telephone: 205-581-7614

Facsimile: 205-264-5456

$15,000,000

15%

Schedule 1.1 – Page 1

--------------------------------------------------------------------------------

 


Name and Address



Term Loan Commitment

 

Term Loan Commitment Percentage

Associated Bank, National Association

525 W. Monroe St., STE 2400

Chicago, IL 60661

Attention: Greg Conner

Telephone: 312-544-4621

Facsimile: 312-544-4667

$8,750,000

8.75%

PNC Bank, National Association

1600 Market Street, F2-F070-31-6

Philadelphia, PA 19102

Attention: Sharon Schmidt

Telephone: 215-585-7715

Facsimilie: 215-585-5599

$8,750,000

8.75%

Citizens Bank, N.A.

602 W. Office Center Drive, Suite 100

MS-PFW 035

Ft. Washington, PA 19034

Telephone: 267-987-1106

Facsimile: 855-520-6651

$7,500,000

7.5%

Total

$100,000,000

100%

 

 

 

 

Schedule 1.1 - Page 2

NYDOCS03/1056271.3

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-B

Disqualified lenders

 

 

 

1.

Arbor Realty Trust Inc.

 

2.

Ares Commercial Real Estate Corp.

 

3.

Colony American Homes, Inc. and any affiliate thereof with “Colony” as part of
its name

 

4.

Istar Inc.

 

5.

Northstar Real Estate Investment Trust, Inc. and any affiliate thereof with
“Northstar” as part of its name

 

6.

Preferred Apartment Communities Inc.

 

7.

Resource Capital Corp. and any affiliate thereof with “Resource” as part of its
name

 

8.

Starwood Waypoint Residential Trust and any affiliate thereof with “Starwood” as
part of its name

 

9.

Bancorp

 

10.

The Hunt Companies and Affiliates

 

11.

Highland Capital and Affiliates

 

Schedule 1.1 B – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 5.1

UNECUMBERED ASSETS

 

A.

Arbors River Oaks Apartments, 225 Arbor Commons Circle, Shelby County, Memphis,
Tennessee  38110

 

B.

Bridge Pointe Apartments, 7584 Old Madison Pike, Madison County, Huntsville,
Alabama  35806

 

C.

Fox Trails Apartments, 6300 Roundrock Trail, Collin County, Plano, Texas  75023

 

D.

Lakeshore on the Hill Apartments, 5873 Lake Resort Terrace, Hamilton County,
Chattanooga, Tennessee  37415

 

E.

Merce Apartments, 15678 Knoll Trail Drive, Dallas County, Dallas, Texas  75248

 

F.

Miller Creek at Germantown, 3769 Skipping Stone Trace, Shelby County, Memphis,
Tennessee  38125

 

G.

Pointe at Canyon Ridge Apartments, 8350 Roswell Road, Fulton County, Sandy
Springs, Georgia  30350

 

H.

St. James at Goose Creek, 1100 Channing Way, Berkeley County, Goose Creek, South
Carolina  29445

 

I.

Trails of Signal Mountain Apartments, 3535 Mountain Creek Road, Hamilton County,
Chattanooga, Tennessee  37415

 

J.

Westmont Commons, 120 Chamberlain Drive, Buncombe County, Asheville, North
Carolina  28806

 

K.

The Bayview Club Apartment Homes, 7545 Bayview Club Drive, Indianapolis,
Indiana  46250

 

L.

The Augusta Apartments, 4001 NW 122nd Street, Oklahoma City, Oklahoma County,
Oklahoma  73120

 

M.

Heritage Park Apartments, 1920 Heritage Park Drive, Oklahoma City, Oklahoma
County, Oklahoma  73120

 

N.

The Invitational Apartments, 3959 NW 122nd Street, Oklahoma City, Oklahoma
County, Oklahoma  73120

 

O.

Raindance Apartments, 2201 NW 122nd Street, Oklahoma City, Oklahoma County,
Oklahoma  73120

 

P.

Windrush Apartments, 200 West 15th Street, Edmond, Oklahoma County,
Oklahoma  73013

Schedule 5.1 – Page 1

--------------------------------------------------------------------------------

 

 

Q.

Lakes of Northdale Apartments, 16297 Northdale Oaks Drive, Tampa, Florida 33624

 

R.

Haverford Place Apartments, 101 Haverford Path, Georgetown, Kentucky 40324

 

S.

South Terrace Apartments, 801 E. Woodcroft Parkway, Durham, North Carolina 27713

 

T.

Cherry Grove Commons, 1100 David Street, North Myrtle Beach, South Carolina
29582

 

U.

Kensington Commons Residences, 6300 Refugee Road, Canal Winchester, Ohio 43110

 

V.

Schirm Farms 5340 Saddler Way, Canal Winchester, Ohio 43110

 

W.

Riverchase Apartments, 2730 Riverchase Drive, Indianapolis, Indiana 46214

 

 

Schedule 5.1 – Page 2

--------------------------------------------------------------------------------

 

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON assets

 

 

None.

 

 

 

Schedule 6.3 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

 

 

 

Schedule 6.5 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.7

Pending Litigation

 

None.

 

 

 

Schedule 6.7 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.20

ENVIRONMENTAL MATTERS

 

None.

Schedule 6.20 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.21(a)

Parent borrower Subsidiaries

 

Name

Form

Jurisdiction

Direct Owner(s)

Bayview Club Apartments Indiana, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

BSF-Arbors River Oaks, LLC

Limited Liability Company

Florida

IR OpCo (100%)

TS Vintage, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

BSF Lakeshore, LLC

Limited Liability Company

Florida

IR OpCo (100%)

Pointe at Canyon Ridge, LLC

Limited Liability Company

Georgia

JLC/BUSF Associates, LLC (100%)

Fox Partners, LLC

Limited Liability Company

Texas

IR OpCo (100%)

Merce Partners, LLC

Limited Liability Company

Texas

IR OpCo (100%)

BSF Trails, LLC

Limited Liability Company

Florida

IR OpCo (100%)

TS Goose Creek, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Westmont, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

TS Miller Creek, LLC

Limited Liability Company

Delaware

IR OpCo (100%)

IRT OKC Portfolio Owner, LLC

Limited Liability Company

Delaware

IRT OKC Portfolio Member, LLC (100%)

Lakes of Northdale Apartments LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

Haverford Place Apartments Owner, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

South Terrace Apartments North Carolina, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

Cherry Grove South Carolina, LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

HPI Kensington Commons LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

HPI Schirm Farms LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

HPI Riverchase LLC

Limited Liability Company

Delaware

Parent Borrower (100%)

 

 

 

 

Schedule 6.21 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 6.23

property condition; Options

 

[None.]

 

Schedule 6.23 – Page 2

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1

specified indebtedness

[None.]

 

 

Schedule 8.1 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 8.14

MANAGEMENT FEES

 

[None.]

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 8.14 – Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 19

 

NOTICE ADDRESSES

 

If to the Agent or KeyBank:

 

KeyBank National Association

Michael Szuba

Vice President

127 Public Square

Cleveland, Ohio 44114-1217

 

and

 

Shearman & Sterling LLP

599 Lexington Ave

New York,  NY 10022

Attn: Malcolm K. Montgomery

 

If to Guarantor or any Borrower:

 

Independence Realty Trust, Inc.

Two Liberty Place

50 S. 16th Street, Suite 3575

Philadelphia, Pennsylvania 19102

Attn: Farrell Ender and Jessica K. Norman

 

With a copy to:

 

Cozen O’Connor

277 Park Avenue

New York, New York 10172

Attn: William F. Davis, Esq.

 

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.

 

 

 

 

Schedule 19 – Page 1